         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 1 of 173




 1   Steve W. Berman (pro hac vice to be applied for)
     HAGENS BERMAN SOBOL SHAPIRO LLP
 2   1301 Second Avenue, Suite 2000
     Seattle, Washington 98101
 3
     steve@hbsslaw.com
 4   Telephone: (206) 623-7292
     Facsimile: (206) 623-0594
 5
     Shana E. Scarlett
 6   HAGENS BERMAN SOBOL SHAPIRO LLP
     715 Hearst Avenue, Suite 202
 7
     Berkeley, CA 94710
 8   Telephone: (510) 725-3000
     shanas@hbsslaw.com
 9
     Attorneys for Plaintiffs
10

11   [Additional Counsel Listed on Signature Page]

12                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
13                                     OAKLAND DIVISION
14

15   ASHISH CHADHA, and MILTON LEE, on                  Case No.
     behalf of themselves and all others similarly
16   situated,
                                                        CLASS ACTION COMPLAINT
17                                      Plaintiffs,
18          v.
19
     PORSCHE CARS NORTH AMERICA, INC.,
20   PORSCHE AG, AUDI AG, and VOLKSWAGEN
     AG
21
                                        Defendants.
22

23

24

25

26

27

28
            Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 2 of 173




 1                                                         TABLE OF CONTENTS
                                                                                                                                                     Page
 2
     I.       INTRODUCTION ...................................................................................................................1
 3
     II.      JURISDICTION AND VENUE ..............................................................................................5
 4
     III.     PARTIES .................................................................................................................................6
 5
              A.         Plaintiffs ......................................................................................................................6
 6
                         1.         Plaintiff Ashish Chadha ...................................................................................6
 7
                         2.         Plaintiff Milton Lee .........................................................................................8
 8
              B.         Defendants and Co-Conspirators .................................................................................8
 9
                         1.         Volkswagen AG ..............................................................................................8
10
                         2.         Porsche AG ......................................................................................................9
11
                                    a.         Porsche Cars North America, Inc. .....................................................10
12
                                    b.         Audi AG ............................................................................................10
13
     IV.      COMMON FACTUAL ALLEGATIONS ............................................................................10
14
              A.         U.S. Emissions Standards ..........................................................................................11
15
              B.         Volkswagen’s Plot to Dominate the Automotive Market .........................................13
16
              C.         VW’s and Porsche’s finances at the onset of the emissions cheating
17                       period .........................................................................................................................17
18            D.         The Illegal “Defeat Device” Scheme in VW, Audi and Porsche
                         Diesel Vehicles ..........................................................................................................20
19
              E.         Once Caught, Volkswagen Admitted its Fraud – in Part ..........................................26
20
              F.         The 3.0 Liter Defeat Device in the United States ......................................................38
21
              G.         The Concealment of the Defeat Devices in the United States — 3.0 Liter ...............38
22
              H.         Porsche Marketed Its Cars as Environmentally Friendly and
23                       Emissions Compliant. ................................................................................................39
24   V.       THE VW PLEA AGREEMENT ...........................................................................................54
25            A.         The Latest Chapter: Volkswagen and Porsche’s Admissions of
                         “Irregularities” ...........................................................................................................54
26
              B.         Volkswagen and Porsche Caused Hundreds of Millions of Dollars
27                       in Harm to U.S. Consumers .......................................................................................55
28

     CLASS ACTION COMPLAINT                                                 -i-
            Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 3 of 173




 1   VI.       TOLLING OF THE STATUTE OF LIMITATIONS ...........................................................56

 2             A.        Discovery Rule Tolling .............................................................................................56

 3             B.        Fraudulent Concealment Tolling ...............................................................................57

 4             C.        Estoppel .....................................................................................................................57

 5   VII.      CLASS ALLEGATIONS ......................................................................................................58

 6   VIII.     VIOLATIONS ALLEGED ...................................................................................................61

 7             A.        Claims Brought on Behalf of Plaintiffs and the Class ...............................................61

 8   COUNT I VIOLATIONS OF RACKETEER INFLUENCED AND CORRUPT
         ORGANIZATIONS ACT (RICO) VIOLATION OF 18 U.S.C. § 1962(C) - (D) ................61
 9
                         1.         The Members of the Emissions Fraud Enterprise. ........................................62
10
                                    1.         Volkswagen Entities. .........................................................................62
11
                                    2.         The Volkswagen Entities’ Executives, Officers and
12                                             Engineers. ..........................................................................................63
13                                             (1)        Martin Winterkorn. ................................................................63
14                                             (2)        Ulrich Hackenberg.................................................................64
15                                             (3)        Frank Tuch.............................................................................64
16                                             (4)        Wolfgang Hatz.......................................................................65
17                       2.         Emissions Fraud Enterprise Allegations. ......................................................65
18                       3.         The Predicate Acts. ........................................................................................68
19   COUNT II FRAUD BY CONCEALMENT ....................................................................................72

20   COUNT III VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT
         (CAL. CIV. CODE § 1750, ET SEQ.) ...................................................................................75
21
     COUNT IV VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION
22       LAW (CAL. BUS. & PROF. CODE § 17200, ET SEQ.)......................................................78

23   COUNT V VIOLATIONS OF CALIFORNIA FALSE ADVERTISING LAW
         (CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.) ..............................................................80
24
     REQUEST FOR RELIEF ..................................................................................................................81
25
     JURY TRIAL DEMANDED ............................................................................................................82
26

27

28

     CLASS ACTION COMPLAINT                                                - ii -
            Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 4 of 173




 1                                        I.      INTRODUCTION
 2            1.    When Ferdinand Porsche launched the Porsche brand, his goal was to create the
 3   “perfect” vehicle – the ideal combination of stunning design and amazing performance.1 Porsche is
 4   synonymous with innovation – the brand created the world’s first hybrid car, and the world’s first

 5   electric car – over one hundred years ago.2 Porsche markets its luxurious and expensive cars as

 6   clean and emissions-friendly and emissions compliant to appeal to this same tradition of

 7   innovation, sustainability, and no-compromise performance that Porsche enthusiasts expect in this

 8   modern, environmentally aware era. Porsche described its signature sports car, the 911, as offering

 9   “greater performance and a remarkable reduction in fuel consumption and emissions,” a car that

10   “harnesses the power of Porsche and the power of nature – to bring you the best of all worlds.”3

11   Porsche is no ordinary sports car, it is the “perfect” sports car – one that can be driven without
12   expense to the environment.
13            2.    These loyal and discerning Porsche owners are now discovering that their cars are
14   not just not perfect, they are equipped with software that derates or turns off emissions controls
15   under real world driving conditions. Instead of purchasing the ultimate modern luxury - a non-
16   polluting sports car or at least one with “moderate fuel values and exhaust emission values”- they
17   have unwittingly become part of Volkswagen/Audi’s and Porsche’s ongoing emissions cheating
18   scandal. It is undisputed that Volkswagen installed cheating emissions software on more than a
19
        1
20         What Makes Porsche so Special, Porsche Oakland Park (March 6, 2020),
     https://www.porscheorlandpark.com/what-makes-porsche-so-special/.
21       2
           Press Release, Porsche, Prof. Ferdinand Porsche Created the First Functional Hybrid Car
     (April 20, 2011),
22   https://press.porsche.com/prod/presse_pag/PressResources.nsf/Content?ReadForm&languageversi
     onid=857388&archive=10; From Plumber’s Apprentice to Engineer (August 16, 2013),
23   https://www.porsche-holding.com/en/history/ferdinand-porsche/inventive-genius, “Porsche is
     finally getting involved with hybrids and alternative fuel vehicles, and we think it’s about time,
24   right? I mean, hybrid technology is now as old as the first 1997 Toyota Prius, right? Well… no, not
     if you’ve been paying attention. The truth is the first Porsche that Dr. Ferdinand Porsche created
25   was a full electric car and his second was the first-ever gasoline-hybrid car created… and this was
     way back in 1898!,” “The first Porsche: Ahead of Its Time,” John McCabe, June 12, 2015,
26   https://www.drivingline.com/articles/the-first-porsche-ahead-of-its-time/.
        3
27          Porsche AG brochure dated May 2010 at 35, available at
     file:///C:/Users/12063/AppData/Local/Temp/The%20models.pdf5. (URL no longer active as of
28   Oct. 2, 2020.)


     CLASS ACTION COMPLAINT                            -1-
            Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 5 of 173




 1   half-million diesel cars in the U.S. and roughly 10.5 million more worldwide, and that Porsche

 2   itself was also involved in this fraud as a result. As alleged below, the cheating scandal extends to

 3   Porsche gasoline-powered vehicles as well and was implemented at roughly the same time as the

 4   diesel cheating scandal was implemented. One of the greatest environmental crimes of our time is

 5   not only more widespread, but much more calculated than previously thought.

 6            3.    This latest scheme, according to recent admissions by Porsche itself, involves the

 7   manipulation of emissions hardware and software impacting exhaust systems and engine

 8   components and used in certification testing. The emissions tampering occurred after the engines

 9   were type-approved by German’s Federal Motor Transport Authority (KBA) and by the United

10   States Environmental Protection Agency and the California Air Resources Board.4 The scheme

11   involves at least two popular Porsche model vehicles, including the lifeblood of the brand, the
12   flagship 911 sports car, as well as the mid-full sized Panamera, a sports car in a spacious four-door
13   package, introduced to broaden the appeal of the brand. The vehicles at issues are those built
14   between 2008 and 2013 and in the market prior to 2017, thereby implicating total of eight model
15   years of the 911 and Panamera, from the years 2008 to 2016. The scheme involves, among other
16   manipulations, the switching of exhaust filters depending on the internal engine modes, similar in
17   execution to the defeat devices found in the diesel engines supplied by Audi.
18            4.    During the period immediately before the release of the impacted models, VW and
19   Porsche were under pressure to grow market share, and break the association between speed and

20   pollution that had created a real stigma around driving an ordinary, gas guzzling, sports car.

21   Environmental restrictions were tightening, and customer expectations had evolved. New innovator

22   Tesla launched the Roadster in 2006, and garnered Time Magazine’s award for best transportation

23   invention of the year. And during this same period, Porsche was attempting to buy VW, and was

24   taking on debt. There were many forces at play, but ultimately – this scheme is about corporate

25   greed and shortcuts – something Ferdinand Porsche would certainly have disapproved of.

26
        4
27         Porsche Investigated for Gasoline Engine Manipulation, VM Wards Auto,
     https://www.wardsauto.com/powertrain/porsche-investigated-gasoline-engine-manipulation (last
28   visited, Oct. 1, 2020).


     CLASS ACTION COMPLAINT                            -2-
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 6 of 173




 1   Defendants knew that to attract market share they had to appeal to buyers’ desire to have a sports

 2   car that was as environmentally sensitive as possible and defendants therefore promised that

 3   Porsche vehicles were in “harmony” with the environment and were designed to produce

 4   “moderate fuel and exhaust emissions values”. But, as in the case of diesel cars, defendants knew

 5   this promise of moderate fuel values could not be achieved if the emissions systems were on in

 6   normal driving conditions.

 7          5.      Volkswagen/Audi and Porsche’s actions have again harmed their loyal customers,

 8   and in this case, their deliberate deception was all the more egregious, as they harmed some of the

 9   most devoted customers, those customers willing to pay a premium for a Porsche ‒ a vehicle that

10   already delivers one of the highest profit margins in the industry for VW. Through the sale and

11   lease of vehicles that purported to be “in harmony with the environment” that complied with

12   emissions standards, but which actually emitted at illegal levels and were thus anything but “in

13   harmony” gasoline-powered vehicles, defendants unjustly and fraudulently obtained hundreds of

14   millions of dollars from these consumers, in the form of sale proceeds for all such vehicles

15   purchased, as well as leasing fees earned through the lease of any vehicles leased through VW and

16   Porsche. Defendants obtained this money regardless of whether consumers sold or otherwise

17   disposed of their vehicles prior to the discovery of the fraud.

18          6.      Volkswagen and Porsche promised emissions levels in each year’s model as well as

19   certain specified fuel consumption. Specifically, Volkswagen sold and/or leased approximately

20   114,000 gasoline-powered Porsche 911 and Panamera model vehicles for the model years 2008-

21   2016 that had software designed to turn off or down CO2 emissions controls in the “Class

22   Vehicles,” as defined below:

23                   Brand/Model                                       Porsche/Panamera
                     2010                                                    7,741
24
                     2011                                                    6,879
25                   2012                                                    7,614
                     2013                                                    5,421
26
                     2014                                                    5,740
27                   2015                                                    4,985
                     2016                                                    4,403
28


     CLASS ACTION COMPLAINT                            -3-
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 7 of 173




 1                   Brand/Model                                     Porsche/Panamera
                     Total Panamera Models                                 42,783
 2
                     (Assumed) Proportion of Panamera Models
 3                   that were Petrol                                       37,649

 4
                                    Brand/Model                            Porsche/911
 5
                     2008                                                   8,324
 6
                     2009                                                   6,839
 7                   2010                                                   5,736
                     2011                                                   6,016
 8                   2012                                                   8,528
 9                   2013                                                   10,142
                     2014                                                   9,707
10                   2015                                                   12,904
11                   2016                                                   8,901
                     Total 911 Models                                       77,097
12
            7.      As a result, there are over 114,000 of these model vehicles on American roads with
13
     illegal and/or manipulated emission systems that never should have been leased or sold, and would
14
     not have been, but for Porsche’s fraudulently obtained EPA Certificates of Conformity (“COCs”)
15
     and California Air Resources Board (“CARB”) Executive Orders (“EOs”).
16
            8.      Plaintiffs and Class members (defined below) are persons and entities who
17
     purchased or leased a Class Vehicle.
18
            9.      Defendants induced plaintiffs and Class members to purchase or lease the Class
19
     Vehicles ‒ by concealing the fact that the vehicles had emissions systems programmed to be
20
     defeated and manipulated during normal driving conditions and spewed excessive levels of
21
     pollutants during normal driving conditions.
22
            10.     On behalf of themselves, the Nationwide Class, and their respective State Class,
23
     plaintiffs sue for violations of the federal Racketeer Influenced and Corrupt Organizations Act (18
24
     U.S.C. § 1961, et seq. (“RICO”)); the federal Magnuson-Moss Warranty Act (15 U.S.C. § 2301, et
25
     seq. (“MMWA”)); consumer protection laws of the relevant states and territories, and unjust
26
     enrichment.
27

28


     CLASS ACTION COMPLAINT                           -4-
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 8 of 173




 1          11.      Plaintiffs seek monetary damages (including treble damages under RICO),

 2   appropriate restitution and/or disgorgement, Class counsel’s reasonable attorney fees and expenses,

 3   and other equitable relief.

 4                                 II.     JURISDICTION AND VENUE
 5          12.      This Court has jurisdiction over this action pursuant to the Class Action Fairness

 6   Act (“CAFA”), 28 U.S.C. § 1332(d), because at least one Class member is of diverse citizenship

 7   from one defendant, there are more than 100 Class members, and the aggregate amount in

 8   controversy exceeds $5,000,000, exclusive of interest and costs. Subject-matter jurisdiction also

 9   arises under 28 U.S.C. § 1331 based upon the federal RICO claims asserted under 18 U.S.C.

10   § 1961, et seq., as well as the Magnuson-Moss Warranty Act claims asserted under 15 U.S.C.

11   § 2301, et seq. The citizenship of each party is described further below in the “Parties” Section.

12   The Court has supplemental jurisdiction over plaintiffs’ state law claims pursuant to 28 U.S.C.

13   § 1367.

14          13.      Venue is proper in this District under 28 U.S.C. § 1391(b) because a substantial part

15   of the events or omissions giving rise to plaintiffs’ claims occurred in this District. Volkswagen

16   and Porsche have marketed, advertised, sold, and leased the Class Vehicles, and defendants

17   otherwise conducted extensive business within this District. A significant percentage of the Class

18   Vehicles were registered in this District and thousands of Class Vehicles were in operation in this

19   District. Further, CARB maintains a significant presence in this District through its Bay Area Air

20   Quality Management District branch. CARB previously played an important initial role in

21   investigating and, ultimately, in revealing Volkswagen’s illegal use of defeat devices in diesel-

22   powered vehicles.

23             14.   The Court has personal jurisdiction over defendants pursuant to 18 U.S.C.

24   §§ 1965(b) and (d), and Cal. Code Civ. P. § 410.10, and supplemental jurisdiction over the state-

25   law claims pursuant to 28 U.S.C. § 1367. This Court has personal jurisdiction over defendants

26   because they have minimum contacts with the United States, this judicial district and this State, and

27   intentionally availed themselves of the laws of the United States and this state by conducting a

28   substantial amount of business throughout the state, including the design, manufacture,


     CLASS ACTION COMPLAINT                            -5-
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 9 of 173




 1   distribution, testing, sale, lease, and/or warranty of Volkswagen vehicles in this State and District.

 2   At least in part because of defendants’ misconduct as alleged in this lawsuit, Class Vehicles ended

 3   up on this state’s roads and dozens of franchise dealerships.

 4                                               III.    PARTIES
 5   A.      Plaintiffs
 6           1.         Plaintiff Ashish Chadha
 7           15.        Ashish Chadha is a citizen and resident of California domiciled in Oakland,

 8   California. On or about January 20, 2018, Mr. Chadha purchased a certified pre-owned 2012

 9   Porsche 911 Carrerra, VIN WP0AA2A92CS106128, for $65,800.00. His vehicle’s mileage was

10   36,539 at the time of purchase. He identified this particular vehicle while conducting online

11   research from his residence on the website Cars.com. A link on the Cars.com website for this

12   vehicle directed him to the Porsche Atlanta Perimeter website, a dealership in Atlanta, Georgia.

13   Mr. Chadha flew to the dealership to purchase the car, and had the vehicle shipped to and

14   registered in his home state of California. Plaintiff paid cash for the vehicle and still owns the

15   vehicle.

16           16.        Unbeknownst to Mr. Chadha, at the time of acquisition, the Vehicle contained a

17   defeat device used to bypass emissions standards and deceive consumers and regulators.

18   Consequently, the vehicle could not deliver the advertised emissions, high performance, and fuel

19   economy‒and was illegal. Volkswagen, Audi, and Porsche’s unfair, unlawful, and deceptive

20   conduct in designing, manufacturing, marketing, and selling Mr. Chadha’s vehicle without proper

21   emission controls has caused him out-of-pocket loss, future attempted repairs, future additional fuel

22   costs, decreased performance of the vehicle, and diminished value of his vehicle. Mr. Chadha

23   purchased his vehicle on the reasonable, but mistaken, belief that his vehicle had certain emissions,

24   fuel economy, and performance, complied with United States and state emissions standards, was

25   properly EPA and CARB certified, and would retain all of its operating characteristics throughout

26   its useful life.

27           17.        Mr. Chadha selected and ultimately purchased his vehicle, in part, because of the

28   emissions, fuel economy, and performance promised, as represented through advertisements and


     CLASS ACTION COMPLAINT                              -6-
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 10 of 173




 1   representations made by Volkswagen and Porsche. None of the advertisements reviewed or

 2   representations received by Mr. Chadha contained any disclosure of the defeat device utilized in

 3   Mr. Chadha’s vehicle. Had Volkswagen and Porsche disclosed this design, and the fact that Mr.

 4   Chadha vehicle emitted unlawfully high levels of pollutants, Mr. Chadha would not have

 5   purchased the vehicle, or would have paid less for it.

 6          18.     Mr. Chadha used the vehicle for daily driving and commuting to work. Fuel

 7   efficiency is important to Mr. Chadha He measured his own vehicle’s fuel efficiency and has

 8   noticed that his vehicle consistently gets approximately five miles less than gallon as promised, and

 9   never exceeds 20 miles per gallon.

10          19.     In about the first week of March 2020, Mr. Chadha noticed that his vehicle’s P0456

11   trouble code had started to illuminate. At the time, he reset the code as it denoted a “minor leak”

12   and added a fuel additive and replaced his gas cap, as this was the first course of action

13   recommended on a Porsche forum.

14          20.     The code reappeared in approximately September 2020. The week of September 14,

15   2020 Plaintiff took his car to the Porsche Walnut Creek dealership. He spoke to service advisor Jon

16   Kim when he booked his appointment. He also spoke to another gentleman whose name he cannot

17   recall. This gentleman told him that there was a recall on the valve that enters his car, that the valve

18   had the tendency to get clogged, that it was a common issue, and that sometimes this valve needed

19   to be replaced multiple times on one car. He was also told that when the code is on, his car is

20   generating poorer emissions performance. He was told he may have an EVAP leak, and that his

21   poorer mileage may also be a result of a leak, as his vehicle may be burning fuel at a lower rate.

22          21.     Mr. Chadha would not have purchased the vehicle, and would certainly not have

23   paid as much for it, had Defendants not failed to disclose and actively concealed the derating of the

24   emission’s controls. Mr. Chadha would not have purchased the vehicle, and would certainly not

25   have paid as much for it, if he had known that the promised improvements in fuel economy and

26   performance could only be achieved by increasing emissions to illegal levels.

27

28


     CLASS ACTION COMPLAINT                            -7-
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 11 of 173




 1           2.      Plaintiff Milton Lee
 2           22.     Milton Lee is a citizen and resident of California domiciled in Hillsborough,
 3   California. On or about July 16, 2019, Mr. Lee purchased a pre-owned 2013 Porsche 911 CS, VIN
 4   WP0AB2A91DS122657, for $74,000 plus tax from the RMC Motorcars dealership in San Bruno,

 5   California. Mr. Lee’s vehicle’s mileage was approximately 8,764 at the time of purchase. Mr. Lee

 6   paid cash for the vehicle and still owns the vehicle. Mr. Lee previously owned a 1974 911 Coup.

 7           23.     Unbeknownst to Mr. Lee, at the time of acquisition, the vehicle contained a device

 8   used to bypass emissions standards and deceive consumers and regulators. Consequently, the

 9   vehicle could not properly deliver the advertised emissions, high performance, and fuel economy.

10   Volkswagen and Porsche’s unfair, unlawful, and deceptive conduct in designing, manufacturing,
11   marketing, and selling, Mr. Lee’s vehicle without proper emission controls has caused Plaintiff to
12   overpay for his vehicle. Mr. Lee purchased his vehicle on the reasonable, but mistaken, belief that
13   his vehicle had certain emissions, fuel economy, and performance, complied with United States
14   emissions standards, was properly EPA and CARB certified, and would retain all of its operating
15   characteristics throughout its useful life.
16           24.     Mr. Lee selected and ultimately purchased his vehicle, in part, because of the
17   emissions, fuel economy, and performance promised, as represented through advertisements and
18   representations made by Volkswagen and Porsche. None of the advertisements reviewed or
19   representations received by Mr. Lee contained any disclosure of the defeat device utilized in Mr.

20   Lee’s vehicle. Had Volkswagen and Porsche disclosed this defeat device, Mr. Lee would not have

21   purchased the vehicle, or would have paid less for it. Had Volkswagen and Porsche disclosed the

22   fact that Mr. Lee’s vehicle emitted unlawfully high levels of pollutants and that fuel economy was

23   only achieved thru turning down emissions controls, Mr. Lee would not have purchased the

24   vehicle, or would have paid less for it.

25   B.      Defendants and Co-Conspirators
26           1.      Volkswagen AG
27           25.     Volkswagen AG (“VW” or “VWAG”) is a German corporation with its principal

28   place of business in Wolfsburg, Germany. VWAG is one of the largest automobile manufacturers


     CLASS ACTION COMPLAINT                            -8-
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 12 of 173




 1   in the world, and is in the business of designing, developing, manufacturing, and selling

 2   automobiles. VWAG is the parent corporation of Audi AG, and Porsche AG. According to

 3   VWAG, it sold 10.14 million cars worldwide in 2014 – including 6.12 million VW-branded cars,

 4   1.74 million Audi-Branded cars, and 189,849 Porsche-branded cars. Combined with other brands,

 5   VWAG boasts a 12.9% share of the worldwide passenger car market. VWAG’s sales revenue in

 6   2014 totaled €202 billion (approximately $221 billion) and sales revenue in 2013 totaled €197

 7   billion (approximately $215 billion). At €12.7 billion (approximately $13.9 billion), VWAG

 8   generated its highest ever operating profit in fiscal year 2014, beating the previous record set in

 9   2013 by €1.0 billion.

10          26.     VWAG, with the assistance of Porsche engineered, designed, developed,

11   manufactured, and installed the software on the Class Vehicles and exported these vehicles with

12   the knowledge and understanding that they would be sold throughout the United States to

13   consumers. VWAG also developed, reviewed, and approved the marketing and advertising

14   campaigns designed to drive sales of the Class Vehicles.

15          27.     At all times relevant to this action, Volkswagen manufactured, distributed, sold,

16   leased, and warranted the Class Vehicles under the Porsche brand names throughout the United

17   States. Volkswagen and/or its parents, affiliates and agents designed, manufactured, and installed

18   the Clean engine systems in the Class Vehicles. Volkswagen and/or its parents, affiliates, and

19   agents developed and disseminated the owner’s manuals and warranty booklets, advertisements,

20   and other promotional materials relating to the Class Vehicles.

21          2.      Porsche AG
22          28.     Porsche AG (“Porsche”) is a German corporation with its principal place of business

23   in Stuttgart, Germany. Porsche AG is a wholly-owned subsidiary of VW AG. Porsche AG designs,

24   develops, manufactures, and sells luxury automobiles. According to Porsche AG, the Porsche AG

25   Group sold 277,000 cars worldwide in 2019, with sales revenues in 2019 totaling 26,060,000

26

27

28


     CLASS ACTION COMPLAINT                            -9-
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 13 of 173




 1   million euros.5

 2          29.        Porsche AG with the assistance of Volkswagen engineered, designed, developed,

 3   manufactured and installed the software on the Class Vehicles and exported these vehicles with the

 4   knowledge and understanding they would be sold throughout the United States. Porsche AG also

 5   developed, reviewed, and approved the marketing and advertising campaigns designed to sell the

 6   Class Vehicles. According to an estimate, over 114,000 vehicles containing the defeat device were

 7   sold by Porsche AG in the United States.

 8                     a.     Porsche Cars North America, Inc.
 9          30.        Porsche Cars North America, Inc. (“Porsche North America”) is a company with its

10   principal place of business at Atlanta, Georgia. Porsche North America is a wholly-owned U.S.

11   subsidiary of Porsche AG, and it engages in business, including the advertising, marketing and sale

12   of Porsche automobiles, in all 50 states.

13                     b.     Audi AG
14          31.        Audi AG (“Audi”) is a motor vehicle manufacturer based in Ingolstadt Germany

15   and a subsidiary of VWAG. Audi engineers were directly involved in programming and designing

16   defeat devices in the Porsche vehicles that were the subject of a plea agreement between VWAG

17   and the United States of America.

18          32. VW, Audi, Porsche are sometimes collectively referred to herein as Defendants.

19                              IV.    COMMON FACTUAL ALLEGATIONS
20          32.        To understand the plausibility of the allegations with respect to Defendants’

21   manipulation of the Porsche petrol Class Vehicles, it is necessary to detail the VW/Audi/Porsche

22   diesel-cheating scheme that was occurring at the same time as the petrol-cheating scheme.

23

24

25

26
        5
27         Volkswagen AG 2019 Annual Report, available at
     https://annualreport2019.volkswagenag.com/divisions/porsche.html (last visited Oct. 1, 2020).
28   (URL no longer active as of Oct. 2, 2020).


     CLASS ACTION COMPLAINT                             - 10 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 14 of 173




 1   A.     U.S. Emissions Standards
 2          33.     The purpose of the Clean Air Act and its implementing regulations was to protect
 3   human health and the environment by, among other things, reducing emissions of pollutants from
 4   new motor vehicles, including nitrogen oxides (“NOx” and “CO2”).

 5          34.     The Clean Air Act required the U.S. Environmental Protection Agency (“EPA”) to

 6   promulgate emissions standards for new motor vehicles. The EPA established standards and test

 7   procedures for light-duty motor vehicles sold in the United States, including emission standards for

 8   NOx and CO2.

 9          35.     The Clean Air Act prohibited manufacturers of new motor vehicles from selling,

10   offering for sale, introducing or delivering for introduction into U.S. commerce, or importing (or

11   causing the foregoing with respect to) any new motor vehicle unless the vehicle complied with

12   U.S. emissions standards, and was issued an EPA certificate of conformity.

13          36.     To obtain a certificate of conformity, manufacturer was required to submit an

14   application to the EPA for each model year and for each test group of vehicles that it intended to

15   sell in the United States. The application was required to be in writing, to be signed by an

16   authorized representative of the manufacturer, and to include, among other things, the results of

17   testing done pursuant to the published Federal Test Procedures that measure NOx emissions, and a

18   description of the engine, emissions control system, and fuel system components, including a

19   detailed description of each Auxiliary Emission Control Device (“AECD”) to be installed on the

20   vehicle,

21          37.     An AECD was defined under U.S. law as “any element of design which senses

22   temperature, vehicle speed, engine RPM, transmission gear, manifold vacuum, or any other

23   parameter for the purpose of activating, modulating, delaying, or deactivating the operation of any

24   part of the emission control system.” The manufacturer was also required to include a justification

25   for each AECD if the EPA, in reviewing the application for a certificate of conformity, determined

26   that the AECD “reduced the effectiveness of the emission control system under conditions which

27   may reasonably be expected to be encountered in normal vehicle operation and use,” and that (1) it

28   was not substantially included in the Federal Test Procedure, (2) the need for the AECD was not


     CLASS ACTION COMPLAINT                           - 11 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 15 of 173




 1   justified for protection of the vehicle against damage or accident, or (3) it went beyond the

 2   requirements of engine starting, the AECD was considered a “defeat device.” Whenever the term

 3   “defeat device” is used in this Statement of Facts, it refers to a defeat device as defined by U.S.

 4   law.

 5          38.       The EPA would not certify motor vehicles equipped with defeat devices.

 6   Manufacturers could not sell motor vehicles in the United States without a certificate of conformity

 7   from the EPA.

 8          39.       The California Air Resources Board “(CARB”) (together with the EPA, “U.S.

 9   Regulators”) issued its own certificates, called Executive Orders, for the sale of motor vehicles in

10   the State of California. To obtain such a certificate, the manufacturer was required to satisfy the

11   standards set forth by the State of California, which were equal to or more stringent than those of

12   the EPA.

13          40.       As part of the application for a certification process, manufacturers often worked in

14   parallel with the EPA and CARB. To obtain a certificate of conformity from the EPA,

15   manufacturers were required to demonstrate that the light-duty vehicles were equipped with an on-

16   board diagnostic (“OBD”) system capable of monitoring all emissions-related systems or

17   components. Manufacturers could demonstrate compliance with California OBD standards in order

18   to meet federal requirements. CARB reviewed applications from manufacturers, including VW, to

19   determine whether their OBD systems were in compliance with California OBD standards, and

20   CARB’s conclusion would be included in the application the manufacturer submitted to the EPA.

21          41.       ln 1998, the United States established new federal emissions standards that would

22   be implemented in separate steps, or Tiers. Tier II emissions standards, including for NOx

23   emissions, were significantly stricter than Tier I. For light-duty vehicles; the regulations required

24   manufacturers to begin to phase in compliance with the new stricter Tier II NOx emissions

25   standards in 2004 and required manufacturers to fully comply with the stricter standards for model

26   year 2007. These strict CO2 emissions standards were applicable specifically to vehicles in the

27   United States.

28


     CLASS ACTION COMPLAINT                            - 12 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 16 of 173




 1   B.       Volkswagen’s Plot to Dominate the Automotive Market
 2            42.   With respect to its diesel vehicles, the United States entered an illegal diesel
 3   emissions scheme that was borne out of greed and ambition to dominate the global automotive
 4   market at any cost. By Volkswagen’s own admissions, the seeds for the scandal were planted in

 5   2005, as Volkswagen was repositioning its fleet of vehicle offerings in light of tightening U.S.

 6   emission regulations, “with a strategic decision to launch a large-scale promotion of diesel vehicles

 7   in the United States in 2005.”6 While other automakers focused on hybrid, electric or hydrogen

 8   fueled vehicles, Volkswagen pivoted toward “clean diesel” technology as its primary strategy to

 9   reach the growing target market of environmentally conscious consumers.

10            43.   In 2004, the second-generation Toyota Prius became an explosive success, tripling

11   global sales from years prior and changing environmentally-friendly vehicles from a niche market

12   to a standard consumer option. Although it was the first mainstream hybrid vehicle, the Prius was

13   widely viewed as “boring,” because the improvements in fuel efficiency and emissions were offset

14   by relatively bland styling and lackluster driving performance.

15            44.   Volkswagen took note of the success of the Prius and sought to achieve the same (or

16   better) efficiency benchmarks, but in a “fun-to-drive,” high-performance vehicle. By 2006, the

17   market was changing, and there was increased demand for vehicles that were high performance,

18   but environmentally friendly. This was to be achieved with a purported remarkable breakthrough in

19   diesel technology: the EA189 TDI engine. TDI, short for “turbocharged diesel injection,” was the

20   culmination of millions of dollars in research and development, and was heralded by VW as the

21   critical factor that would be responsible for its growth and success in the U.S.

22            45.   In 2007, Martin Winterkorn left his position at Audi to become VWAG’s CEO.

23   Winterkorn set goals for Volkswagen to become a world leader in automobile manufacturing. This

24

25

26
          6
27        Volkswagen making good progress with its investigation, technical solutions, and Group
     realignment, VOLKSWAGEN AG (Dec. 10, 2015), http://www.volkswagenag.com/content/
28   vwcorp/info_center/en/news/2015/12/VW_PK.html.


     CLASS ACTION COMPLAINT                           - 13 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 17 of 173




 1   included a target of tripling U.S. sales to at least 800,000 vehicles by 2018.7 At the time, diesel-

 2   engine vehicles made up just 5% of the U.S. car market, and Winterkorn recognized this as the

 3   perfect opportunity to expand Volkswagen’s market share.

 4           46.    But diesel engine vehicles made up just 5% of the U.S. market. To expand its

 5   market penetration in the U.S., Volkswagen and Porsche needed to overcome the stigmas

 6   associated with diesel cars. Foremost among these was the consumer perception that speed and

 7   performance equaled pollution, and that sports cars emitted thick, toxic smoke full of dangerous

 8   and destructive pollutants, and should be relegated to the smog-filled cities of the past. One article

 9   written in 2008 compared admitting to liking a sports car to being as politically correct as

10   “claiming you’re Osama Bin Laden’s tennis partner.” 8 Another 2008 article discussed the waning

11   popularity of trucks and SUVs, and the previous year’s increase of 38% in hybrid car registrations.9
12   There was a real, perceptible pressure to hold onto market share and grow it by combatting the
13   consumer perception that sports car engines were dirty engines that emitted thick, toxic smoke full
14   of dangerous and destructive pollutants and take advantage of the demand for “clean” sports cars.10
15   The Porsche brand needed to remain relevant and desirable for Generation Y drivers who came of
16   age during a time of increased environmental awareness. Volkswagen and Porsche aggressively
17   marketed their cars as a clean, “green” alternative to ordinary sports cars.
18

19      7
           William Boston, Volkswagen Emissions Investigation Zeroes In on Two Engineers, WALL
     STREET JOURNAL (Oct. 5, 2015), http://www.wsj.com/articles/vw-emissions-probe-zeroes-in-on-
20   two-engineers-1444011602.
         8
21         “Sports cars. With the exception of the real die-hard lentil sandal wearing environmentalists,
     most people love the idea of a sports car. But admit that at an Islington dinner party and it’s about
22   as PC as claiming you’re Osama Bin Laden’s tennis partner. So can you really have a green sports
     car?”, I want a Green Sports Car, benjahedley, posted September 26, 2008.
23   https://co2calculator.wordpress.com/2008/09/26/i-want-a-green-sports-car/ .
         9
           Skaidra Smith-Heisters, Cars Disproportionately Blamed for Greenhouse Gas Emissions,
24   Reason Foundation (Aug. 12, 2008), https://reason.org/commentary/cars-disproportionately-
     blamed/ .
25      10
           “If automakers make green cars people want to drive as opposed to cars they think people
26   should drive, everyone wins and the technology catches on that much faster. Tesla Motors gets it,
     but the Roadster runs 100 large. The Fisker Karma and electric Porsche that Ruf is working on
27   won’t be much cheaper. Make a green(er) car that’s fun to drive, pleasant to look at and affordable
     and people will line up for them.” Tony Borroz, Bring On The Affordable Green Sports Cars,
28   Wired (Apr. 1, 2009), https://www.wired.com/2009/04/bring-on-the-af/ .


     CLASS ACTION COMPLAINT                            - 14 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 18 of 173




 1           47.    Behind the scenes, however, Volkswagen realized internally that it was not possible

 2   to roll out these so-called “clean” high-performance vehicles within its self-imposed budgets and

 3   engineering constraints. To get the job done, Winterkorn appointed two engineers with whom he

 4   had worked closely at Audi (Ulrich Hackenberg and Wolfgang Hatz) to lead up R&D and engine

 5   development for this project. These two engineers were the chief developers of the TDI engine.11

 6   Their primary mandate from management was to develop a high-performance gasoline engine that

 7   maintained the performance of traditional gasoline engines with reduced CO2 emissions and lower

 8   gas mileage, all while meeting the strict NOX emission standards in the U.S.

 9           48.    In recent years, the EPA and the CARB have promulgated stricter NOX emission

10   standards, requiring all diesel models starting in 2007 to produce 90% less NOX than years prior.12

11   These strict emission standards posed a challenge to Volkswagen’s engineers in developing the
12   EA189 engines. In fact, during a 2007 demonstration in San Francisco, VW engine R&D chief
13   Hatz lamented presciently that “[Volkswagen] can do quite a bit and we will do a bit, but
14   ‘impossible’ we cannot do. . . . From my point of view, the CARB is not realistic . . . I see it as
15   nearly impossible for [Volkswagen].”13
16           49.    Yet, the “impossible” is just what Volkswagen set out to do. To successfully grow
17   the U.S. sports car market and meet its ambitious goals, Volkswagen needed to develop the
18   technology to reduce NOX emissions, while maintaining the efficient, powerful performance of a
19   lean-state gasoline engine. This seemingly impossible dilemma mired Volkswagen in an internal

20   struggle about how to best proceed, with two divergent technological solutions available: selective

21   catalytic reduction (“SCR”), or use of a lean NOX trap (“LNT”).

22
        11
23          Jack Ewing, Volkswagen Engine-Rigging Scheme Said to Have Begun in 2008, N.Y. TIMES
     (Oct. 5, 2015), http://www.nytimes.com/2015/10/05/business/engine-shortfall-pushed-volkswagen-
24   to-evade-emissions-testing.html.
         12
            Heavy-Duty Engine and Vehicle Standards and Highway Diesel Fuel Sulfur Control
25   Requirements, ENVIRONMENTAL PROTECTION AGENCY (Dec. 2000), http://www3.epa.gov/
     otaq/highway-diesel/regs/f00057.pdf.
26      13
           Danny Hakim, et al., VW Executive Had a Pivotal Role as Car Maker Struggled With
27   Emissions, N.Y. TIMES (Dec. 21, 2015), http://www.nytimes.com/2015/12/22/business/
     international/vw-executive-had-a-pivotal-role-as-car-maker-struggled-with-emissions.html?mt
28   rref=undefined&gwh=7E46E42F7CCC3D687AEC40DFB2CFA8BA&gwt=pay.


     CLASS ACTION COMPLAINT                           - 15 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 19 of 173




 1            50.   Advocating the former of these solutions, in 2006, Wolfgang Bernhard, then a top

 2   executive at VWAG (and former Daimler executive), championed a technology-sharing agreement

 3   with Mercedes-Benz and BMW to jointly develop a SCR system using urea. This system, which

 4   assists in neutralizing emissions of NOX, was generically known as a “Diesel Exhaust Fluid”

 5   system and marketed as “Bluetec” by Mercedes and “AdBlue” by Volkswagen and other German

 6   vehicle manufacturers. This solution, touted by Bernhard, worked by injecting urea into a diesel

 7   vehicle’s exhaust stream to react with the NOX, converting it into harmless nitrogen and oxygen.

 8            51.   While Hatz initially supported this solution, stating publicly at the Detroit Auto

 9   Show in early 2007 that “Bluetec technology allows us to demonstrate Audi’s commitment to

10   always being at the very forefront of diesel technology,”14 his support dissipated as Volkswagen’s

11   leadership factionalized – split between those who balked at the $350 per-vehicle cost of the SCR
12   system advocated by Bernhard, and those who thought that the SCR system was the only
13   technologically feasible method to meet emission regulations.
14            52.   Bernhard, the advocate for SCR, ultimately lost the internal battle at Volkswagen
15   and resigned. Consequently, Hatz remained and was tasked with implementing the alternative
16   strategy: the lower-cost LNT. This relatively inexpensive technology involved the storage of NOX
17   emissions in a separate compartment during vehicle operation. Once that compartment filled up,
18   the system burned off the stored NOX by pumping an extra burst of fuel into the cylinders, most of
19   which passed through to the converter, where it then burned the NOX into nitrogen and oxygen.

20   While this method was cheaper and easier to implement than the SCR system advocated by

21   Bernhard, it was less effective and resulted in lower fuel efficiency.

22            53.   According to many sources (including journalists, industry insiders, and

23   Volkswagen whistleblowers), Volkswagen’s top brass issued a directive to its engineers to find a

24   way to meet emission standards despite tight budgetary and technical constraints, or suffer the

25   consequences. Volkswagen AG’s former CEO, Ferdinand Piëch, created “a culture where

26   performance was driven by fear and intimidation” and whose leadership was characterized as “a

27
        14
28           Id.


     CLASS ACTION COMPLAINT                           - 16 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 20 of 173




 1   reign of terror.”15 Employees were told, “[y]ou will sell diesels in the U.S., and you will not fail.

 2   Do it, or I’ll find somebody who will.”16 Piëch was infamous for firing subordinates who failed to

 3   meet his exacting standards: “Stories are legion in the industry about Volkswagen engineers and

 4   executives shaking in their boots prior to presentations before Piëch, knowing that if he was

 5   displeased, they might be fired instantly.”17 And so it seems, out of self-preservation, the defeat

 6   device scandal was borne.

 7   C.        VW’s and Porsche’s finances at the onset of the emissions cheating period
 8             54.   On September 25, 2005, Porsche announced that it was paying $4.2 billion to

 9   acquire a 20% stake in Volkswagen. Though this was a sizable part of Porsche’s $6.0 billion cash

10   reserve, the transaction would make it very difficult for a corporate raider or competing car

11   company to swoop up Volkswagen, and thusly compromise Porsche’s ability to build cars on

12   Volkswagen’s platforms. In his initial announcement, Porsche CEO Wiedeking made it clear that

13   this minority position was taken just to stave off potential hostile takeovers. Porsche, he adamantly

14   stated, would not be trying to take over the company: “Our planned investment is the strategic

15   answer to this risk. We wish in this way to ensure the independence of the Volkswagen Group.”

16             55.   Financial markets were baffled by Porsche’s acquisition of Volkswagen shares.

17   Why was a sports car company pouring so much money into a struggling mass-market car

18   company? “Porsche told us that they were going to invest back into the company rather than pay

19   higher dividends,” wrote a German financial analyst at Dresdner Kleinwort Wasserstein. “Now

20   they're investing into one of the least profitable car companies in Europe.”

21             56.   The Economist weighed in on CEO Wiedeking’s move ‒ somewhat prophetically, it

22   turns out: “Mr. Wiedeking is one of those rare beasts in the corporate jungle who have not yet had

23   their come-uppance. He is widely revered for his forthrightness and his leadership of Porsche, from

24
          15
25          Bob Lutz, One Man Established the Culture That Led to VW’s Emissions Scandal, ROAD &
     TRACK (Nov. 4, 2015), http://www.roadandtrack.com/car-culture/a27197/bob-lutz-vw-diesel-
26   fiasco/.
         16
            Id.
27       17
            Doron Levin, The man who created VW’s toxic culture still looms large, FORTUNE (Oct. 16,
28   2015), http://fortune.com/2015/10/16/vw-ferdinand-piech-culture/.


     CLASS ACTION COMPLAINT                            - 17 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 21 of 173




 1   the dark days of near-bankruptcy in 1993 when he took over, to years of growth and glowing

 2   results today. So it would be a pity if this David overreached himself and fell victim instead to

 3   another phenomenon, known as the Peter principle: promotion beyond one’s level of competence.”

 4          57.     In 2005, it was technically impossible for Volkswagen to get acquired by anyone

 5   because of something known as the “Volkswagen Rule.” The essence of this rule was that the local

 6   German government of Lower Saxony owned 20% of Volkswagen and could prevent anyone from

 7   acquiring the company without their permission, or anyone from having more votes than they have

 8   over shareholder matters. But this law was incompatible with European Union laws that barred

 9   capital restrictions like this, and there was reason to believe that it would be soon repealed. When

10   this happened, Volkswagen would be fair game for an acquisition. With its 20%share in the

11   company, Porsche made it less likely that anyone else would be able to buy Volkswagen in the

12   event of a repeal.

13          58.     One year later, in August 2006, Porsche modestly increased its stake

14   in Volkswagen from 20% to 25%. Moreover, the company started actively lobbying for Germany

15   to repeal the Volkswagen Rule so that Porsche could “take full advantage of [its] rights as a

16   shareholder.” Publicly, Porsche still claimed to not be interested in an acquisition. By November of

17   2006, Porsche had increased its holdings in Volkswagen to 29.9%.

18          59.     By 2008, Porsche had acquired 42.6% of Volkswagen and had the option to acquire

19   31.5% more. However, in this process the company had also acquired $13 billion in debt to finance

20   the acquisition.

21          60.     While Volkswagen stock had appreciated substantially, and the company had made

22   a paper fortune on these financial trades; speculators shorting Volkswagen stock had lost tens of

23   billions of real dollars. Moreover, once it acquired 75% of Volkswagen, the company’s $12 billion

24   cash reserves would become available to Porsche.

25          61.     Wiedeking, the CEO, and Härter, the CFO, were hailed as financial geniuses. Arndt

26   Ellinghorst, an analyst at Credit Suisse, called Porsche “one of the most sophisticated investors on

27   the planet, as well as being a car maker.” The Economist humorously noted: “Great cornering and

28   eye-popping acceleration make Porsche’s cars popular among thrill-seeking bankers and hedge-


     CLASS ACTION COMPLAINT                           - 18 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 22 of 173




 1   fund managers. Now its clients are discovering that the carmaker itself has an unexpected talent for

 2   cornering markets,” as they reported that Porsche made between $7-15BN from the short squeeze.”

 3          62.     But Porsche was actually in a very tough position. Their primary asset was the

 4   shares they held in Volkswagen. Those shares were only valuable because of the market’s

 5   expectation that Porsche would continue to buy up Volkswagen stock; and if they did, it would be

 6   very expensive to buy the rest of the company. If Porsche stopped buying up Volkswagen shares,

 7   the price of Volkswagen stock would plummet, the value of most of Porsche’s assets would

 8   fall, and the company would experience massive losses.

 9          63.     This scenario would look very bad for Porsche’s many creditors. By the spring of

10   2009, Porsche had accumulated $13 billion in debt. While Porsche was still making a $2 billion

11   operating profit a year from selling Porsches, and owned more than half of Volkswagen, in order to

12   pull off buying the rest of Volkswagen, it would need access to a lot more capital.

13          64.     And precisely when Porsche needed banks the most, banks stopped lending money.

14   By the end of 2008, the great Financial Crisis had hit and all the banks had either given Porsche

15   new funds or allowed the company to rollover the debt when it came due; in any case, they were no

16   longer interested in funding a speculative scheme to corner the market for Volkswagen shares.

17          65.     Porsche’s debts were coming due much sooner than they expected. And not only

18   that ‒ after years of consistent growth in automobile sales, Porsche’s core business of selling cars

19   was hurt severely by the recession and unit sales dropped 27% in one year.

20          66.     A financial maneuver that had been considered “brilliant” just a few months earlier

21   was now a poor decision: Porsche was out of money. On March 24, 2009, loan payments of $13

22   billion were due. While previously it would have been a trivial matter to refinance the amount, this

23   time the banks were not interested. Moreover, Porsche owed money to 15 different banks, each of

24   which could bankrupt the company if it so wished.

25          67.     Porsche’s CFO managed to avert disaster the day before the loan was due and

26   refinance most ‒ but not all ‒ of the $13 billion debt into a new loan. The catch: $4.4 billion of it

27   would be due within 6 months.

28


     CLASS ACTION COMPLAINT                            - 19 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 23 of 173




 1             68.   But even with most of the debt refinanced, Porsche would need additional capital to

 2   pay the part of the loan that was currently due. It just so happens that one of the board members

 3   was able to get the company an emergency infusion of almost a billion dollars from another

 4   company that he also sat on the board of. That loan would be from Volkswagen, orchestrated by

 5   their Chairman Ferdinand Piëch.

 6             69.   In the blink of an eye, Porsche went from predator to prey. Once on the brink of

 7   acquiring Volkswagen, Porsche now found itself borrowing a billion dollars from them just five

 8   months later.

 9             70.   Porsche eventually received a bailout from the German government. Volkswagen

10   would acquire the Porsche automotive business for $11.3 billion in cash (49% of it right away, and

11   51% of it later, for tax reasons). The Porsche family would retain their shares in a holding company

12   that owned 50% of Volkswagen ‒but also all the Porsche debt. 18

13   D.        The Illegal “Defeat Device” Scheme in VW, Audi and Porsche Diesel Vehicles
14             71.   Ultimately, time ran out, and Volkswagen executives and engineers were either
15   unable or unwilling to devise a solution within the constraints of the law and their self-imposed
16   cost-cutting measures. So instead of being honest (and risk being summarily fired), they and others
17   conspired to cheat and defraud regulators, consumers and their own customers – Franchise Dealers
18   – by installing a “defeat device” in the new diesel vehicles. The defeat device enabled the affected
19   vehicles to “pass” the EPA and CARB emission testing so that Volkswagen could obtain COCs

20   and EOs to sell illegally polluting cars throughout the U.S and in California.

21             72.   Volkswagen had a ready-made solution at hand. As reported by the New York

22   Attorney General, starting as far back as 1999, Audi engineers had come up with a similar solution

23   to a problem they were facing related to the development of the 3.0-liter diesel engine for Audi

24   models sold in Europe. The engineers had eliminated a noise problem associated with diesel

25   engines by changing the software in the electronic controls (necessarily with the assistance of

26

27        18
            Rohin Dhar, Porsche: The Hedge Fund that Also Made Cars, Priceonomics (Oct. 24, 2014),
28   https://priceonomics.com/porsche-the-hedge-fund-that-also-made-cars/.


     CLASS ACTION COMPLAINT                           - 20 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 24 of 173




 1   Bosch GmbH, which strictly controlled programming software) to inject additional fuel into the

 2   engine on ignition. But as a result, the engine could not meet European emissions standards during

 3   testing. To solve this problem, the engineers developed defeat device software that could recognize

 4   when the car was being tested and deactivate the extra fuel injection function during testing, and

 5   then reactivate it during normal driving conditions. From 2004-2008, Audi incorporated the defeat

 6   device software in its 3.0-liter diesel engines sold in Europe. Since the defeat device, software was

 7   originally related to the goal of reducing engine noise, it became known as the “Acoustic Function”

 8   or, in German, the “Akustikfunktion.” In its guilty plea, IAV GmbH confirmed that “Acoustic

 9   Function” was a code name for the defeat device software. Engineers at Bosch GmbH also

10   commonly referred to the defeat-device software with the code name “cycle-beater.”19

11           73.    When it became clear that the 2.0-liter TDI engine being developed for the U.S.
12   market could not meet U.S. emission regulations, and initial emission testing failed, the launch of
13   the Jetta TDI “clean” diesel, initially scheduled for 2007 as part of the “US ‘07 project,” had to be
14   delayed. The prospect of failure was unacceptable, so Volkswagen cheated instead. Starting in the
15   mid-2000s, Volkswagen engineers, working with IAV GmbH and Bosch Diesel Systems (at both
16   Bosch GmbH and Bosch LLC) – as detailed further below – and with the knowledge of
17   management, adapted Audi’s “akustikfunktion” concept to the 2.0-liter and 3.0-liter diesel engines
18   for Volkswagen and Audi models to be sold in the U.S.
19           74.    On or about May 17, 2006, a VW engineer emailed employees in the VW Brand

20   Engine Development department and described aspects of the software. He cautioned against

21   using it in its current form because it was nothing more than a mechanism to detect, evade and

22   defeat U.S. emissions cycles and tests. As he explained (in German): “within the clearance

23   structure of the pre-fuel injection the acoustic function is nearly always activated within our current

24   US ‘07-data set. This function is pure [cycle-beating] and can like this absolutely not be used for

25   US ‘07.”

26

27      19
        See, e.g., RBG-MDL2672-NE-002143427; RBG-MDL2672-NE-002038118; RBG-
28   MDL2672-NE-002121559; RBG-MDL2672-NE-001965783.


     CLASS ACTION COMPLAINT                           - 21 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 25 of 173




 1          75.     VW executives, including Richard Dorenkamp (Head of VW’s Engine

 2   Development After-Treatment Department) and Jens Hadler (Head of VW Brand Engine

 3   Development and Head of Diesel Engine Development), authorized the creation and installation of

 4   this software. It has been reported that the decision to cheat the EPA, CARB, and countless other

 5   regulators worldwide was an “open secret” in Volkswagen’s engine development department, as it

 6   was necessary for the “EA 189 engine to pass U.S. diesel emissions limits within the budget and

 7   time frame allotted.” With the knowledge and assistance of Bosch GmbH, the resulting defeat

 8   device was incorporated into the software required to operate the 2.0-liter and 3.0-liter TDI engines

 9   in VW and Audi diesel vehicles.

10          76.     The defeat device that Volkswagen and Bosch installed in the Class Vehicles to

11   evade emission testing is software code residing the vehicles’ electronic control unit. All modern

12   engines are integrated with sophisticated computer components to manage the vehicle’s operation.

13   In diesel vehicles, this software is known as electronic diesel control (“EDC”). The EDC equipped

14   in the Class Vehicles is formally referred to as the Electronic Diesel Control Unit 17 (also known

15   as “EDC Unit 17,” “EDC 17,” and “EDC17”). Bosch GmbH tested, manufactured, and sold

16   customized EDC17’s to Volkswagen for the Class Vehicles.

17          77.     The EDC17 was widely used throughout the automotive industry, including by

18   BMW, Mercedes, FCA, Ford and GM, to operate modern “Clean Diesel” engines. Bosch GmbH

19   and Bosch LLC, through their employees in the Bosch Diesel Systems group, worked with each

20   vehicle manufacturer that utilized the EDC17 to create a unique set of specifications and software

21   code to manage the vehicle’s engine operation. Bosch GmbH and Bosch LLC were highly

22   protective of the proprietary code and programming that operated the EDC17. Bosch GmbH had

23   detailed agreements with the automakers that governed the use, modification and programming of

24   the EDC17, and which prevented automakers from making modifications to the EDC17 that were

25   not known, approved, and tested by Bosch GmbH. Whatever emissions ultimately came out of a

26   VW tailpipe did so with the knowledge and approval of Bosch.

27

28


     CLASS ACTION COMPLAINT                          - 22 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 26 of 173




 1           78.    Bosch’s EDC Unit 17 controls emissions by periodically reading sensor values,

 2   evaluating a control function, and controlling actuators based on the control signal.20 Sensor

 3   readings include crankshaft position, air pressure, air temperature, air mass, fuel temperature, oil

 4   temperature, coolant temperature, vehicle speed, exhaust oxygen content, as well as driver inputs

 5   such as accelerator pedal position, brake pedal position, cruise control setting, and selected gear.

 6   Based on sensor input, EDC17 controls and influences the fuel combustion process including, in

 7   particular, fuel injection timing, which affects engine power, fuel consumption, and the

 8   composition of the exhaust gas.21

 9           79.    All Bosch ECUs, including the EDC17, run on complex, highly proprietary engine

10   management software over which Bosch exerts near-total control. In fact, the software is typically

11   locked to prevent customers, like Volkswagen, from making significant changes on their own.

12   Accordingly, both the design and implementation are interactive processes, requiring Bosch’s close

13   collaboration with the automaker from beginning to end.

14           80.    With respect to the Class Vehicles, the EDC17 was used surreptitiously to evade

15   emissions regulations. Bosch GmbH, Bosch LLC and Volkswagen worked together to develop and

16   implement a specific set of software algorithms for implementation in the Class Vehicles, including

17   algorithms to adjust fuel levels, exhaust gas recirculation, air pressure levels, and urea injection

18   rates in vehicles equipped with SCR systems.

19           81.    Bosch’s EDC17 contained the defeat device programming that was necessary for

20   the Class Vehicles to “pass” emission tests in the U.S. When carmakers test their vehicles against

21   EPA emission standards, they place the cars on dynamometers (large rollers) and then perform a

22   series of specific maneuvers prescribed by federal regulations. Bosch’s customized EDC17

23   controllers created for Class Vehicles detected test scenarios by monitoring vehicle speed,

24   acceleration, engine operation, air pressure and even the position of the steering wheel. When the

25

26      20
            Moritz Contag, et al., How They Did It: An Analysis of Emission Defeat Devices in Modern
     Automobiles, 4, 2017 IEEE Symposium on Security and Privacy, SP 2017 – Proceedings, Institute
27   of Electrical and Electronics Engineers Inc. (June 23, 2017).
         21
28          Id.


     CLASS ACTION COMPLAINT                            - 23 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 27 of 173




 1   EDC17’s algorithm detected that the vehicle was on a dynamometer (and, therefore, undergoing an

 2   emission test), software code within the EDC17 downgraded the engine’s power and performance

 3   and upgraded the emissions control systems’ performance by switching to a “dyno calibration,”

 4   temporarily reducing emissions to legal levels. Once the EDC17 detected that the emission test

 5   was complete, it would then enable a different “road calibration” that caused the engine to return to

 6   full power and efficiency while reducing the emissions control systems’ performance, and

 7   consequently, caused the car to spew up to 40 times the legal limit of NOX emissions. This process

 8   is illustrated in this diagram:

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24           82.     This workaround was highly illegal. And, according to the New York Attorney
25   General, Volkswagen management knew the use of these devices to detect the test and change the
26   calibrations was illegal, as they studied the issue extensively during 2006-2007 when preparing to
27   launch their vehicles in the U.S. market.
28


     CLASS ACTION COMPLAINT                          - 24 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 28 of 173




 1             83.   The CAA expressly prohibits “defeat devices,” defined as any auxiliary emission

 2   control device “that reduces the effectiveness of the emission control system under conditions

 3   which may reasonably be expected to be encountered in normal vehicle operation and use.”

 4   40 C.F.R. § 86.1803-01; see also id. § 86.1809-10 (“No new light-duty vehicle, light-duty truck,

 5   medium-duty passenger vehicle, or complete heavy-duty vehicle shall be equipped with a defeat

 6   device.”). Moreover, the CAA prohibits the sale of components used as defeat devices, “where the

 7   person knows or should know that such part or component is being offered for sale or installed for

 8   such use or put to such use.” 42 U.S.C. § 7522(a)(3). Finally, in order to obtain a COC,

 9   automakers must submit an application, which lists all auxiliary emission control devices installed

10   in the vehicle, a justification for each, and an explanation of why the control device is not a defeat

11   device.

12             84.   Thus, in order to obtain the COCs necessary to sell their vehicles, Volkswagen did

13   not disclose, and affirmatively concealed, the presence of the test-detecting and performance

14   altering software code that it developed with engineers from IAV, Bosch GmbH and Bosch LLC

15   within the EDC17 from government regulators, thus making that software an illegal “defeat

16   device.” In other words, Volkswagen lied to the government, its Franchise Dealer customers,

17   consumers and the public at large.

18             85.   Because the COCs were fraudulently-obtained, and because the diesels did not

19   conform “in all material respects” to the specifications provided in the COC applications, the Class

20   Vehicles were never covered by a valid COC, and thus, were never legal for sale, nor were they

21   EPA and/or CARB compliant, as represented. Volkswagen and Bosch Diesel Systems (in

22   particular employees at Bosch LLC, which appeared to take the lead for Bosch Diesel Systems in

23   interactions with regulators in the United States) hid these facts from the EPA, other regulators,

24   Franchise Dealers and consumers, and it continued to sell and lease the Class Vehicles through

25   Franchise Dealers to the driving public, despite their illegality, and with the complicity of Bosch.

26             86.   Volkswagen’s cheating continued. VW of America submitted COC applications on

27   behalf of VWAG, Audi AG, and itself, for the 2.0-liter and VW-and Audi-branded 3.0-liter Class

28   Vehicles, describing compliant specifications and concealing the dual-calibration strategy of the


     CLASS ACTION COMPLAINT                            - 25 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 29 of 173




 1   defeat device. Similarly, VW of America submitted COC applications on behalf of itself and for

 2   the Porsche-branded 3.0-liter Class Vehicles, describing compliant specifications and concealing

 3   the dual-calibration strategy of the defeat device.

 4           87.     VW of America coordinated the submission of these and other regulatory

 5   submissions with Audi to ensure that discrepancies among the companies’ submissions did not

 6   alert regulators to emission problems with the Class Vehicles. Executives from the companies even

 7   devised a policy of cross-brand communication and coordination to minimize the risk that U.S.

 8   regulators would learn of fraudulent representations in regulatory filings. But the diesels differed in

 9   “material respects” from the specifications described in the COC applications because they had

10   undisclosed auxiliary emissions control devices that functioned as an illegal “defeat device.”

11           88.     James Robert Liang was a member of Volkswagen’s development department from

12   1983 to 2008 and then Leader of Diesel Competence for VW of America from 2008 to 2015.

13   Liang was indicted by a federal Grand Jury for his role in the Volkswagen-IAV-Bosch conspiracy.

14   In pleading guilty to fraud and other charges, Liang admitted that he and several co-conspirators

15   knowingly designed, authorized, and managed the production of an EA 189 engine that could only

16   comply with U.S. emissions standards by using an illegal defeat device. He and others knowingly

17   attended meetings with the EPA in Ann Arbor Michigan on or around October 3, 2006, and with

18   CARB in El Monte, California on or around October 5, 2006, where they presented the engine as

19   one that complied with U.S. emissions standards to obtain COCs.

20           89.     Because the COCs were fraudulently obtained, the Class Vehicles were never

21   covered by valid COCs, and thus, were never offered legally for sale. Volkswagen hid these facts

22   from the EPA, CARB and other state regulators, and consumers, and it continued to sell and lease

23   these diesels despite their illegality.

24   E.      Once Caught, Volkswagen Admitted its Fraud – in Part
25           90.     On September 3, 2015, Volkswagen officials finally disclosed at a meeting with the

26   EPA and CARB that it had installed a sophisticated software algorithm on the 2.0-liter vehicles,

27   which could detect when the car was undergoing emission testing on a test bench and switch the

28


     CLASS ACTION COMPLAINT                            - 26 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 30 of 173




 1   car into a cleaner running mode. During that meeting, Volkswagen admitted that the software was

 2   a “defeat device” forbidden by the CAA and state regulations.

 3           91.   On September 18, 2015, the EPA issued a Notice of Violation of the CAA (the

 4   “First NOV”) to VWAG, Audi AG, and VW America for installing illegal defeat devices in 2009-

 5   2015 Volkswagen and Audi diesel cars equipped with 2.0-liter diesel engines. That same day,

 6   CARB sent a letter to VWAG, Audi AG, and VW America, advising that it had initiated an

 7   enforcement investigation of Volkswagen pertaining to the vehicles at issue in the First NOV.

 8           92.   Two days later, Volkswagen made its first public admission of wrongdoing in a

 9   written statement and video by VWAG’s then-CEO Winterkorn (who would soon resign as a result

10   of this scandal), posted on VWAG’s website. Winterkorn’s statement read, in pertinent part:

11                 I personally am deeply sorry that we have broken the trust of our
                   customers and the public. We will cooperate fully with the
12                 responsible agencies, with transparency and urgency, to clearly,
                   openly, and completely establish all of the facts of this case.
13                 Volkswagen has ordered an external investigation of this matter. . . .
                   We do not and will not tolerate violation of any kind of our internal
14                 rules or of the law.[22]

15           93.   In his video, Winterkorn further apologized by stating:
16                 The irregularities in our group’s diesel engines go against everything
                   Volkswagen stands for. To be frank with you, manipulation at
17                 Volkswagen must never happen again. . . . I personally am deeply
                   sorry that we have broken the trust of our customers. I would like to
18                 make a formal apology to our customers to the authorities and to the
                   general public for this misconduct.[23]
19

20

21

22

23

24
        22
           See Statement of Prof. Dr. Martin Winterkorn, CEO of Volkswagen AG, Volkswagen AG
25   (Sept. 20, 2012), http://www.volkswagenag.com/content/vwcorp/info_center/en/news/
     2015/09/statement_ceo_of_volkswagen_ag.html. (URL no longer active as of Oct. 2, 2020).
26      23
           See Joe Lorio, VW Chairman Martin Winterkorn Releases Video Addressing Scandal, Is Not
27   Stepping Down, Car and Driver (Sept. 22, 2015), http://blog.caranddriver.com/vw-chairman-
     martin-winterkorn-releases-video-addressing-scandal-is-not-stepping-down/. (URL no longer
28   active as of Oct. 2, 2020).


     CLASS ACTION COMPLAINT                          - 27 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 31 of 173




 1           94.    That same day, Volkswagen confirmed that it had ordered dealers to stop selling

 2   both new and used vehicles with 2.0-liter diesel engines.24 Volkswagen continued to sell its 3.0-

 3   liter diesel models, despite containing similar, but not-yet-disclosed defeat devices.

 4           95.    On September 21, 2015, Volkswagen spokesman John Schilling stated in an email

 5   that Volkswagen was “committed to fixing this issue as soon as possible” and to “developing a

 6   remedy that meets emissions standards and satisfies our loyal and valued customers.”25

 7           96.    Michael Horn, President and CEO of Volkswagen Group of America, Inc., echoed

 8   this sentiment when he took the stage later that evening at a launch event for the 2016 Volkswagen

 9   Passat in Brooklyn, New York, telling reporters:

10                  Our company was dishonest, with the EPA and the California Air
                    Resources Board, and with all of you and in my German words, we
11                  have totally screwed up. We have to make things right, with the
                    government, the public, our customers, our employees and also very
12                  important, our dealers.[26] (Emphasis added.)

13           97.    While Horn spoke of “customers” as the ultimate consumer purchasers of VW cars,
14   in fact, Franchise Dealers are the direct purchasers of cars from VW and consumers, in turn, are the
15   customers of the Franchise Dealers. This distinction is important because it illustrates that the
16   severe harm visited upon consumers through Volkswagen and Bosch’s fraudulent scheme
17   necessarily had a direct and substantial effect upon Franchise Dealers, because it is their lifeblood –
18   their customer base – that has been left feeling cheated and defrauded by the only brand that
19   Franchise Dealers are permitted to sell.

20           98.    Horn’s presentation on the new Passat, notably, did not promote the environmental

21   efficiency of the car’s “clean” diesel model.

22

23
        24
24         Jack Ewing, Volkswagen to Stop Sales of Diesel Cars Involved in Recall, N.Y. Times
     (Sept. 20, 2015), http://www.nytimes.com/2015/09/21/business/international/volkswagen-chief-
25   apologizes-for-breach-of-trust-after-recall.html.
        25
            Jad Mouadwad, et al., The Wrath of Volkswagen’s Drivers, N.Y. Times (Sept. 21, 2015),
26   http://www.nytimes.com/2015/09/22/business/the-wrath-of-volkswagens-drivers.html.
         26
27          Christine Seib, Volkswagen’s US Boss: We Totally Screwed Up, CNBC (Sept. 22, 2015),
     http://www.cnbc.com/2015/09/21/volkswagen-us-ceo-screwed-up-on-eca-emissions-diesel-test-
28   rigging.html.


     CLASS ACTION COMPLAINT                           - 28 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 32 of 173




 1              99.    On September 22, 2015, Volkswagen announced that 11 million diesel cars

 2   worldwide were installed with the same defeat device software that had evaded emission testing by

 3   U.S. regulators. Contemporaneously, Volkswagen announced that it had set aside reserves of 6.5

 4   billion euros ($7.3 billion) in the third quarter to address the matter.27

 5              100.   On September 23, 2015, Winterkorn resigned from his position as CEO of VWAG.

 6   In his resignation statement, Winterkorn insisted that he was not personally involved in the

 7   emissions scandal: “Above all, I am stunned that misconduct on such a scale was possible in the

 8   Volkswagen Group. I am doing this in the interests of the company even though I am not aware of

 9   any wrongdoing on my part.”28

10              101.   Following Winterkorn’s resignation, Volkswagen released a statement that it had set

11   up a special committee to lead its own inquiry into the scandal and expected “further personnel

12   consequences in the next days.” It added: “The internal group investigations are continuing at a

13   high tempo. All participants in these proceedings that have resulted in immeasurable harm for

14   Volkswagen will be subject to the full consequences.” However, the committee insisted that

15   Winterkorn “had no knowledge of the manipulation of emissions data.”29

16              102.   On September 25, 2015, Matthias Müller, the Chairman of Porsche AG, was named
17   as Winterkorn’s successor. Immediately upon assuming his new role, Müller issued a press release
18   stating:
19                     My most urgent task is to win back trust for the Volkswagen Group –
                       by leaving no stone unturned and with maximum transparency, as
20                     well as drawing the right conclusions from the current situation.
                       Under my leadership, Volkswagen will do everything it can to
21

22

23

24       27
           Nathan Bomey, Volkswagen Emission Scandal Widens: 11 Million Cars Affected, USA
25   Today (Sept. 22, 2015), http://www.usatoday.com/story/money/cars/2015/09/22/volkswagen-
     emissions-scandal/72605874/.
26       28
           Graham Ruddick, Volkswagen chief quits over emissions scandal as car industry faces crisis,
     The Guardian (Sept. 23, 2015), http://www.theguardian.com/business/2015/sep/23/
27   volkswagen-chief-martin-winterkorn-quits-emissions-scandal.
        29
28         Id.


     CLASS ACTION COMPLAINT                             - 29 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 33 of 173




 1                  develop and implement the most stringent compliance and
                    governance standards in our industry.[30]
 2
             103.   Meanwhile, in Auburn Hills, Michigan, where VGoA houses its Information
 3
     Technology Group, VW employees were ignoring a Department of Justice Directive to stop
 4
     deleting and maintain any electronic records related to the Dieselgate scandal. In a lawsuit filed
 5
     March 8, 2016, a former VW Technical Manager named Daniel Donovan alleges that he was fired
 6
     for his refusal to participate in, and attempt to stop, destruction of electronic evidence relevant to
 7
     the Dieselgate scandal.
 8
             104.   Donovan alleges in his lawsuit that on the day the NOV was issued, September 18,
 9
     2015, he was instructed by his supervisor, Robert Arturi, to contact VW Executive Vice President
10
     and Chief Information Officer, Abdallah Shanti, and advise him to “stop deleting data effective
11
     immediately pursuant to a Department of Justice hold.” Donovan further alleges that when he
12
     relayed this message to Shanti, Shanti swore at him and did not stop deletion jobs at VW until
13
     September 21, 2015. Donovan alleges that thereafter, VW did not stop deleting back-up data
14
     relevant to the Dieselgate scandal, even though it knew that it was supposed to preserve such back-
15
     ups. And he alleges that VW did not provide to its outside investigator full access to the
16
     electronically stored information available. Finally, Donovan alleges that after contacting VW’s
17
     Office of General Counsel to report his concerns with these practices, he was fired in retaliation for
18
     whistle-blowing.31
19
             105.   On October 8, 2015, Horn made frank admissions of culpability in his testimony
20
     before the House Committee on Energy and Commerce’s Subcommittee on Oversight and
21
     Investigations. Under oath, Horn testified: “On behalf of our Company, and my colleagues in
22
     Germany, I would like to offer a sincere apology for Volkswagen’s use of a software program that
23

24

25
        30
           Matthias Müller appointed CEO of the Volkswagen Group, Volkswagen AG (Sept. 25,
26   2015), http://www.volkswagenag.com/content/vwcorp/info_center/en/news/2015/09/CEO.html.
     (URL no longer active as of Oct. 2, 2020).
27      31
           See Donovan v. Volkswagen Group of America, Inc. and Abdallah Shanti, Case No. 2016-
28   151877-CD (Oakland County Circuit Court March 8, 2016).


     CLASS ACTION COMPLAINT                            - 30 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 34 of 173




 1   served to defeat the regular emissions testing regime.”32 In response to a question from the

 2   Subcommittee Chairman, Representative Tim Murphy, whether the software was installed “for the

 3   express purpose of beating tests,” Horn testified, “it was installed for this purpose, yes.”33

 4           106.   On November 2, 2015, the EPA issued a second Notice of Violation of the CAA

 5   (the “Second NOV”) to VWAG, Audi AG, and VGoA, this time directed at the larger 3.0-liter, 6-

 6   cylinder diesel models – the same vehicles that Volkswagen continued to sell through its dealers

 7   after the First NOV.34 The Second NOV, which was also issued to Porsche AG and Porsche

 8   America, alleged that Volkswagen had installed illegal defeat devices in certain vehicles equipped

 9   with 3.0-liter diesel engines for model years 2014-16. Although not identical, the cheating alleged

10   of Volkswagen in the Second NOV concerned essentially the same mechanism Volkswagen used –

11   and admitted to using – in the First NOV.

12           107.   However, shortly after it received the Second NOV, Volkswagen fired back at the

13   EPA’s new claims of fraud, denying that it installed defeat device software in the identified 3.0-

14   liter diesel vehicles. In response to the Second NOV, Volkswagen issued the following bold

15   statement: “Volkswagen AG wishes to emphasize that no software has been installed in the 3.0-

16   liter V6 diesel power units to alter emissions characteristics in a forbidden manner.”35

17           108.   Yet, the following day, despite Volkswagen’s insistence that the 3.0-liter diesel
18   emission system was legal, Volkswagen ordered dealers to stop selling all six models at issue in the
19   Second NOV, in addition to the Audi Q7, which was also equipped with a 3.0-liter diesel engine.36

20
        32
21          Keith Laing, Volkswagen exec offers ‘sincere apology’ for emissions scandal, The Hill (Oct.
     8, 2015), https://thehill.com/policy/transportation/256337-volkswagen-exec-offers-sincere-
22   apology-for-emissions-scandal.
         33
            Id.
23       34
            Letter from Susan Shinkman, Director, EPA Office of Civil Enforcement to Volkswagen
24   dated Nov. 2, 2015, http://www.epa.gov/sites/production/files/2015-11/documents/vw-nov-2015-
     11-02.pdf.
25       35
            Emily Field, Volkswagen Slams Newest EPA Emissions Fraud Claims, Law360 (Nov. 3,
     2015), http://www.law360.com/articles/722478/volkswagen-slams-newest-epa-emissions-fraud-
26   claims.
        36
27        Paul Lienert, Volkswagen tells dealers to stop selling some 3.0 V6 diesel models, Reuters
     (Nov. 4, 2015), http://www.reuters.com/article/us-volkswagen-emissions-stopsale-
28   idUSKCN0ST2E420151104.


     CLASS ACTION COMPLAINT                            - 31 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 35 of 173




 1           109.   On November 4, 2015, following its directive to halt sales of the 3.0-liter diesel

 2   models, Volkswagen announced that an internal investigation revealed “unexplained

 3   inconsistencies” with the carbon-dioxide output of 800,000 of its gasoline-powered vehicles.37

 4           110.   On November 22, 2015, after almost three weeks of denying the EPA’s allegations

 5   contained in the Second NOV, Audi finally admitted that defeat device software was installed in all

 6   of its diesel vehicles. Specifically, Audi stated that it had failed to disclose three auxiliary

 7   emissions control devices in its 3.0-liter diesel engines to U.S. regulators, and further admitted:

 8   “One of them is regarded as a defeat device according to applicable U.S. law. Specifically, this is

 9   the software for the temperature conditioning of the exhaust-gas cleaning system.”38 This

10   admission came almost three months after Volkswagen’s initial, more limited mea culpa.

11           111.   Still, despite the admissions and apologies that followed each time a Volkswagen lie

12   was exposed, it became apparent that Volkswagen was not ready to fully accept responsibility for

13   its actions. Indeed, merely one month after Volkswagen admitted to the findings in the Second

14   NOV, Hans-Gerd Bode, Volkswagen’s Group Communications Chief, told a group of reporters: “I

15   can assure you that we certainly did not, at any point, knowingly lie to you. . . . We have always

16   tried to give you the information which corresponded to the latest level of our own knowledge at

17   the time.”39

18           112.   On January 4, 2016, the DOJ, on behalf of the EPA, filed a civil complaint against
19   VWAG, VGoA, Volkswagen Group of America Chattanooga Operations LLC, Audi AG, Audi,

20   Porsche AG, and Porsche America for injunctive relief and the assessment of civil penalties for

21   their violations of the CAA. In addition to alleging the various violations of the CAA, the

22

23      37
            Benedikt Kammel and Christoph Rauwald, VW Emissions Issues Spread to Gasoline Cars,
24   Bloomberg (Nov. 3, 2015), http://www.bloomberg.com/news/articles/2015-11-03/volkswagen-
     emissions-woes-deepen-as-800-000-more-cars-affected.
25       38
            Statement on Audi’s discussions with the US environmental authorities EPA and CARB,
     Volkswagen AG (Nov. 23, 2015), http://www.volkswagenag.com/content/vwcorp/info_center/
26   en/news/2015/11/epa.html. (URL no longer active as of Oct. 2, 2020).
        39
27        Andreas Cremer, Das Auto’ no more: Volkswagen plans image offensive, Reuters (Dec. 22,
     2015), http://www.reuters.com/article/us-volkswagen-emissions-communications-i-
28   idUSKBN0U514L20151222.


     CLASS ACTION COMPLAINT                             - 32 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 36 of 173




 1   complaint states that the Defendants impeded the government’s efforts to learn the truth about the

 2   emission irregularities related to the Class Vehicles with material omissions and misleading

 3   information.

 4           113.   On January 10, 2016, in an interview with NPR at the North American International

 5   Auto Show, Müller claimed that Volkswagen did not lie to U.S. regulators about emissions
 6   problems with its diesel engines, and suggested that the whole thing had been a misunderstanding

 7   of U.S. law. Müller stated:

 8                  Frankly spoken, it was a technical problem. We made a default, we
                    had a . . . not the right interpretation of the American law. And we
 9                  had some targets for our technical engineers, and they solved this
                    problem and reached targets with some software solutions which
10                  haven’t been compatible to the American law. That is the thing.
                    And the other question you mentioned – it was an ethical problem? I
11                  cannot understand why you say that. . . .We didn’t lie. We didn’t
                    understand the question first. And then we worked since 2014 to
12                  solve the problem.[40]

13           114.   Moreover, since the fraud was first exposed, Volkswagen has consistently denied
14   that its top executives were involved with, or had knowledge of, the fraudulent scheme, instead
15   pinning the blame on the work of a few rogue engineers.
16           115.   As an alternative tactic, during Horn’s Congressional hearing on October 8, 2015,
17   Horn testified that the installation of the defeat device in certain Volkswagen diesel vehicles was
18   the work of “a couple of software engineers who put this in for whatever reason.”41 Horn’s
19   explanation is not only contrary to prior admissions, but entirely implausible.

20           116.   To date, at least a dozen of Volkswagen’s top executives have either resigned under

21   pressure or been fired. Among the top executives dismissed are Winterkorn, CEO and Chairman

22   of Volkswagen, who resigned almost immediately once the scandal became public; Dr. Ulrich

23   Hackenberg, a top engineering boss in the Audi Group, who was suspended and later resigned;

24

25      40
            Sonari Glinton, ‘We Didn’t Lie,’ Volkswagen CEO Says Of Emissions Scandal, NPR
     (Jan. 11, 2016), http://www.npr.org/sections/thetwo-way/2016/01/11/462682378/we-didnt-lie-
26   volkswagen-ceo-says-of-emissions-scandal.
        41
27        Paul A. Eisenstein, Could Rogue Software Engineers Be Behind VW Emissions Cheating?,
     NBC News (Oct. 9, 2015), http://www.nbcnews.com/business/autos/could-rogue-software-
28   engineers-be-behind-vw-emissions-cheating-n441451.


     CLASS ACTION COMPLAINT                           - 33 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 37 of 173




 1   Heinz-Jakob Neusser, described as a Volkswagen “development” boss, who was suspended and

 2   later resigned; and Wolfgang Hatz, Porsche’s “development” boss and previously Volkswagen’s

 3   head of engine development, who was suspended and then resigned. Furthermore, one of

 4   Volkswagen’s top advertising executives purportedly “resigned” (although the company has said

 5   that the resignation was unrelated to the present scandal), and VGoA has replaced their general

 6   counsel and head of public affairs, David Geanacopoulos. Just recently, Frank Tuch, VWAG’s

 7   head of quality assurance, also resigned, his departure likely tied to leadership overhauls as

 8   Volkswagen’s internal investigations continue. Finally, Michael Horn, the centerpiece of VW’s

 9   Congressional responses and head of VGoA, has also recently departed the company.

10           117.   That a few rogue engineers could orchestrate this massive, worldwide scheme is

11   implausible not only because of the firings of the above-listed executives, but also because

12   Volkswagen has been implicated using not just one, but two sophisticated defeat device software

13   programs, in two separate engines designed and manufactured by different engineers in different

14   corporate facilities. In addition, more than a dozen different Class Vehicles, involving three

15   separate brands – Volkswagen, Audi and Porsche – have been implicated in a fraud that began

16   more than a decade ago.

17           118.   On October 17, 2015, Reuters reported that anonymous insiders, including a

18   Volkswagen manager and a U.S. official close to the government’s investigation of the company,

19   claimed that Volkswagen made several modifications to its emission defeat device software over

20   the seven years the company has admitted to cheating.42 Such incremental updates to the software,

21   which were made to accommodate new generations of engines during that timeframe, evidences a

22   larger group of employees making an ongoing effort to continue their deception.

23           119.   For example in or around 2012, Volkswagen engineers looking into hardware

24   failures in 2.0-liter Class Vehicles determined that many vehicles were improperly operating in test

25   mode (with reduced performance) while driving in normal conditions. They hypothesized that

26
        42
27        Andreas Cremer, et al., VW made several defeat devices to cheat emissions tests: sources,
     Reuters (Oct. 17, 2015), http://www.reuters.com/article/us-volkswagen-emissions-software-
28   idUSKCN0SB0PU20151017.


     CLASS ACTION COMPLAINT                           - 34 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 38 of 173




 1   remaining in test mode for too long, which the cars were not designed to do, was stressing their

 2   exhaust systems. In or around July 2012, engineers from the VW Brand Engine Development

 3   department explained this theory to Neusser and Gottweis in separate meetings. Neusser and

 4   Gottweis encouraged further concealment of the software and instructed the engineers to destroy

 5   the document(s) they had used to illustrate the operation of the defeat device and the effects it

 6   could have on the exhaust system.

 7            120.   In or around February 2013, during a “Summer Drive” event in South Africa,

 8   Volkswagen and Audi management discussed the defeat device software.43 According to witnesses,

 9   and the minutes from the meeting, Axel Eiser, the head of Audi’s powertrain division, said “the

10   shifting program needs to be configured so that it runs at 100% on the treadmill but only 0.01%

11   with the customer.”44

12            121.   In or around April 2013, Neusser authorized engineers to add a new steering wheel
13   angle detecting function to the software, to optimize its performance and prevent Class Vehicles
14   from operating under testing protocols unnecessarily (and ensure it properly recognized test
15   conditions). These new software functions were added to new 2.0-Liter Class Vehicles sold in the
16   United States. It was later installed in existing 2.0-Liter Class Vehicles during maintenance. In or
17   around 2014, this function was part of the software updates that VW employees falsely told U.S.
18   regulators would fix the problems with the 2.0-Liter Class Vehicles when, in fact, they were
19   actually improving the accuracy of the defeat device.

20

21            122.   ,On January 22, 2016, Germany’s Sueddeutsche Zeitung newspaper reported that

22   Volkswagen’s development of defeat device software to cheat diesel emissions tests was an “open

23   secret” in its engineering development department. Staff members in engine development have

24   stated that they felt pressure from the top of Volkswagen’s corporate hierarchy to find a cost-

25   effective solution to develop clean diesel engines to increase U.S. market share. Rather than

26

27      43
             New Cheating Allegation Broadens VW’s Crisis, Wall Street Journal, Nov. 11 2016,
        44
28           Id.


     CLASS ACTION COMPLAINT                           - 35 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 39 of 173




 1   concede that such engines could not be built (i.e., were “impossible” as R&D chief Hatz once

 2   proclaimed), the development team decided to push ahead with manipulation.45

 3            123.     Quoting documents from Volkswagen’s internal investigation, which included

 4   testimony from a staff member who took part in the fraud, the German newspaper said: “Within

 5   the company there was a culture of ‘we can do everything’, so to say something cannot be done,

 6   was not acceptable. . . . Instead of coming clean to the management board that it cannot be done, it

 7   was decided to commit fraud.”46 The newspaper further reported that staff in Volkswagen’s engine

 8   development department took comfort from the fact that regulators would not be able to detect the

 9   fraud using conventional examination techniques.

10            124.     The role of Volkswagen’s top management in the fraud has come under increased

11   scrutiny after reports have emerged that Winterkorn was aware that Volkswagen was rigging

12   emissions tests on its vehicles more than a year before the scandal emerged, yet did nothing to stop

13   the practice.47

14            125.     According to German newspaper Bild-Zeitung, Winterkorn and other high-level
15   Volkswagen managers were warned by a senior executive about the risk of a U.S. investigation
16   into the use of the defeat devices back in May 2014.48 The newspaper reported that the warning
17   came in the form of a letter from Bernd Gottweis, an employee known internally as the “fire-
18   fighter,” who led a team called the “Product Safety Taskforce,” which concentrated on crisis
19   prevention and management. The letter, which was uncovered by the internal investigation carried

20   out on Volkswagen’s order, stated: “There is no well-founded explanation for the dramatically

21   higher NOX emissions that can be given to the authorities. It is to be suspected, that the authorities

22

23
         45
           Georgina Prodhan, Volkswagen probe finds manipulation was open secret in department:
24   newspaper, Reuters (Jan. 22, 2016), http://www.reuters.com/article/us-volkswagen-emissions-
     investigation-idUSKCN0V02E7.
25       46
            Id.
26       47
            Geoffrey Smith, VW’s ex-CEO Winterkorn ‘Knew About Defeat Device in Early 2014,’
     Fortune (Feb. 15, 2016), http://fortune.com/2016/02/15/vw-ceo-winterkorn-defeat-device/. (URL
27   no longer active as of Oct. 2, 2020).
         48
28          Id.


     CLASS ACTION COMPLAINT                           - 36 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 40 of 173




 1   will examine the VW systems to see whether Volkswagen has installed engine management

 2   software (a so-called Defeat Device).”

 3            126.   The newspaper also reported that a senior Volkswagen manager had admitted the

 4   true level of emissions to a CARB official on August 5, 2015, over a month before the EPA issued

 5   the First NOV, and that Volkswagen brand chief Herbert Diess had convened meetings on

 6   August 24th and August 25th to discuss how to react to the scandal that was about to break.49

 7            127.   The letter, of which Bild-Zeitung claims to have a copy, is the second leak

 8   suggesting that knowledge of the emissions problems and use of the defeat devices extended far

 9   higher, far earlier, than Volkswagen has admitted. Indeed, the German magazine Manager has

10   reported that Volkswagen’s management had already discussed the issue in the spring of 2014 in

11   reference to a letter received from the EPA.50 The revelations from these reports directly contradict

12   arguments made by Winterkorn and Horn that they were unaware of the use of defeat devices
13   applied specifically to circumvent U.S. regulations.
14            128.   At a December 10, 2015, press conference, during which Volkswagen discussed
15   preliminary results of their internal investigation, executives summed up the state of affairs, and
16   admitted that Volkswagen had installed defeat devices to take shortcuts around engineering
17   challenges. Faced with “[s]trict and significantly toughening NOX limits,” Volkswagen knew those
18   “NOX limits could not be met with [their] technological design” for lean NOX traps so instead they
19   dealt with the problem by installing defeat devices. The Class Vehicles with urea treatments faced

20   a separate problem: the urea tanks were too small for consumers to maintain urea levels at standard

21   maintenance intervals. Volkswagen also took shortcuts around these engineering challenges by

22   implementing a defeat device to reduce urea consumption and illegally stretch the capacity of its

23   urea tanks outside of test conditions. Volkswagen concluded this presentation by implicitly

24   acknowledging the toxicity of its corporate culture, as Volkswagen announced it would establish a

25

26

27      49
             Id.
        50
28           Id.


     CLASS ACTION COMPLAINT                           - 37 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 41 of 173




 1   “new mindset” among Volkswagen leadership that has “[m]ore capacity for criticism.”51

 2   F.        The 3.0 Liter Defeat Device in the United States
 3             129.   Starting in or around 2006, Audi AG engineers designed a 3.0 liter diesel for the U.S.

 4   market. The 3.0 liter engine was more powerful than the 2.0 liter engine, and was included in larger

 5   and higher-end model vehicles. The 3.0 liter engine was ultimately placed in various Volkswagen,

 6   Audi and Porsche-diesel vehicles sold in the United States for model years 2009 through 2016. In

 7   order to pass U.S. emissions tests, Audi engineers designed and installed software designed to detect,

 8   evade and defeat U.S. emissions standards, which constituted a defeat device under U.S. law.

 9             130.   Specifically, Audi AG engineers calibrated a defeat device for the 3.0 Liter diesels.

10   and the Porsche diesels that varied injection levels of a solution consisting of urea and water

11   (“AdBlue”) into the exhaust gas system based on whether the vehicle was being tested or not, with

12   less NOx reduction occurring during regular driving conditions. In this way, the vehicle consumed

13   less AdBlue, and avoided a corresponding increase in the vehicle's AdBlue tank size, which would

14   have decreased-the vehicle’s trunk size, and made the vehicle less marketable in the United States.

15   In addition, the vehicle could drive further between service intervals, which was also perceived as
16   important to the vehicle’s marketability in the United States.
17   G.        The Concealment of the Defeat Devices in the United States — 3.0 Liter
18             131.   On or about January 27, 2015, CARB informed VW AG that CARB would not
19   approve certification of the Model Year 2016 3.0 Liter Subject Vehicles until Audi AG confirmed

20   that the 3.0 Liter Subject Vehicles did not possess the same emissions issues as had been identified

21   by the ICCT study and as were being addressed by VW with the 2.0 Liter Subject Vehicles.

22             132.   On or about March 24, 2015, in response to CARB’s questions, Audi AG employees

23   made a presentation to CARB, during which Audi AG employees did not disclose that the Audi 2.0

24   and 3.0 Liter vehicles and the Porsche diesels in fact contained a defeat device, which caused

25
          51
26         Volkswagen AG, The Volkswagen Group is moving ahead: Investigation, customer solutions,
     realignment, Volkswagen AG (Dec. 10, 2015), http://www.volkswagenag.com/
27   content/vwcorp/info_center/en/talks_and_presentations/2015/12/Presentation_MUE_POE.bin.html
     /binarystorageitem/file/2015_12_10_Pr%C3%A4sentation+PK_Final_ENG.pdf. (URL no longer
28   active as of Oct. 2, 2020).


     CLASS ACTION COMPLAINT                             - 38 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 42 of 173




 1   emissions discrepancies in those vehicles. The Audi AG employees informed CARB that the 3.0 Liter

 2   vehicles did not possess the same emissions Issues as the 2.0 Liter vehicles when, in fact, the 3.0 Liter

 3   vehicles possessed at least one defeat device that interfered with the emissions systems to reduce NOx

 4   emissions on the dyno but not on the road. On or about March 25, 2015; CARB, based on the

 5   misstatements and omissions made by the Audi AG representatives, issued an executive order

 6   approving the sale of Model Year 2016 3.0 Liter diesels.

 7            133.     On or about November 2, 2015, EPA issued a Notice of Violation to VWAG, Audi

 8   AG and Porsche AG, citing violations of the Clean Air Act related to EPA's discovery that the 3.0

 9   diesels contained a defeat device that resulted in excess NOx emissions when the vehicles were

10   driven on the road.

11            134.     On or about November 2, 2015, VWAG issued a statement that “no software has

12   been installed in the 3-liter V6 diesel power units to alter emissions characteristics in a forbidden

13   manner.”

14            135.     On or about November 19, 2015, Audi AG representatives met with EPA and admitted

15   that the 3.0 diesels contained at least three undisclosed AECDs. Upon questioning from EPA, Audi

16   AG representatives conceded that one of these three undisclosed AECDs met the criteria of a defeat

17   device under U.S. law.

18            136.     On or about May 16, 2016, Audi AG representatives met with CARE and admitted that

19   there were additional elements within two of these undisclosed AECDs, which impacted the dosing strategy

20   in the 3.0 Liter diesels.

21            137.     On or about July 19, 2016, in a presentation to CARB, Audi AG representatives

22   conceded that elements of two of these undisclosed AECDs met the definition of a defeat device.

23   H.       Porsche Marketed Its Cars as Environmentally Friendly and Emissions Compliant.
24            138.     During the class period for each year and for each model Porsche promised that it

25   was reducing CO2 emissions and that its cars were environmentally compliant.

26            139.     In the 2008 Porsche brochure promised:

27            Environment:
28


     CLASS ACTION COMPLAINT                             - 39 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 43 of 173




 1        Powerful performance needn’t cost the earth.
 2        In an era of intensifying debate about CO2 emissions, every automotive
          manufacturer is considering how to deal with the question of fuel consumption.
 3        Our answer has long been the same: maximum efficiency. Porsche reduces the
          CO2 emissions of its vehicles annually by an average of 1.7%. In relation to
 4        engine power, Porsche is already among those manufacturers achieving the lowest
          CO2 emissions. This has been achieved through an efficient drive concept,
 5        optimised aerodynamics, low rolling resistance and lightweight construction. This
          high degree of environmental responsibility is clearly demonstrated by our
 6        approach to environmental management at the Porsche development centre in
          Weissach.
 7
          Here, all technological developments are carried out with environmental
 8        protection in mind. The aim: pure performance – but not at the expense of the
          environment. You can find more information about environmental matters in the
 9        separate brochure ‘Porsche and the Environment’, or on our website
          www.porsche.com.
10
          Exhaust emission control.
11
          The 911 GT2 easily meets the stringent emissions standards for the EU4
12        regulations in Europe and LEV II regulations in the USA. This demonstrates that
          even high performance sports cars can achieve moderate emissions values in their
13        respective categories. The 911 GT2 is not only one of the most powerful cars
          around, but also one of the cleanest. One pair of sensors is used to monitor the
14        oxygen levels in each of the twin exhaust tracts. An additional pair of sensors* –
          again, one on each tract – is located downstream from the catalytic converters.
15        This information is used by the engine management system to monitor the
          efficiency of the catalysts.
16
          Fuel.
17
          The current Porsche sportscar model range is already compatible with fuels that
18        have an ethanol content of up to 10%. A ‘biofuel’ made from naturally
          replenishing materials, ethanol has a positive impact on the carbon dioxide
19        balance since the plants grown for its production also absorb carbon dioxide from
          the atmosphere.
20
          Fuel system.
21
          In the fuel supply system, we’ve minimised the evaporation of hydrocarbons. This
22        is achieved through a combination of active carbon filter and special fuel-tank
          coating. All fuel lines are made from aluminum, while those carrying vapours are
23        made from multi-layer plastic. * Not featured in markets with leaded fuel.

24

25

26

27

28


     CLASS ACTION COMPLAINT                       - 40 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 44 of 173




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12
          140.   In the 2009 brochure Porsche promised:
13
          Environment
14
          Accepting responsibility and being aware of our obligation. That is also close
15        to our heart.
16        It’s all about efficiency.
17        And your relationship with the environment.
18        In an era of intensifying debate about CO2 emissions, every automotive
          manufacturer is being asked the question, ‘What is your answer to the issue of
19        fuel consumption?’ Our answer has long been the same: maximum efficiency.
20        Porsche has been reducing the CO2 emissions of its vehicles annually by an
          average of around 1.7%. In relation to engine power, Porsche is already among
21        those manufacturers achieving the lowest CO2 emissions. This has been achieved
          through a new efficient drive concept, optimum aerodynamics, low rolling
22        resistance and lightweight construction. This high level of environmental
          responsibility is demonstrated by our approach to environmental management at
23        the Porsche development centre in Weissach. Here, all technological
          developments are carried out with environmental protection in mind. The
24        objective is to achieve pure performance, but not at the expense of the
          environment.
25
          You will find more information in our separate brochure, ’Porsche and the
26        Environment’ or at www.porsche.com.
27

28


     CLASS ACTION COMPLAINT                       - 41 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 45 of 173




 1        Exhaust emission control.
 2        The new 911 GT3 complies with stringent emissions standards, including Euro 5
          in Europe and LEV II in the USA. Porsche vehicles demonstrate that even high
 3        performance sports cars can achieve moderate emission values in their respective
          category. The 911 GT3 is not only one of the most powerful sportscars, but it is
 4        also one of the cleanest. This is achieved using two catalytic converters and an
          oxygen-sensor control system. The two banks of cylinders are monitored
 5        separately. Two corresponding oxygen sensors control the exhaust gas
          composition individually for each exhaust section. In addition to this, another
 6        sensor for each bank of cylinders monitors the conversion of pollutants in each
          catalytic converter.*
 7
          Fuel.
 8
          Today’s Porsche sportscars are already designed to run on 10% ethanol. Ethanol
 9        has a positive impact on the CO2 balance since the plants grown for the
          production of this biofuel also absorb CO2 from the atmosphere.
10

11

12

13

14

15

16

17

18

19

20

21

22        141.    In the 2010 brochure Porsche promised:
23        What’s urgently expected of today’s management teams?
24        Responsibility.
25        Environment.
26        Think twice about every additional ounce. Get more power out of every drop of
          fuel. Examine every path to a solution. Why? Well, because it’s our duty. And
27        because our efforts to achieve greater efficiency will also give us the engineering
          lead.
28


     CLASS ACTION COMPLAINT                        - 42 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 46 of 173




 1        In an era of intensifying debate about CO2 emissions, every automotive
          manufacturer is being asked the question, ‘What is your answer to the issue of
 2        fuel consumption?’ Our answer has long been the same: maximum efficiency.

 3        Porsche has been reducing the CO2 emissions of its vehicles by an average of
          around 1.7%* every year for the past 15 years. In relation to engine power,
 4        Porsche is already among those manufacturers achieving the lowest CO2
          emissions. This has been achieved through efficient drive concepts (e.g. DFI),
 5        lightweight construction, optimised aerodynamics and low rolling resistance.

 6        This high level of environmental responsibility is demonstrated by our approach
          to environmental management at the Porsche development centre in Weissach.
 7        Here, all technological developments are carried out with environmental
          protection in mind. The objective is to achieve pure performance, but not at the
 8        expense of the environment.

 9        You will find more information in our separate brochure ‘Porsche and the
          Environment’ or at www.porsche.com.
10
          Exhaust emission control.
11
          The 911 Turbo and the 911 Turbo S models comply with stringent emissions
12        standards, including Euro 5 in Europe and LEV II/LEV in the USA. Porsche
          vehicles demonstrate that even high performance sportscars can achieve moderate
13        emission values in their respective category. This makes them not just extremely
          exciting sportscars, but very clean ones too.
14
          *The stated reduction in fuel consumption has been calculated from the NEDC
15        (New European Drive Cycle) fuel consumption figures for the respective model
          years of the vehicles and in relation to the applicable European legislation.
16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT                       - 43 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 47 of 173




 1        142.   In the 2011 brochure Porsche promised:

 2        Environment:
 3        For us, developing a 911 will forever be an obligation. To our roots. To
          individuality. And, naturally, to sportiness.
 4
          Nevertheless, our efforts in development do not concern themselves solely with
 5        the hunt for the highest horsepower, but with the search for efficiency.

 6        In fact, the 911 gives much and takes little.

 7        Another sign of inner strength.

 8        Harmony between driver and the 911.
 9        Harmony with the environment as well.
10        In an era of intensifying debate about CO2 emissions, every automotive
          manufacturer is being asked the question, “What is your answer to the issue of
11        fuel consumption?” Our answer has long been the same: maximum efficiency.

12        Over the last 15 years, Porsche has reduced the CO2 emissions of its vehicles
          annually by an average of 1.7 percent. As far as engine output is concerned, we
13        are already among those manufacturers achieving the lowest CO2 emissions. This
          has been achieved through the efficient Direct Fuel Injection (DFI), lightweight
14        construction, optimal aerodynamics and low rolling resistance.

15        This high level of environmental responsibility is clearly demonstrated by our
          approach to environmental management at the Porsche development center in
16        Weissach. Here, all technological developments are carried out with
          environmental protection in mind. The goal? Pure performance—but not at the
17        expense of the environment. The result? The 911. Find out more on the subject of
          the environment at porsche.com.
18
          Exhaust emissions control.
19
          Both 911 engines comply with stringent emissions standards, including Euro 5 in
20        Europe and LEV II in the USA. Vehicles manufactured by Porsche demonstrate
          that even high performance sports cars can achieve moderate emissions values in
21        their respective categories. Indeed, not only is the 911 one of the most exciting
          cars around, but it is also one of the cleanest.
22
          This is achieved through the use of a two-stage cascade type catalytic converter
23        which comprises two monolith substrates on each of the twin exhaust tracts.
          These specially coated substrates contain ultrafine honeycomb channels in which
24        pollutants are converted as exhaust gas passes through.

25        The stereo Lambda Sensor® circuitry controls and monitors each cylinder bank
          separately, while another Lambda Sensor® on each cylinder bank monitors
26        pollutant conversion in the respective catalytic converter.

27

28


     CLASS ACTION COMPLAINT                         - 44 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 48 of 173




 1        Fuel economy and recycling.
 2        It is also ecological because all materials used are meticulously selected. We use
          only innovative and environmentally friendly components. All lightweight
 3        materials are easily recyclable and each material is labeled to facilitate its
          separation for recycling. The reduction in the number of plastic variants helps to
 4        ensure more efficient recycling. Recycled plastics are used where they meet our
          exacting technical requirements. This all combines to make the current 911
 5        approximately 95-percent recyclable.

 6        In addition, Porsche primarily uses environmentally friendly water-based paints.
          The 911 is absolutely free of asbestos, CFCs and components manufactured using
 7        CFCs. This is because, here at Porsche, environmental protection does not begin
          at the end of a vehicle’s life. It starts at the planning and development stage.
 8
          143.   In the 2012 brochure Porsche promised:
 9
          Earth is a beautiful place to drive.
10
          The 911 helps to keep it that way.
11
          Porsche and the environment.
12
          In a racing series, every competitor reads the same rulebook—which is why so
13        many arrive at similar solutions. At Porsche, we realized long ago that the best
          way to beat the competition was by thinking and doing the unconventional.
14
          Our approach to the environment is no different. We share with other carmakers
15        the concern with global climate change and CO 2 emissions. But we bring novel
          solutions that not only reduce environmental impact, but enhance overall
16        performance. We call this Intelligent Performance.
17        Through its application, Porsche has managed to reduce fuel consumption in
          every model range, when compared to their predecessors. At the same time,
18        we’ve improved acceleration and responsiveness, to make performance vehicles
          that are better for the environment and the driver. This is achieved through a
19        disciplined approach to every vehicle system.

20        With its aerodynamic shape, lightweight composite construction, and a powerful
          and efficient engine, the new 911 demonstrates the beauty of Intelligent
21        Performance.

22

23

24

25

26

27
          144.   In the 2013 brochure, Porsche promised:
28


     CLASS ACTION COMPLAINT                        - 45 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 49 of 173




 1        Earth is a beautiful place to drive.
 2        The 911 helps to keep it that way.
 3        Porsche and the environment.
 4        In a racing series, every competitor reads the same rulebook—which is why so
          many arrive at similar solutions. At Porsche, we realized long ago that the best
 5        way to beat the competition was by thinking and doing the unconventional.

 6        Our approach to the environment is no different. We share with other carmakers
          the concern with global climate change and CO 2 emissions. But we bring novel
 7        solutions that not only reduce environmental impact, but enhance overall
          performance. We call this Intelligent Performance.
 8
          Through its application, Porsche has managed to reduce fuel consumption in
 9        every model range, when compared to their predecessors. At the same time,
          we’ve improved acceleration and responsiveness, to make performance vehicles
10        that are better for the environment and the driver. This is achieved through a
          disciplined approach to every vehicle system.
11
          Exhaust Emissions Control
12
          Vehicles manufactured by Porsche demonstrate that even high-performance sports
13        cars can achieve moderate fuel consumption and exhaust emissions values in their
          respective category.
14
          This is achieved, on the one hand, through the use of fuel-efficient technologies
15        such as Auto Start Stop, thermal management, electrical system recuperation,
          Direct Fuel Injection (DFI), VarioCam Plus, and, in conjunction with optional
16        PDK, coasting mode.
17        On the other hand, new catalytic converters developed for the 911 provide
          efficient emissions control.
18
          The stereo lambda sensor circuitry controls and monitors each cylinder bank
19        separately. For each exhaust tract, oxygen sensors regulate the composition of the
          exhaust gas, while another lambda sensor on each cylinder bank monitors
20        pollutant conversion in the respective catalytic converter.

21        Fuel
22        All Porsche models are designed to operate on fuels with an ethanol content of up
          to 10 percent. Ethanol has a positive impact on the CO 2 balance since the plants
23        grown for the production of this biofuel also absorb CO 2 from the atmosphere.

24        The release of hydrocarbons from the fuel system has been minimized thanks in
          no small part to the active carbon filter and the multilayered material from which
25        the fuel tank is made. All fuel lines are made from multilayered plastic, steel, or
          aluminum.
26

27

28


     CLASS ACTION COMPLAINT                        - 46 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 50 of 173




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12        145.   In the 2014 brochure, Porsche promised:
13        Since 1963, we’ve defined the 911 in terms of sporty performance.
14        And we’ve scrutinised it daily for its efficiency-enhancing potential.
15        Porsche and the environment.
16        We’ve already spoken about our contribution to motorsport. To be more precise,
          about our responsibility for the future of motorsport. We meet this responsibility
17        with intelligent technology, unconventional ideas and optimum performance.
18        Our approach to environmental protection is no different. In an era of intensifying
          debate about global climate change and CO2 emissions, every automotive
19        manufacturer is asking what it has to offer right now. Our answer has long been
          the same: excellent performance at the same time as greater efficiency.
20
          Porsche has managed to reduce fuel consumption across all model ranges by a
21        double-digit percentage compared with the respective previous model even
          though performance has been increased. This is made possible by an efficient
22        drive concept (e.g. DFI and VarioCam Plus), lightweight construction, optimised
          aerodynamics and low rolling resistance.
23
          The environmental management team at the Porsche Development Centre in
24        Weissach aims to demonstrate a high level of environmental responsibility.
25        Here, technological developments are carried out with environmental protection
          in mind. The goal is to enhance performance – but, where possible, not at the
26        expense of the environment. We achieve this goal with Intelligent Performance,
          as epitomised by the 911.
27

28


     CLASS ACTION COMPLAINT                        - 47 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 51 of 173




 1        Exhaust emission control.
 2        Vehicles manufactured by Porsche demonstrate that even high-performance sports
          cars can achieve moderate fuel consumption and exhaust emission values in their
 3        respective category.
 4        This is achieved, on the one hand, through the use of fuel-efficient technologies
          such as auto start/stop, thermal management, electrical system recuperation, direct
 5        fuel injection, VarioCam Plus and, in conjunction with optional PDK, coasting
          mode.
 6
          On the other hand, new catalytic converters developed for the 911 provide
 7        efficient emission control. The stereo Lambda control circuitry controls and
          monitors each cylinder bank separately. For each exhaust tract, oxygen sensors
 8        regulate the composition of the exhaust gas, while another Lambda sensor on each
          cylinder bank monitors pollutant conversion in the respective catalytic converter.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22        146.   In the 2015 brochure, Porsche promised:
23        Since 1963, we’ve defined the 911 in terms of sporty performance.
24        And we’ve scrutinised it daily for its efficiency-enhancing potential.
25        Porsche and the environment.
26        We’ve already spoken about our contribution to motorsport. To be more precise,
          about our responsibility for the future of motorsport. We meet this responsibility
27        with intelligent technology, unconventional ideas and optimum performance.
28


     CLASS ACTION COMPLAINT                        - 48 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 52 of 173




 1        Our approach to environmental protection is no different. In an era of intensifying
          debate about global climate change and CO2 emissions, every automotive
 2        manufacturer is asking what it has to offer right now. Our answer has long been
          the same: excellent performance at the same time as greater efficiency.
 3
          Porsche has managed to reduce fuel consumption across all model ranges by a
 4        double-digit percentage compared with the respective previous model even
          though performance has been increased. This is made possible by an efficient
 5        drive concept (e.g. DFI and VarioCam Plus), lightweight construction, optimised
          aerodynamics and low rolling resistance.
 6
          The environmental management team at the Porsche Development Centre in
 7        Weissach aims to demonstrate a high level of environmental responsibility. Here,
          technological developments are carried out with environmental protection in
 8        mind. The goal is to enhance performance – but, where possible, not at the
          expense of the environment. We achieve this goal with Intelligent Performance,
 9        as epitomised by the 911.

10        Exhaust emission control.
11        Vehicles manufactured by Porsche demonstrate that even high-performance sports
          cars can achieve moderate fuel consumption and exhaust emission values in their
12        respective category. This is achieved, on the one hand, through the use of fuel-
          efficient technologies such as auto start/stop, thermal management, electrical
13        system recuperation, direct fuel injection, VarioCam Plus and, in conjunction with
          optional PDK, coasting mode. On the other hand, catalytic converters developed
14        for the 911 provide efficient emission control. The stereo Lambda control
          circuitry controls and monitors each cylinder bank separately. For each exhaust
15        tract, oxygen sensors regulate the composition of the exhaust gas, while another
          Lambda sensor on each cylinder bank monitors pollutant conversion in the
16        respective catalytic converter.

17        PANAMERA Brochures

18        147.   In the 2010 brochure, Porsche promised:
19        Porsche and the environment.
20
          Environmental protection.
21
          In an era of intensifying debate about global climate change and CO2 emissions,
22        every automotive manufacturer is asking what it has to offer in terms of
          environmental protection. Our answer has long been the same: maximum
23        efficiency.
24        Porsche has been reducing the CO2 emissions of its vehicles by an average of
          around 1.7%* every year for the past 15 years. As far as engine output is
25
          concerned, we are already among those manufacturers achieving the lowest CO2
26        emissions. This has been achieved through the new efficient engine technology
          (e.g. by DFI and VarioCam Plus), lightweight construction, optimum
27        aerodynamics and low rolling resistance.
28


     CLASS ACTION COMPLAINT                        - 49 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 53 of 173




 1        This high level of environmental responsibility is clearly demonstrated by our
          approach to environmental management at the Porsche Development Centre in
 2        Weissach. Here, all technological developments are carried out with
          environmental protection in mind. The goal is pure performance – but not at the
 3
          expense of the environment. A goal achieved by the Panamera.
 4
          Fuel economy and emission control.
 5
          Vehicles manufactured by Porsche demonstrate that even high performance sports
 6        cars can achieve moderate fuel consumption and exhaust emission values in their
          respective category.
 7
          The balance is exemplary: the Panamera, Panamera 4 and Panamera Turbo
 8        comply with the Euro 5 emission standard in Europe and the LEV regulations in
 9        the USA, the Panamera S and

10        Panamera 4S meet the requirements of EU 5 and ULEV.

11        This is achieved through the use of fuel-efficient technologies such as direct fuel
          injection (DFI, p. 51) and VarioCam Plus (p. 52).
12
          Efficient emission control is achieved by a two-stage cascade type catalytic
13        converter, which comprises two monoliths arranged in series. These specially
14        coated substrates contain ultra-fine honey - comb channels in which pollutants are
          converted as exhaust gas passes through.
15
          The stereo Lambda control circuitry controls and monitors each cylinder bank
16        separately. For each exhaust tract, oxygen sensors regulate the composition of the
          exhaust gas, while another Lambda sensor on each cylinder bank monitors
17        pollutant conversion in the respective catalytic converter.**
18        * The stated reduction in fuel consumption has been calculated from the NEDC
19        (New European Drive Cycle) fuel consumption figures for the respective model
          years of the vehicles and in relation to the applicable European legislation. **
20        Not in markets with leaded fuel.

21        148.   In the 2011 brochure, Porsche promised:
22        Porsche and the environment.
23        Environmental protection.
24
          In an era of intensifying debate about global climate change and CO2 emissions,
25        every automotive manufacturer is asking what it has to offer in terms of
          environmental protection. Our answer has long been the same: maximum
26        efficiency.
27        Porsche has been reducing the CO2 emissions of its vehicles by an average of
          around 1.7%* every year for the past 15 years. As far as engine output is
28


     CLASS ACTION COMPLAINT                        - 50 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 54 of 173




 1        concerned, we are already among those manufacturers achieving the lowest CO2
          emissions. This has been achieved through the new efficient engine technology
 2        (e.g. by DFI and VarioCam Plus), lightweight construction, optimum
          aerodynamics and low rolling resistance.
 3

 4        This high level of environmental responsibility is clearly demonstrated by our
          approach to environmental management at the Porsche Development Centre in
 5        Weissach. Here, all technological developments are carried out with
          environmental protection in mind. The goal is pure performance – but not at the
 6        expense of the environment. A goal achieved by the Panamera.
 7        Fuel economy and emission control.
 8        Vehicles manufactured by Porsche demonstrate that even high performance sports
 9        cars can achieve moderate fuel consumption and exhaust emission values in their
          respective category.
10
          The balance is exemplary: the Panamera, Panamera 4 and Panamera Turbo
11        comply with the Euro 5 emission standard in Europe and the LEV regulations in
          the USA, the Panamera S and Panamera 4S meet the requirements of EU 5 and
12        ULEV.
13
          This is achieved through the use of fuel-efficient technologies such as direct fuel
14        injection (DFI, p. 51) and VarioCam Plus (p. 52).

15        Efficient emission control is achieved by a two-stage cascade type catalytic
          converter, which comprises two monoliths arranged in series. These specially
16        coated substrates contain ultra-fine honey - comb channels in which pollutants are
          converted as exhaust gas passes through.
17
          * The stated reduction in fuel consumption has been calculated from the NEDC
18
          (New European Drive Cycle) fuel consumption figures for the respective model
19        years of the vehicles and in relation to the applicable European legislation. **
          Not in markets with leaded fuel.
20
          In models with the V8 engine, exhaust gas cleaning is supported by an air
21        injection system. A compressor pumps extra air into the exhaust tract during the
          catalytic converter warm-up phase for faster heating and, therefore, lower
22        emissions.
23
          Other measures for improving fuel economy are the Auto Start/Stop function (p.
24        50) and electrical system recuperation, whereby the vehicle battery is charged
          predominantly under braking. Under acceleration, on the other hand, the charging
25        current of the regulated alternator is reduced so that the engine does not need to
          work as hard to charge the battery.
26
          149.   In the 2012 brochure, Porsche promised:
27

28


     CLASS ACTION COMPLAINT                        - 51 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 55 of 173




 1        Preserving resources and protecting the planet. Porsche and the
          environment.
 2
          Porsche and the environment.
 3
          Environmental protection.
 4

 5        In an era of intensifying debate about global climate change, every automotive
          manufacturer is asking itself what it has to offer in terms of environmental
 6        protection. Our answer has long been the same: maximum efficiency. Porsche is
          among those manufacturers achieving the lowest CO2 emissions. This has been
 7        achieved through the new efficient engine technologies (DFI and VarioCam Plus),
          lightweight construction, the Auto Start Stop function, optimized aerodynamics,
 8        and low rolling resistance.
 9
          This high level of environmental responsibility is clearly demonstrated by our
10        approach to environmental management at the Porsche development center in
          Weissach. Here, all technological developments are carried out with
11        environmental protection in mind. The goal is pure performance—but not at the
          expense of the environment. A goal also achieved by the new Panamera models.
12
          Exhaust emissions.
13

14        The Panamera models are equipped with advanced emissions-control technology.

15        The figures are exemplary: Vehicles manufactured by Porsche demonstrate that
          even high-performance sports cars can achieve comparatively moderate exhaust
16        emissions values in their respective category. This has been achieved in part by
          state-of-the art engine concepts, including the hybrid drive and gasoline engines.
17        In addition, a fast heating catalytic converter system ensures that the optimal
          operating temperature is reached quickly after the vehicle is started, thereby
18
          further improving emissions control system performance.
19
          The gasoline and hybrid models feature stereo Lambda control. Each of the two
20        cylinder banks has a separate Lambda Sensor® control loop. This determines, via
          the engine management system, the optimal quantity of fuel, thus ensuring
21        efficient emissions control. On the V8 engines, this is assisted by an air-injection
          system, where a compressor pumps extra air into the exhaust tract during the
22        catalytic converter warm-up phase for faster heating and, consequently, lower
23        emissions.

24        Other measures for improving fuel economy are the Auto Start Stop function and
          electrical system recuperation, where the vehicle battery is charged predominantly
25        under braking. Under acceleration, on the other hand, the charging current of the
          regulated alternator is reduced so that the engine does not need to work as hard to
26        charge the battery
27
          150.   In the 2013 brochure, Porsche promised:
28


     CLASS ACTION COMPLAINT                        - 52 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 56 of 173




 1        As a Panamera driver, you are responsible for four people. We are
          responsible for everyone else.
 2
          Porsche and the environment.
 3
          Environmental protection.
 4

 5        In an era of intensifying debate about global climate change and CO2 emissions,
          every automotive manufacturer is asking what it has to offer in terms of
 6        environmental protection. Our answer has long been the same: maximum
          efficiency.
 7
          Porsche has been reducing the CO2 emissions of its vehicles by an average of
 8        1.7% every year for the past 15 years, while the reduction from 2006 to 2010 was
          4.6% per year*. As far as engine output is concerned, we are already among those
 9
          manufacturers achieving the lowest CO2 emissions. This has been achieved
10        through the efficient engine technology, lightweight construction, optimum
          aerodynamics and low rolling resistance.
11
          This comparatively high level of environmental responsibility is clearly
12        demonstrated by our approach to environmental management at the Porsche
          Development Centre in Weissach. Here, all technological developments are
13
          carried out as much as possible with environmental protection in mind. The goal
14        is pure performance – but not at the expense of the environment.

15        Exhaust emissions.

16        The Panamera models are equipped with advanced emission control technology.

17        The figures are exemplary: vehicles manufactured by Porsche demonstrate that
          even high performance sportscars can achieve comparatively moderate exhaust
18        emission values in their respective category. This has been achieved in part by
19        state-of-the-art engine concepts, including the hybrid drive and diesel and petrol
          engines. In addition, a fastheating catalytic converter system ensures that the
20        optimum operating temperature is reached quickly after the vehicle is started,
          thereby further improving emission control system performance.
21
          The petrol models and the hybrid feature stereo Lambda control. Each of the two
22        cylinder banks has a separate Lambda control loop. This determines, via the
          engine management system, the optimum quantity of fuel, thus ensuring efficient
23
          emission control. On the V8 engines, this is assisted by an air injection system
24        where a compressor pumps extra air into the exhaust tract during the catalytic
          converter warm-up phase for faster heating and, consequently, lower emissions.
25
          * The stated reduction in fuel consumption has been calculated from the NEDC
26        (New European Drive Cycle) fuel consumption figures for the respective model
          years of the vehicles and in relation to the applicable European legislation.
27

28


     CLASS ACTION COMPLAINT                        - 53 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 57 of 173




 1             For fuel consumption, CO2 emissions and efficiency class, please refer to pages
               162-165.
 2
               The exhaust gas recirculation function on the Panamera Diesel returns some of the
 3             exhaust gases to the combustion process. This has the effect of reducing
 4             combustion peak temperature and, as a result, nitrogen oxide emissions. Of
               course, the engine also features an oxidation catalyst and a diesel particulate filter.
 5
               Other measures for improving fuel economy are the Auto start/stop function and
 6             electrical system recuperation, whereby the vehicle battery is charged
               predominantly under braking. Under acceleration, on the other hand, the charging
 7             current of the regulated alternator is reduced so that the engine does not need to
               work as hard to charge the battery.
 8

 9                                   V.      THE VW PLEA AGREEMENT

10   A.        The Latest Chapter: Volkswagen and Porsche’s Admissions of “Irregularities”

11             151.   On January 11, 2017, VWAG entered into a plea agreement with the United States,

12   a copy of which is attached hereto as Exhibit A. In that plea agreement, VWAG admitted that Audi

13   engineers had installed defeat devices in Porsche diesel vehicles.

14             152.   On August 22, 2020, Porsche announced it had discovered “irregularities” in the

15   software and hardware in its engines manufactured from 2008-2013 in Porsche 911 and Panamera

16   vehicles and on the market prior to 2017. Porsche contacted both German and U.S. authorities

17   about its internal investigation, and is currently being investigated by Germany’s KBA. Porsche

18   announced that “These topics mainly relate to specific hardware and software used in certification

19   testing. In certain cases, such components may also have differed from parts used in series

20   vehicles. . . . Porsche is routinely and continuously reviewing technical and regulatory aspects of

21   its vehicles. The company also conducts reviews of potential issues,” the statement from Porsche

22   read. “In such reviews, Porsche has identified topics that it has now‒as in other instances‒

23   proactively brought to the attention of the regulators.”52 While Porsche “self reported,” it certainly

24   should not be congratulated for doing so – its new “transparency” has only come about due to the

25   original diesel cheating scandal. More specifically the software in these vehicles with exhaust

26
          52
27         Colin Beresford, Porsche Investigating Possible Manipulation of Emissions-Test Data, Car
     and Driver (Aug. 24, 2020), https://www.caranddriver.com/news/a33753856/porsche-
28   investigation-emissions-manipulation/ .


     CLASS ACTION COMPLAINT                              - 54 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 58 of 173




 1   filters depending on internal engine models similar in execution to the defeat devices found in Audi

 2   cars.

 3   B.       Volkswagen and Porsche Caused Hundreds of Millions of Dollars in Harm to U.S.
              Consumers
 4
              153.   Volkswagen and Porsche’s illegal scheme duped hundreds of thousands of U.S.
 5
     consumers into buying Class Vehicles that never should have left the factory, let alone been sold, at
 6
     a cost of hundreds of millions of dollars.
 7
              154.   Volkswagen and Porsche engaged in a false and misleading advertising campaign
 8
     that touted its engines system as a high performance engine that still managed to be fuel efficient
 9
     and low-emission, while failing to disclose and actively concealing the fact that this combination of
10
     benefits could not be achieved without a software manipulation that concealed the true level of
11
     emissions generated by the vehicles. Plaintiffs and Class members bought and/or leased the Class
12
     Vehicles based on these claims, as well as VW and Porsche’s concealment of the defeat device,
13
     and would not have purchased and/or leased the vehicles had they known the truth about VW’s
14
     “clean” engines. Class members certainly would not have paid what they did for their vehicles had
15
     they known the vehicles’ true characteristics
16
              155.   Similarly, VW and Porsche obtained tens of millions from Class members who
17
     leased their vehicles but terminated those leases prior to the discovery of the fraud. For example,
18
     VW and Porsche typically charge an “acquisition fee” at the start of a lease and a “termination fee”
19
     at the end of a lease. That is, VW and Porsche charged a fee to lease a car that VW knew did not
20
     comply with U.S. law and did not deliver the promised “clean” performance. VW and Porsche then
21
     charged a fee to terminate a lease that it knew was not enforceable due to its fraud. These fees were
22
     a product of VW’s fraud but never returned to Plaintiffs or Class members.
23
              156.   Plaintiffs and Class members would not have purchased or leased the Class Vehicles
24
     were it not for Defendants’ misrepresentations, omissions, and active concealment of material
25
     facts.
26

27

28


     CLASS ACTION COMPLAINT                           - 55 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 59 of 173




 1                     VI.     TOLLING OF THE STATUTE OF LIMITATIONS
 2   A.     Discovery Rule Tolling
 3          157.    Plaintiffs and the Class members had no way of knowing about Volkswagen and
 4   Porsche’s deception with respect to its Clean engine system and “defeat device.” It took federal

 5   EPA and California Air Resources Board investigations to uncover Volkswagen’s deception, which

 6   involved sophisticated software manipulation on Defendants’ part. As reported by the Los Angeles

 7   Times on September 18, 2015, it took California Air Resources Board testing on a special

 8   dynamometer in a laboratory, open road testing using portable equipment, and the use of special

 9   testing devised by the Board to uncover Volkswagen’s scheme and to detect how software on the

10   engine’s electronic control module was deceiving emissions certifications tests. It also appears that
11   Porsche notified investigators as far back as early summer, but only informed the public many
12   months later. Plainly, Volkswagen and Porsche were intent on expressly hiding their behavior from
13   regulators and consumers. This is the quintessential case for tolling.
14          158.    Within the time period of any applicable statutes of limitation, Plaintiffs and
15   members of the proposed class could not have discovered through the exercise of reasonable
16   diligence that Volkswagen was concealing the conduct complained of herein and misrepresenting
17   the Company’s true position with respect to the emission qualities of its vehicles.
18          159.    Plaintiffs and the other Class members did not discover, and did not know of facts
19   that would have caused a reasonable person to suspect, that Volkswagen did not report information

20   within its knowledge to federal and state authorities, its dealerships, or consumers; nor would a

21   reasonable and diligent investigation have disclosed that Volkswagen had information in its

22   possession about the existence of its sophisticated emissions scheme and that it opted to conceal

23   that information, until it was announced by Porsche only shortly before this action was filed. Nor

24   in any event would such an investigation on the part of Plaintiffs and other Class members have

25   disclosed that Volkswagen valued profits over compliance with federal and state law, or the trust

26   that Plaintiffs and other Class members had placed in its representations, or that, necessarily,

27   Volkswagen actively discouraged its personnel from raising or disclosing issues with regard to the

28


     CLASS ACTION COMPLAINT                           - 56 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 60 of 173




 1   true quality and quantity of the emissions, and the emissions software, of its vehicles, or of

 2   Volkswagen’s emissions scheme.

 3              160.   For these reasons, all applicable statutes of limitation have been tolled by operation

 4   of the discovery rule with respect to claims as to all vehicles identified herein.

 5   B.         Fraudulent Concealment Tolling
 6              161.   All applicable statutes of limitation have also been tolled by Volkswagen and

 7   Porsche’s knowing and active fraudulent concealment and denial of the facts alleged herein

 8   throughout the time period relevant to this action.

 9              162.   Instead of disclosing its emissions scheme, or that the quality and quantity of

10   emissions from the subject vehicles were far worse than represented, and of its disregard of federal

11   and state law, Volkswagen falsely represented that its vehicles complied with federal and state

12   emissions standards, and that it was a reputable manufacturer whose representations could be

13   trusted.

14   C.         Estoppel
15              163.   Volkswagen and Porsche were under a continuous duty to disclose to Plaintiffs and

16   the other Class members the true character, quality, and nature of emissions from the vehicles at

17   issue, and of those vehicles’ emissions systems, and of the compliance of those systems with

18   applicable federal and state law.

19              164.   Volkswagen and Porsche knowingly, affirmatively, and actively concealed the true

20   nature, quality, and character of the emissions systems, and the emissions, of the vehicles at issue.

21              165.   Volkswagen and Porsche were also under a continuous duty to disclose to Plaintiffs

22   and Class members that it had engaged in the scheme complained of herein to evade federal and

23   state emissions and clean air standards, and that it systematically devalued compliance with, and

24   deliberately flouted, federal and state laws regulating vehicle emissions and clean air.

25              166.   Based on the foregoing, Volkswagen and Porsche are estopped from relying on any

26   statutes of limitations in defense of this action.

27

28


     CLASS ACTION COMPLAINT                               - 57 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 61 of 173




 1                                    VII.    CLASS ALLEGATIONS
 2          167.    Plaintiffs brings this case as a class action under Federal Rules of Civil Procedure
 3   23(a); (b)(3); and/or (c)(4), on behalf of themselves and all others similarly situated as members of
 4   the following Nationwide Class and State Classes (collectively, the “Classes”); on their federal and

 5   state claims as the purchasers and lessees of the following Class Vehicles:

 6                                               Class Vehicles
                     Porsche Panamera                                        2008-2016
 7                   Porsche 911                                             2008-2016
 8          168.    The proposed Classes are defined as:
 9                                             Nationwide Class
10                  All persons and entities in the United States, including its territories,
                    excluding Volkswagen or Porsche dealers or dealerships, who
11                  purchased or leased a Class Vehicle.
12                                             California Class

13                  All members of the Nationwide class who purchased or leased their
                    Class Vehicle in California.
14          169.    Excluded from the Classes are Volkswagen and its subsidiaries and affiliates
15   including Porsche; all persons who make a timely election to be excluded from the Classes.
16   Plaintiffs reserve the right to revise Class definitions based upon information learned through
17   discovery.
18          170.    Certification of Plaintiffs’ claims for class-wide treatment is appropriate because
19   Plaintiffs can prove the elements of their claims on a class-wide basis using the same evidence as
20   would be used to prove those elements in individual actions alleging the same claim.
21          171.    This action has been brought and may be properly maintained on behalf of the Class
22   under Federal Rule of Civil Procedure 23.
23          172.    Numerosity. Federal Rule of Civil Procedure 23(a)(1): The members of the Classes
24   are so numerous and geographically dispersed that individual joinder of all Class members is
25   impracticable. There are no less than 114,000 in the Nationwide Class, and at least hundreds of
26   members in the State Class. The precise number and identities of Nationwide Class and State Class
27   members may be ascertained from Porsche’s books and records and motor vehicle regulatory data.
28


     CLASS ACTION COMPLAINT                            - 58 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 62 of 173




 1   Defendants have comprehensive lists of Class Vehicle owners and lessees in their possession, and

 2   are using them to communicate in writing to the Class members. Accordingly, the disposition of

 3   the claims of Class members in a single action will provide substantial benefits to all parties and to

 4   the Court. Class members may be readily notified of the pendency of this action by recognized,

 5   Court-approved notice dissemination methods, which may include U.S. mail, electronic mail,

 6   Internet postings, and/or published notice.

 7          173.    Commonality and Predominance: Federal Rule of Civil Procedure 23(a)(2) and

 8   23(b)(3): This action involves common questions of law and fact, which predominate over any

 9   questions affecting individual Class members, including, without limitation:

10                  a.      Whether Volkswagen, Audi and Porsche, and other as of yet unnamed co-

11                          conspirators engaged in the conduct alleged herein;

12                  b.      Whether Volkswagen, Audi and Porsche designed, advertised, marketed,

13                          distributed, leased, sold, or otherwise placed Class Vehicles into the stream

14                          of commerce in the United States;

15                  c.      Whether the Clean engine system in the Class Vehicles contains a defect in

16                          that it does not comply with U.S. EPA and CARB requirements and federal

17                          and state emissions regulations;

18                  d.      Whether the Clean engine systems in Class Vehicles can be made to comply

19                          with EPA, CARB and state standards without substantially degrading the

20                          performance and/or efficiency of the Class Vehicles;

21                  e.      Whether Volkswagen, Audi and Porsche knew about the defeat device;

22                  f.      Whether Volkswagen and Porsche marketed, and distributed Class Vehicles

23                          with a defeat device and/or software that turned off in real world driving

24                          conditions;

25                  g.      Whether Defendants’ conduct violates RICO and other laws as asserted

26                          herein;

27                  h.      Whether Defendants’ conduct violates consumer protection statutes, false

28                          advertising laws, sales contracts, warranty laws, and other laws;


     CLASS ACTION COMPLAINT                           - 59 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 63 of 173




 1                  i.      Whether Plaintiffs and the other Class members overpaid for their Class

 2                          Vehicles;

 3                  j.      Whether Plaintiffs and the other Class members are entitled to equitable

 4                          relief, including, but not limited to, restitution or injunctive relief; and

 5                  k.      Whether Plaintiffs and the other Class members are entitled to damages and

 6                          other monetary relief and, if so, in what amount.

 7          174.    Typicality: Federal Rule of Civil Procedure 23(a)(3): Plaintiffs’ claims are typical

 8   of the other Class members’ claims because, among other things, all Class members were

 9   comparably injured through Volkswagen and Porsche’s wrongful conduct as described above.

10   The claims of the representative Plaintiffs are typical of the claims of the other Class members in

11   that the representative Plaintiff, like all Class members, purchased or leased a Class Vehicle

12   designed, manufactured, and distributed by Volkswagen and Porsche. The representative Plaintiffs,

13   like all Class members, have been damaged by Defendants’ misconduct because they have incurred

14   similar or identical losses relating to the Class Vehicles. Furthermore, the factual bases of

15   Defendants’ misconduct are common to all Class members and represent a common thread of

16   misconduct resulting in injury to all Class members.

17          175.    Adequacy: Federal Rule of Civil Procedure 23(a)(4): Plaintiffs are members of the

18   Nationwide and State Class and will fairly and adequately represent and protect the interests of the
19   Classes. Plaintiffs have retained counsel with substantial experience in prosecuting consumer class

20   actions, including actions involving defective products generally, and defective automobile systems

21   and parts specifically. Plaintiffs and their counsel are committed to vigorously prosecuting this

22   action on behalf of the Classes and have the financial resources to do so. Neither Plaintiffs nor their

23   counsel have interests adverse to those of the Classes.

24          176.    Declaratory and Injunctive Relief: Federal Rule of Civil Procedure 23(b)(2):

25   Volkswagen and Porsche have acted or refused to act on grounds generally applicable to Plaintiffs

26   and the other members of the Class, thereby making appropriate final injunctive relief and

27   declaratory relief, as described below, with respect to the Class as a whole.

28


     CLASS ACTION COMPLAINT                            - 60 -
          Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 64 of 173




 1          177.    Superiority: Federal Rule of Civil Procedure 23(b)(3): A class action is superior to

 2   any other available means for the fair and efficient adjudication of this controversy, and no unusual

 3   difficulties are likely to be encountered in the management of this class action. It would be

 4   impracticable for the members of the Class to individually seek redress for Volkswagen and

 5   Porsche’s wrongful conduct. Even if Class members could afford individual litigation, the court

 6   system could not. Individualized litigation creates a potential for inconsistent or contradictory

 7   judgments, and increases the delay and expense to all parties and the court system. By contrast, the

 8   class action device presents far fewer management difficulties, and provides the benefits of single

 9   adjudication, economy of scale, and comprehensive supervision by a single court.

10                                    VIII. VIOLATIONS ALLEGED
11   A.     Claims Brought on Behalf of Plaintiffs and the Class
12                                                 COUNT I
13                       VIOLATIONS OF RACKETEER INFLUENCED AND
                            CORRUPT ORGANIZATIONS ACT (RICO)
14                           VIOLATION OF 18 U.S.C. § 1962(C) - (D)
15          178.    Plaintiffs incorporate by reference each preceding and succeeding paragraph as

16   though fully set forth herein.

17          179.    Plaintiffs bring this Count individually and on behalf of the Nationwide Class and

18   against defendants Volkswagen AG, Porsche AG, and Audi AG (collectively “RICO Defendants”)

19          180.    The RICO Defendants are all “persons” under 18 U.S.C. § 1961(3) because they are

20   capable of holding, and do hold, “a legal or beneficial interest in property.”

21          181.    Section 1962(c) makes it “unlawful for any person employed by or associated with

22   any enterprise engaged in, or the activities of which affect, interstate or foreign commerce, to

23   conduct or participate, directly or indirectly, in the conduct of such enterprise’s affairs through a

24   pattern of racketeering activity.” Section 1962(d), in turn, makes it unlawful for “any person to

25   conspire to violate.”

26          182.    For many years now, the RICO Defendants have aggressively sought to increase the

27   sales of Class Vehicles in an effort to bolster revenue, augment profits and increase Volkswagen’s

28   share of the worldwide vehicle market. Finding it impossible to achieve their goals lawfully,


     CLASS ACTION COMPLAINT                            - 61 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 65 of 173




 1   however, the RICO Defendants resorted instead to orchestrating a fraudulent scheme and

 2   conspiracy. In particular, the RICO Defendants, along with other entities and individuals, created

 3   and/or participated in the affairs of an illegal enterprise (“Emissions Fraud Enterprise”) whose

 4   direct purpose was to deceive the regulators and the public into believing the Class Vehicles were

 5   in “harmony with the environment,” and were achieving fuel consumption with “maximum

 6   efficiency.” As explained in greater detail below, the RICO Defendants’ acts in furtherance of the

 7   Emissions Fraud Enterprise violate §§ 1962(c) and (d).

 8           1.     The Members of the Emissions Fraud Enterprise.
 9           183.   Upon information and belief, the Emissions Fraud Enterprise consisted of the

10   following entities and individuals: Porsche AG, Audi AG and Volkswagen AG.

11                  1.     Volkswagen Entities.

12           184.   The Volkswagen Entities include Volkswagen AG, Audi AG and Porsche AG.
13   Although each Volkswagen Entity is a distinct legal entity, they are all wholly-owned53 and
14   controlled54 by Volkswagen AG.
15           185.   As noted previously, in 2007, the Volkswagen Entities made it their mission to
16   become the dominant automotive manufacturing conglomerate in the world. At the time they
17   articulated this goal, however, the Volkswagen Entities were struggling to retain their foothold in
18   the American market. Their strategy of wooing customers with premium products was not paying
19   off and VGoA’s costly plant in Chattanooga, Tennessee was “woefully underutilized.”55
20           186.   In sum, as part of their effort to become the dominant automotive manufacturing
21   conglomerate in the world, the Volkswagen Entities controlled and directed an eight-year-long
22
        53
23          http://www.volkswagenag.com/content/vwcorp/info_center/en/publications/2015/03/
     Shareholdings.bin.html/binarystorageitem/file/Anteilsbesitz+VW+AG+31.12.2014_englisch.pdf.
24   (URL no longer active as of Oct. 2, 2020).
         54
            http://www.volkswagenag.com/content/vwcorp/content/en/brands_and_products.html;
25   http://www.volkswagenag.com/content/vwcorp/info_center/en/publications/2015/03/
     Y_2014_e.bin.html/binarystorageitem/file/GB+2014_e.pdf. (URL no longer active as of Oct. 2,
26   2020).
        55
27         Jens Meiners, VW Drama: Why Piech Wants Winterkorn Out‒and What the Future May
     Hold, Car and Driver, Apr. 16, 2015, https://www.caranddriver.com/news/a15356184/vw-drama-
28   why-piech-wants-winterkorn-out-and-what-the-future-may-hold/ .


     CLASS ACTION COMPLAINT                           - 62 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 66 of 173




 1   enterprise whose purpose was to deceive regulators, and the public through lies and deception

 2   concerning the emissions systems in both petrol vehicles.

 3                  2.      The Volkswagen Entities’ Executives, Officers and Engineers.

 4           187.   Upon information and belief, the Volkswagen Entities’ leaders – including Martin
 5   Winterkorn, Ulrich Hackenberg, Frank Tuch, and Wolfgang Hatz – played central roles in the
 6   Emissions Fraud Enterprise’s unlawful scheme.
 7                           (1)        Martin Winterkorn.
 8           188.   Winterkorn took the helm of Volkswagen AG in 2007 and was the chief architect of
 9   the Volkswagen Entities’ strategy to triple sales in the American market by relying more heavily
10   on their purportedly revolutionary “clean” diesel offerings, and was involved in the Porsche
11   strategy in the United States.56
12           189.   Still, Winterkorn quickly realized his strategy could not succeed if the Volkswagen
13   Entities relied on the same SCR technology they had used in their pre-2009 diesel vehicles and that
14   all their competitors used on more expensive diesel offerings. Winterkorn instead advocated an
15   alternative course of action that enabled the Volkswagen Entities to cut costs and offer the public
16   lower-priced diesel vehicles. To that end, he appointed Ulrich Hackenberg and Wolfgang Hatz,
17   two former Audi engineers and members of the Emissions Fraud Enterprise, to lead the research
18   and development facet of the “clean” diesel project.
19           190.   Despite Hackenberg and Hatz’ best efforts, the technological hurdles were too
20   formidable and a viable; lawful LNT-based system could not be found. Although Winterkorn was
21   routinely apprised of these obvious technical setbacks, he continued to pursue the aggressive cost-
22   cutting, profit driven plan he had originally envisioned. In doing so, he directly participated in the
23   scheme to defraud regulators and consumers.
24

25

26
        56
27          Volkswagen AG, TDI: U.S. Market Success, Clean Diesel Delivers (March, 2015),
     http://cleandieseldelivers.com/media/Douglas-Skorupski-VGoA_DTF_March2015.pdf. (URL no
28   longer active as of Oct. 2, 2020).


     CLASS ACTION COMPLAINT                           - 63 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 67 of 173




 1                          (2)     Ulrich Hackenberg
 2           191.   On February 1, 2007, Hackenberg was appointed to Volkswagen’s Brand Board of
 3   Development. In this capacity, he was responsible for the technical development of all of the
 4   Volkswagen Entities’ brands.57

 5           192.   On July 1, 2013, Hackenberg was appointed to the Board of Management of Audi

 6   AG and made responsible for its Technical Development department. In this capacity, Hackenberg

 7   spearheaded the development of Audi’s TDI “Clean Diesel” engines. As he explained in a press

 8   release, his strategy for Audi’s technical development included the following:

 9                  [P]ushing forward with development in . . . our TDI engines in the
                    USA – our clean diesel offensive is bearing substantial fruit. In
10                  China, too, we are already introducing the first clean diesel models
                    and watching developments there very closely. We also expect a
11                  great deal from g-tron technology, the most sustainable type of gas
                    drive.[58]
12
             193.   Hackenberg’s statement is illustrative of the Volkswagen Entities’ efforts to falsely
13
     bill Class Vehicles as “clean,” “environmentally friendly,” and “fuel efficient” when the opposite
14
     was true.
15
                            (3)     Frank Tuch
16
             194.   In 2010, Tuch was appointed head of quality control across several of the
17
     Volkswagen Entities’ brands. Winterkorn hoped Tuch would bring the Volkswagen Entities
18
     “forward in the USA.”59 Volkswagen’s in-house magazine reported that Tuch and Winterkorn
19
     worked closely to honor that pledge, meeting “every Monday to discuss quality issues, often taking
20
     test drives in vehicles manufactured by the company.” In his role as head of quality assurance,
21
     Tuch was also intimately familiar with Volkswagen, Audi, and Porsche engines and transmissions.
22
     Among his duties was “the development and production of components such as engines,
23

24      57
          https://www.audiusa.com/newsroom/corporate/audi-ag-board-of-management/ulrich-
25   hackenberg. (URL no longer active as of Oct. 2, 2020).
        58
            Gentlemen Start Your Engines, http://audi-encounter.com/magazine/ technology/01-
26   2015/126-gentlemen-start-your-engines (2014). (URL no longer active as of Oct. 2, 2020).
         59
27          William Boston, Volkswagen suspends quality control chief, MarketWatch (Oct. 20, 2015),
     http://www.marketwatch.com/story/volkswagen-suspends-quality-control-chief-2015-10-20-
28   84855452.


     CLASS ACTION COMPLAINT                          - 64 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 68 of 173




 1   transmissions, seats and suspension parts” for small, compact, midsize, and full size product lines,

 2   including all the Class Vehicles.60

 3           195.   Significantly, Tuch also oversaw “36 laboratory locations throughout the world in

 4   terms of training and auditing and also finds staff to fill laboratory manager positions,” including

 5   the Volkswagen Entities’ laboratories in the United States, which were primarily responsible for

 6   emissions testing of the Class Vehicles.61

 7           196.   On information and belief, Tuch knew Class Vehicles used defeat devices to evade

 8   federal and state vehicle emissions standards.

 9                           (4)     Wolfgang Hatz
10           197.   Hatz directed engine development for the Porsche, Audi and Volkswagen brands.

11   In this role, he supervised the development of the engines and transmissions for Class Vehicles and

12   had knowledge of their technical details. On information and belief, Hatz knew the Class Vehicles

13   used defeat devices to evade federal and state vehicle emissions standards.

14           2.     Emissions Fraud Enterprise Allegations.
15           198.   The persons and entities described in the preceding section are members of and

16   constitute an “association-in-fact” enterprise.

17           199.   The Emissions Fraud Enterprise began as early as 2005, when an internal feasibility

18   study at VWAG identified Bosch’s EDC17 as a solution to their engineering dilemma by reducing

19   diesel vehicle emissions of nitrogen oxides (“NOx”) through a change in engine electronics.

20   Starting in mid-2005, Volkswagen and Bosch GmbH entered into a series of agreements to develop

21   what ultimately became the defeat device for the Class Vehicles. The Emissions Fraud Enterprise

22   continued without interruption for approximately the next ten years, as the Volkswagen Entities

23   continued to install Bosch EDC17s in the Class Vehicles that employed defeat devices and Bosch

24   GmbH continued to work with Volkswagen to modify the EDC17 programming for new models

25
        60
            Jack Ewing. Volkswagen Suspends 5th Executive in Emissions Scandal, The New York
26   Times (Oct. 20, 2015), https://www.nytimes.com/2015/10/21/business/volkswagen-suspends-5th-
     executive-in-emissions-scandal.html .
27      61
           http://www.volkswagen-larriere.de/en/what_we_do/corporate_divisions/
28   quality_assurance.html. (URL no longer active as of Oct. 2, 2020).


     CLASS ACTION COMPLAINT                            - 65 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 69 of 173




 1   while Bosch LLC continued to promote diesel technology and coordinate the ongoing deception of

 2   state and federal regulators. The Emissions Fraud Enterprise then expanded to Porsche petrol

 3   vehicles. The Defendants understood that Porsche consumers were interested in buying as

 4   environmentally friendly cars as possible and were interest in fuel efficiency to the extent possible

 5   in Porsche. Realizing that they could not meet emissions standards in real driving conditions and

 6   obtain the promised fuel efficiency, the defendants implemented the scheme to camouflage the true

 7   emissions profile of the Class Vehicles. The diesel aspect of the Emissions Fraud Enterprise was

 8   first publicly disclosed in approximately September of 2015 when Volkswagen finally admitted the

 9   fraudulent scheme to U.S. regulators who exposed the RICO Defendants to the public. The

10   Emissions Fraud Enterprise ceased shortly after the September 18, 2015, and November 2, 2015

11   NOVs, when the Volkswagen Entities issued stop sale orders to all Class members to cease selling

12   or leasing the Class Vehicles. At the same time the Enterprise was focused on diesel cars, it was

13   also engaging in conduct to manipulate the emissions of gas-powered cars.

14           200.   At all relevant times, the Emissions Fraud Enterprise: (a) had an existence separate

15   and distinct from each RICO Defendant; (b) was separate and distinct from the pattern of

16   racketeering in which the RICO Defendants engaged; and (c) was an ongoing as VW, Audi AG,

17   and Porsche AG, and other entities and individuals associated for the common purpose of

18   designing, manufacturing, distributing, testing, and selling the Class Vehicles through fraudulent

19   COCs and EOs, false emissions tests, deceptive and misleading marketing and materials, and

20   deriving profits and revenues from those activities. Each member of the Emissions Fraud

21   Enterprise shared in the bounty generated by the enterprise, i.e., by sharing the benefit derived

22   from increased sales revenue generated by the scheme to defraud consumers and franchise dealers

23   alike nationwide.62

24

25

26      62
           The Volkswagen Entities sold more Class Vehicles by utilizing an emissions control system
27   that was cheaper than SCRs, all the while charging consumers a premium for purportedly “clean,”
     “environmentally friendly” and “fuel efficient” vehicles. Bosch, in turn, sold more EDC Units
28   because the Volkswagen Entities manufactured and sold more Class Vehicles.


     CLASS ACTION COMPLAINT                           - 66 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 70 of 173




 1          201.    The Emissions Fraud Enterprise functioned by selling vehicles and component parts

 2   to the consuming public. Many of these products are legitimate, including vehicles that do not

 3   contain defeat devices. However, the RICO Defendants and their co-conspirators, through their

 4   illegal Enterprise, engaged in a pattern of racketeering activity, which involves a fraudulent scheme

 5   to increase revenue for RICO Defendants and the other entities and individuals associated-in-fact

 6   with the Enterprise’s activities through the illegal scheme to sell the Class Vehicles.

 7          202.    The Emissions Fraud Enterprise engaged in, and its activities affected interstate and

 8   foreign commerce, because it involved commercial activities across state boundaries, such as the

 9   marketing, promotion, advertisement and sale or lease of the Class Vehicles throughout the

10   country, and the receipt of monies from the sale of the same.

11          203.    Within the Emissions Fraud Enterprise, there was a common communication

12   network by which co-conspirators shared information on a regular basis. The Emissions Fraud

13   Enterprise used this common communication network for the purpose of manufacturing,

14   marketing, testing, and selling the Class Vehicles to the general public nationwide.

15          204.    Each participant in the Emissions Fraud Enterprise had a systematic linkage to each

16   other through corporate ties, contractual relationships, financial ties, and continuing coordination of

17   activities. Through the Emissions Fraud Enterprise, the RICO Defendants functioned as a

18   continuing unit with the purpose of furthering the illegal scheme and their common purposes of

19   increasing their revenues and market share, and minimizing losses.

20          205.    The RICO Defendants participated in the operation and management of the

21   Emissions Fraud Enterprise by directing its affairs, as described herein. While the RICO

22   Defendants participated in, and are members of, the enterprise, they have a separate existence from

23   the enterprise, including distinct legal statuses, different offices and roles, bank accounts, officers,

24   directors, employees, individual personhood, reporting requirements, and financial statements.

25          206.    The RICO Defendants exerted substantial control and participated in the affairs of

26   the Emissions Fraud Enterprise by:

27                  a.      designing the Class Vehicles with defeat devices;

28                  b.      failing to correct or disable the defeat devices;


     CLASS ACTION COMPLAINT                             - 67 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 71 of 173




 1                  c.      manufacturing, distributing, and selling the Class Vehicles that emitted

 2                          greater pollution than allowable under the applicable regulations;

 3                  d.      misrepresenting and omitting (or causing such misrepresentations and

 4                          omissions to be made) vehicle specifications on COC and EO applications;

 5                  e.      introducing the Class Vehicles into the stream of U.S. commerce without a

 6                          valid EPA COC and/or CARB EO;

 7                  f.      concealing the existence of the defeat devices and the unlawfully high

 8                          emissions from regulators and the public;

 9                  g.      persisting in the manufacturing, distribution, and sale of the Class Vehicles

10                          even after questions were raised about the emissions testing and

11                          discrepancies concerning the same;

12                  h.      misleading government regulators as to the nature of the defeat devices and

13                          the defects in the Class Vehicles;

14                  i.      misleading the driving public as to the nature of the defeat devices and the

15                          defects in the Class Vehicles;

16                  j.      designing and distributing marketing materials that misrepresented and

17                          concealed the defect in the vehicles;

18                  k.      otherwise misrepresenting or concealing the defective nature of the Class

19                          Vehicles from the public and regulators;

20                  l.      illegally selling and/or distributing the Class Vehicles; collecting revenues

21                          and profits from the sale of such products; and ensuring that the other RICO

22                          Defendants and unnamed co-conspirators complied with the fraudulent

23                          scheme.

24          3.      The Predicate Acts.
25          207.    To carry out, or attempt to carry out the scheme to defraud, the RICO Defendants

26   conducted or participated in the conduct of the affairs of the Emissions Fraud Enterprise through a

27   pattern of racketeering activity that employed the use of the mail and wire facilities, in violation of

28   18 U.S.C. § 1341 (mail fraud) and § 1343 (wire fraud).


     CLASS ACTION COMPLAINT                            - 68 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 72 of 173




 1          208.    Specifically, the RICO Defendants participated in the scheme to defraud by using

 2   mail, telephone and the Internet to transmit writings travelling in interstate or foreign commerce.

 3          209.    The RICO Defendants’ use of the mails and wires include, but are not limited to, the

 4   transmission, delivery, or shipment of the following by the RICO Defendants or third parties that

 5   were foreseeably caused to be sent as a result of RICO Defendants’ illegal scheme:

 6                  a.      application for certificates submitted to the EPA and CARB and Approved
                            Applications:
 7
                                   911
 8
                                   7/30/2007
 9                                 7/2/2009
                                   3/31/2010
10                                 1/13/2011
                                   2/10/2012
11                                 5/21/2013
                                   6/19/2014
12                                 4/7/2015

13                                 Panamera

14                                 9/29/2009
                                   6/10/2010
15                                 5/25/2011
                                   5/4/2012
16                                 8/6/2013
                                   6/3/2014
17                                 5/26/2015

18                  b.      the Class Vehicles themselves;
19                  c.      component parts for the defeat devices;

20                  d.      essential hardware for the Class Vehicles;

21                  e.      falsified emission tests;

22                  f.      fraudulently-obtained EPA COCs and CARB EOs;

23                  g.      vehicle registrations and plates as a result of the fraudulently-obtained EPA
                            COCs and CARB EOs;
24
                    h.      documents and communications that facilitated the creation and
25                          implementation of the defeat device and facilitated the falsified emission
                            tests, including those emails and documents described in this complaint that
26                          were obtained directly from Bosch and VW in discovery;

27                  i.      false or misleading communications intended to lull the public and
                            regulators from discovering the defeat devices and/or other auxiliary
28                          devices;


     CLASS ACTION COMPLAINT                             - 69 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 73 of 173




 1                  j.      sales and marketing materials, including advertising, websites, product
                            packaging, brochures, and labeling, which misrepresented and concealed the
 2                          true nature of the Class Vehicles;

 3                  k.      documents intended to facilitate the manufacture and sale of the Class
                            Vehicles, including bills of lading, invoices, shipping records, reports and
 4                          correspondence;

 5                  l.      documents to process and receive payment for the Class Vehicles by
                            unsuspecting franchise dealers, including invoices and receipts;
 6
                    m.      deposits of proceeds; and
 7
                    n.      other documents and things, including electronic communications.
 8
            210.    The RICO Defendants utilized the interstate and international mail and wires for the
 9
     purpose of obtaining money or property by means of the omissions, false pretense, and
10
     misrepresentations described therein.
11
            211.    The RICO Defendants also used the internet and other electronic facilities to carry
12
     out the scheme and conceal the ongoing fraudulent activities. Specifically, Porsche North
13
     America, under the direction and control of Volkswagen AG and its executives, and Porsche AG,
14
     made misrepresentations about the Class Vehicles on their websites, YouTube, and through ads
15
     online, all of which were intended to mislead regulators and the public about the fuel efficiency,
16
     emissions standards, and other performance metrics.
17
            212.    The RICO Defendants also communicated by U.S. mail, by interstate facsimile, and
18
     by interstate electronic mail with various other affiliates, regional offices, divisions, dealerships
19
     and other third-party entities in furtherance of the scheme.
20
            213.    The mail and wire transmissions described herein were made in furtherance of
21
     RICO Defendants’ scheme and common course of conduct to deceive regulators and consumers
22
     and lure consumers into purchasing the Class Vehicles, which RICO Defendants knew or
23
     recklessly disregarded as emitting illegal amounts of pollution, despite their advertising campaign
24
     that the Class Vehicles were “clean” diesel cars.
25
            214.    Many of the precise dates of the fraudulent uses of the U.S. mail and interstate wire
26
     facilities have been deliberately hidden, and cannot be alleged without access to RICO Defendants’
27
     books and records. However, Plaintiffs have described in this complaint the types of, and in many
28


     CLASS ACTION COMPLAINT                             - 70 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 74 of 173




 1   instances, occasions on which the predicate acts of mail and/or wire fraud occurred. They include

 2   thousands of communications to perpetuate and maintain the scheme, including the things and

 3   documents described in the preceding paragraphs.

 4          215.    The RICO Defendants have not undertaken the practices described herein in

 5   isolation, but as part of a common scheme and conspiracy. In violation of 18 U.S.C. § 1962(d), the

 6   RICO Defendants conspired to violate 18 U.S.C. § 1962(c), as described herein. Various other

 7   persons, firms and corporations, including third-party entities and individuals not named as

 8   defendants in this Complaint, have participated as co-conspirators with the RICO Defendants in

 9   these offenses and have performed acts in furtherance of the conspiracy to increase or maintain

10   revenues, increase market share, and/or minimize losses for the RICO Defendants and their

11   unnamed co-conspirators throughout the illegal scheme and common course of conduct.

12          216.    The RICO Defendants aided and abetted others in the violations of the above laws,

13   thereby rendering them indictable as principals in the 18 U.S.C. §§ 1341 and 1343 offenses.

14          217.    To achieve their common goals, the RICO Defendants hid from the general public

15   the unlawfulness and emission dangers of the Class Vehicles and obfuscated the true nature of the

16   defect even after regulators raised concerns. The RICO Defendants suppressed and/or ignored

17   warnings from third parties, whistleblowers, and governmental entities about the discrepancies in

18   emissions testing and the defeat devices present in the Class Vehicles.

19          218.    The RICO Defendants and each member of the conspiracy, with knowledge and

20   intent, have agreed to the overall objectives of the conspiracy and participated in the common

21   course of conduct to commit acts of fraud and indecency in designing, manufacturing, distributing,

22   marketing, testing, and/or selling the Class Vehicles (and the defeat devices contained therein).

23          219.    Indeed, for the conspiracy to succeed, each of the RICO Defendants and their co-

24   conspirators had to agree to implement and use the similar devices and fraudulent tactics –

25   specifically complete secrecy about the defeat devices in the Class Vehicles.

26          220.    The RICO Defendants knew and intended that government regulators, as well as

27   Plaintiffs and Class members, would rely on the material misrepresentations and omissions made

28   by them about the Class Vehicles.


     CLASS ACTION COMPLAINT                           - 71 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 75 of 173




 1           221.    The RICO Defendants’ conduct in furtherance of this scheme was intentional.

 2   Plaintiffs and the Class were harmed as a result of the RICO Defendants’ intentional conduct.

 3           222.    As described herein, the RICO Defendants engaged in a pattern of related and

 4   continuous predicate acts for many years. The predicate acts constituted a variety of unlawful

 5   activities, each conducted with the common purpose of defrauding Plaintiffs and Class members

 6   and obtaining significant monies and revenues from them and through them while providing Class

 7   Vehicles worth significantly less than the invoice price paid. The predicate acts also had the same

 8   or similar results, participants, victims, and methods of commission. The predicate acts were

 9   related and not isolated events.

10           223.    The predicate acts all had the purpose of generating significant revenue and profits

11   for the RICO Defendants at the expense of Plaintiffs and consumers. The predicate acts were

12   committed or caused to be committed by the RICO Defendants through their participation in the

13   Emissions Fraud Enterprise and in furtherance of its fraudulent scheme, and were interrelated in

14   that they involved obtaining Plaintiffs’ and Class members’ funds.

15           224.    During the design, manufacture, testing, marketing and sale of the Class Vehicles,

16   the RICO Defendants shared technical, marketing and financial information that plainly revealed

17   the emissions control systems in the Class Vehicles as the ineffective, illegal and fraudulent piece

18   of technology they were and are. Nevertheless, the RICO Defendants shared and disseminated

19   information that deliberately represented Class Vehicles as “environmentally friendly,” and “fuel

20   efficient.”

21                                                COUNT II
22                                      FRAUD BY CONCEALMENT
23           225.    Plaintiffs reallege and incorporate by reference all paragraphs as though fully set

24   forth herein.

25           226.    This claim is brought on behalf of the Nationwide Class, and in the alternative, on

26   behalf of a nationwide subclass, against Volkswagen AG Audi AG and Porsche AG and Porsche

27   Cars North America, Inc.

28


     CLASS ACTION COMPLAINT                            - 72 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 76 of 173




 1          227.    VWAG and Porsche knowingly and intentionally concealed and suppressed the fact

 2   that the Class Vehicles used software that caused the Vehicles to operate in a low-emission mode

 3   only during emissions testing, and the true nature of its “clean” engine system, with the intent to

 4   mislead Plaintiffs and Class members.

 5          228.    VWAG and Porsche owed Plaintiffs and Class members a duty to disclose the

 6   illegality of the Class Vehicles, public health and safety risks, the true environmental cleanliness,

 7   performance, and efficiency of the Class Vehicles, and the devaluing of concern for the

 8   environment and integrity at VWAG and Porsche, because VWAG and Porsche:

 9                          Possessed exclusive knowledge that they were manufacturing, selling, and

10                          distributing vehicles throughout the United States that manipulated

11                          emissions controls to turn off under real world conditions;

12                          Intentionally concealed the foregoing from regulators, Plaintiffs, and Class
13                          members; and/or
14                          Made incomplete representations about the characteristics of the Class
15                          Vehicles generally through their widespread advertising of the Vehicles and
16                          materials created by VWAG and Porsche provided to consumers through
17                          dealerships, while purposefully withholding material facts from Plaintiffs
18                          and Class members that contradicted these representations.
19          229.    The facts that VWAG and Porsche misrepresented, omitted, and concealed were

20   material to Plaintiffs and the Class. A vehicle made by a reputable manufacturer of

21   environmentally clean vehicles is worth more than an otherwise comparable vehicle made by a

22   disreputable and dishonest manufacturer of polluting vehicles that conceals the amount its cars

23   pollutes rather than make environmentally friendly vehicles. A vehicle with the combination of

24   characteristics advertised by VWAG and Porsche as “clean”—and which consumers and the

25   market understood to be included in the “clean” Class Vehicles‒is worth more than a vehicle that

26   does not have that combination of characteristics.

27          230.    Plaintiffs and Class members reasonably and justifiably relied on VWAG and

28   Porsche’s concealment of material facts. No reasonable consumer would have purchased, or would


     CLASS ACTION COMPLAINT                            - 73 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 77 of 173




 1   have paid a premium for, any Class Vehicle had VWAG revealed the existence of its cheating

 2   software and the true nature of its “clean” vehicles.

 3            231.   The truth about the existence of the cheating software and the true nature of their

 4   “clean” vehicles was known only to VWAG and Porsche, was not known by Plaintiffs and Class

 5   members, and could not have been discovered by Plaintiffs and Class members through any

 6   reasonable investigation, since Defendants used extremely sophisticated methods to conceal the

 7   truth.

 8            232.   Defendants also took steps to ensure that their employees did not reveal the details

 9   of their scheme to regulators or consumers, including Plaintiffs and Class members. They did so in

10   order to boost the reputations of the Class Vehicles and to falsely assure purchasers and lessors of

11   the Vehicles that Porsche is a reputable manufacturer of environmentally friendly vehicles.

12            233.   Defendants actively concealed and/or suppressed these material facts, in whole or in

13   part, to pad and protect their profits and to avoid the perception that their vehicles did not or could

14   not comply with federal and state laws governing clean air and emissions, which perception would

15   hurt the brand’s image and cost Defendants money, and they did so at the expense of Plaintiffs and

16   Class members.

17            234.   As a result of Defendants’ concealment and/or suppression of material facts,

18   Plaintiffs and Class members were damaged in that they paid more for the Class Vehicles than the

19   Vehicles were worth at the time of purchase ‒ and indeed, paid a premium based on the “clean”

20   feature that they did not receive.

21            235.   Accordingly, VWAG and Porsche are liable to Plaintiffs and Class members for

22   damages in an amount to be proven at trial, for restitution, and, as a conscious wrongdoer, for

23   disgorgement of all profits wrongfully obtained as a result of their wrongful conduct.

24            236.   VWAG’s and Porsche’s acts were done wantonly, maliciously, oppressively,

25   deliberately, with intent to defraud, and in reckless disregard of Plaintiffs’ and Class members’

26   rights and the representations that VWAG and Porsche made to them, in order to enrich VWAG

27   and Porsche. VWAG’s and Porsche’s conducts warrant an assessment of punitive damages in an

28


     CLASS ACTION COMPLAINT                            - 74 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 78 of 173




 1   amount sufficient to deter such conducts in the future, which amount is to be determined according

 2   to proof.

 3                                                COUNT III
 4                   VIOLATIONS OF THE CONSUMER LEGAL REMEDIES ACT
                               (CAL. CIV. CODE § 1750, ET SEQ.)
 5
            237.     Plaintiffs incorporate by reference each preceding paragraph as though fully set
 6
     forth herein.
 7
            238.     Plaintiffs sue on behalf of the California Class (for purposes of this Count, “Class”)
 8
     against VW and Porsche.
 9
            239.     VW and Porsche are “person[s]” under Cal. Civ. Code § 1761(c).
10
            240.     Plaintiffs and Class members are “consumers,” as defined by Cal. Civ. Code
11
     § 1761(d), who purchased or leased one or more Class Vehicles.
12
            241.     The California Legal Remedies Act (“CLRA”) prohibits “unfair or deceptive acts or
13
     practices undertaken by any person in a transaction intended to result or which results in the sale or
14
     lease of goods or services to any consumer[.]” Cal. Civ. Code § 1770(a). VW has engaged in unfair
15
     or deceptive acts or practices that violated Cal. Civ. Code § 1750, et seq., as described above and
16
     below by, at a minimum, representing that Class Vehicles have characteristics, uses, benefits, and
17
     qualities which they do not have; representing that Class Vehicles are of a particular standard,
18
     quality, and grade when they are not; advertising Class Vehicles with the intent not to sell or lease
19
     them as advertised; and representing that the subject of a transaction involving Class Vehicles was
20
     supplied in accordance with a previous representation when it has not.
21
            242.     In the course of their business, VW and Porsche concealed and suppressed material
22
     facts concerning the Class Vehicles. VW and Porsche accomplished this by installing software in
23
     the Class Vehicles that caused the vehicles to operate in a low-emission mode only during
24
     emissions testing, and during normal operations, the Class Vehicles would emit grossly larger
25
     quantities of noxious contaminants, sometimes 40 times over applicable standards. Plaintiffs and
26
     Class members had no way of discerning that VW and Porsche’s representations were false and
27
     misleading. Plaintiffs and Class members did not and could not unravel VW and Porsche’s
28


     CLASS ACTION COMPLAINT                            - 75 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 79 of 173




 1   deception on their own. In fact, it took years before the academic engineering community ‒

 2   specifically a research team at WVU’s Center for Alternative Fuels, Engines & Emissions ‒

 3   detected the cheating device used by VW in diesel engines using sophisticated, expensive

 4   equipment and applying decades of combined experience, and this is likely the case here as well.

 5          243.    VW and Porsche engaged in misleading, false, unfair or deceptive acts or practices

 6   that violated the CLRA by installing, failing to disclose and actively concealing the true cleanliness

 7   and performance of the “clean” engine system, by marketing their vehicles as legal, reliable,

 8   environmentally clean, efficient, and of high quality, and by presenting themselves as reputable

 9   manufacturers that valued environmental cleanliness and efficiency, and that stood behind their

10   vehicles after they were sold.

11          244.    VW and Porsche knew of, and concealed, the fact that the Class Vehicles used

12   software that caused the vehicles to operate in a low-emission mode only during emissions testing,

13   and the true nature of their “clean” engine system, for at least six years.

14          245.    VW and Porsche were also aware of the facts, which they concealed, that they

15   valued profits over environmental cleanliness, efficiency, and lawfulness, and that they were

16   manufacturing, selling and distributing vehicles throughout the United States that did not comply

17   with EPA regulations.

18          246.    VW and Porsche intentionally and knowingly misrepresented, omitted, and actively

19   concealed material facts regarding the Class Vehicles with intent to mislead Plaintiffs and Class.

20   VW and Porsche owed Plaintiffs and Class Members a duty to disclose the illegality of the Class

21   Vehicles, public health and safety risks, the true environmental cleanliness, performance, and

22   efficiency of the Class Vehicles, and the devaluing of concern for the environment and integrity at

23   VW and Porsche because VW and Porsche:

24                  a.       possessed exclusive knowledge that they were manufacturing,

25                           selling, and distributing vehicles throughout the United States that

26                           manipulated emissions controls to turn off under real world

27                           conditions;

28


     CLASS ACTION COMPLAINT                            - 76 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 80 of 173




 1                  b.      intentionally concealed the foregoing from regulators, Plaintiff,

 2                          and Class members; and/or

 3                  c.      made incomplete representations about the characteristics of the

 4                          Class Vehicles generally, while purposefully withholding material

 5                          facts from Plaintiffs and Class members that contradicted these

 6                          representations.

 7          247.    VW and Porsche’s unfair or deceptive acts or practices were likely to and did in fact

 8   deceive reasonable consumers, including Plaintiffs, about the true environmental cleanliness,

 9   efficiency, and true value of the Class Vehicles.

10          248.    As a direct and proximate result of VW and Porsche’s violations of the CLRA,

11   Plaintiffs and the California Class have suffered injury-in-fact, actual damage, and ascertainable

12   loss. Had the truth been disclosed, Plaintiffs and California Class members would not have

13   purchased or leased their Class Vehicles at all, or alternatively, would have paid less for them.

14          249.    Under Cal. Civ. Code § 1780(a), Plaintiffs and the Class seek monetary relief

15   against VW and Porsche for the economic harm caused by VW’s violations of the CLRA as

16   alleged herein, including the lost expectation of driving a vehicle with the enhanced environmental

17   performance of a “clean” engine, overpayment for the vehicles they did receive, and restitution for

18   unjust enrichment.

19          250.    Under Cal. Civ. Code § 1780(b), Plaintiffs and the Class seek an additional award

20   against VW and Porsche of up to $5,000 for each Class member who qualifies as a “senior citizen”

21   or “disabled person” under the CLRA. VW knew or should have known that their conduct was

22   directed to one or more Class members who are senior citizens or disabled persons. One or more

23   Class members who are senior citizens or disabled persons are substantially more vulnerable to

24   VW’s conduct because of age, poor health or infirmity, impaired understanding, restricted

25   mobility, or disability, and each of them suffered substantial physical, emotional, or economic

26   damage resulting from VW and Porsche’s conduct.

27          251.    Plaintiffs also seek punitive damages against VW and Porsche because they carried

28   out reprehensible conduct with willful and conscious disregard of the rights of others. VW


     CLASS ACTION COMPLAINT                              - 77 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 81 of 173




 1   intentionally and willfully deceived Plaintiffs and Class members, concealing material facts that

 2   only VW and Porsche knew. VW and Porsche’s unlawful conduct constitutes malice, oppression,

 3   and fraud warranting punitive damages under Cal. Civ. Code § 3294.

 4           252.    Plaintiffs further seek an order enjoining VW and Porsche’s unfair or deceptive acts

 5   or practices, restitution, disgorgement, punitive damages, costs of court, attorneys’ fees under Cal.

 6   Civ. Code § 1780(e), and any other just and proper relief available under the CLRA.

 7           253.    Plaintiffs have sent a letter complying with Cal. Civ. Code § 1782(a) on October 2,

 8   2020.

 9                                                COUNT IV
10              VIOLATIONS OF THE CALIFORNIA UNFAIR COMPETITION LAW
                        (CAL. BUS. & PROF. CODE § 17200, ET SEQ.)
11
             254.    Plaintiffs incorporate by reference each preceding paragraph as though fully set
12
     forth herein.
13
             255.    This claim is brought on behalf of the California Class (for purposes of this section,
14
     “the Class”), against VW and Porsche.
15
             256.    California Business and Professions Code § 17200 prohibits any “unlawful, unfair,
16
     or fraudulent business act or practices.” VW and Porsche have engaged in unlawful, fraudulent,
17
     and unfair business acts and practices in violation of the UCL.
18
             257.    VW and Porsche’s conduct, as described herein, was and is in violation of the UCL.
19
     VW and Porsche’s conduct violates the UCL in at least the following ways:
20
                     a.     By knowingly and intentionally concealing from Plaintiffs and Class
21
                            members that the Class Vehicles suffer from a design defect, while obtaining
22
                            money from Plaintiffs and Class members;
23
                     b.     By marketing Class Vehicles as possessing EPA- and CARB-compliant
24
                            “clean” engine systems;
25
                     c.     By purposefully using software that allowed vehicles to pollute more than
26
                            legally allowable under real world driving conditions.
27

28


     CLASS ACTION COMPLAINT                            - 78 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 82 of 173




 1          258.    VW and Porsche’s misrepresentations and omissions alleged herein caused

 2   Plaintiffs and Class members to purchase or lease their Class Vehicles. Absent those

 3   misrepresentations and omissions, Plaintiffs and Class members would not have purchased or

 4   leased the Class Vehicles, or would have paid less for them.

 5          259.    VW and Porsche owed Plaintiffs and Class Members a duty to disclose the illegality

 6   of the Class Vehicles, public health and safety risks, the true environmental cleanliness,

 7   performance, and efficiency of the Class Vehicles, and the devaluing of concern for the

 8   environment and integrity at VW and Porsche because VW and Porsche:

 9                  a.      Possessed exclusive knowledge that they were manufacturing, selling, and

10                          distributing vehicles throughout the United States that manipulated

11                          emissions controls to turn off under real world conditions;

12                  b.      Intentionally concealed the foregoing from regulators, Plaintiffs, and Class

13                          members; and/or

14                  c.      Made incomplete representations about the characteristics of the Class

15                          Vehicles generally, while purposefully withholding material facts from

16                          Plaintiffs and Class members that contradicted these representations.

17          260.    Accordingly, Plaintiffs and the other California Class members have suffered injury

18   in fact including lost money or property because of VW and Porsche’s misrepresentations and

19   omissions.

20          261.    Plaintiffs seek to enjoin further unlawful, unfair, and/or fraudulent acts or practices

21   by Defendants under Cal. Bus. & Prof. Code § 17200.

22          262.    Plaintiffs request that this Court enter such orders or judgments as may be necessary

23   to restore to Plaintiffs and members of the Class any money they acquired by unfair competition,

24   including restitution and/or restitutionary disgorgement, as provided in Cal. Bus. & Prof. Code

25   § 17203 and Cal. Bus. & Prof. Code § 3345; and for such other relief set forth below.

26

27

28


     CLASS ACTION COMPLAINT                           - 79 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 83 of 173




 1                                                  COUNT V
 2                    VIOLATIONS OF CALIFORNIA FALSE ADVERTISING LAW
                           (CAL. BUS. & PROF. CODE §§ 17500, ET SEQ.)
 3
               263.   Plaintiffs incorporate by reference all preceding allegations as though fully set forth
 4
     herein.
 5
               264.   Plaintiffs bring this Count for the California Class (for purposes of this section, “the
 6
     Class”), against VW and Porsche.
 7
               265.   California Bus. & Prof. Code § 17500 states: “It is unlawful for any . . . corporation
 8
     . . . with intent directly or indirectly to dispose of real or personal property . . . to induce the public
 9
     to enter into any obligation relating thereto, to make or disseminate or cause to be made or
10
     disseminated . . . from this state before the public in any state, in any newspaper or other
11
     publication, or any advertising device, . . . or in any other manner or means whatever, including
12
     over the Internet, any statement . . . which is untrue or misleading, and which is known, or which
13
     by the exercise of reasonable care should be known, to be untrue or misleading.”
14
               266.   VW and Porsche caused to be made or disseminated through California and the
15
     United States, through advertising, marketing and other publications, statements that were untrue
16
     or misleading, and which were known, or which by the exercise of reasonable care should have
17
     been known to VW and Porsche, to be untrue and misleading to consumers, including Plaintiffs
18
     and other Class members.
19
               267.   VW and Porsche have violated § 17500 because the misrepresentations and
20
     omissions regarding the functionality of Class Vehicles as set forth in this Complaint were material
21
     and likely to deceive a reasonable consumer.
22
               268.   Plaintiffs and the other Class members have suffered an injury in fact, including the
23
     loss of money or property, as a result of VW and Porsche’s unfair, unlawful, and/or deceptive
24
     practices. In purchasing or leasing their Class Vehicles, Plaintiffs and Class members relied on the
25
     misrepresentations and/or omissions of VW and Porsche with respect to the environmental and
26
     other performance of the Class Vehicles. VW and Porsche’s representations were false because the
27
     Class Vehicles were distributed with faulty and defective “clean” engine systems, rendering certain
28


     CLASS ACTION COMPLAINT                              - 80 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 84 of 173




 1   safety and emissions functions inoperative. Had Plaintiffs and Class members known this, they

 2   would not have purchased or leased their Class Vehicles, or would have paid less for them.

 3   Accordingly, Plaintiffs and Class members overpaid for their Class Vehicles and did not receive

 4   the benefit of their bargain.

 5            269.   All of the wrongful conduct alleged herein occurred in the conduct of VW and

 6   Porsche’s business, and as part of a pattern or generalized course of conduct in the State of

 7   California and nationwide.

 8            270.   Plaintiffs, individually and on behalf of the other Class members, request that this

 9   Court enter such orders or judgments as may be necessary to restore to Plaintiffs and Class

10   members any money VW and Porsche acquired by unfair competition, including restitution and/or

11   restitutionary disgorgement, and for such other relief set forth below.

12                                        REQUEST FOR RELIEF
13            WHEREFORE, Plaintiffs, individually and on behalf of members of the Nationwide Class

14   and State Class, respectfully request that the Court grant certification of the proposed Nationwide

15   Class and State Class, including the designation of Plaintiffs as the named representatives of the

16   Nationwide Class and respective State Class, the appointment of the undersigned as Class Counsel,

17   and the designation of any appropriate subclasses, under the applicable provisions of Federal Rule

18   of Civil Procedure 23, and that the Court enter judgment in their favor and against Defendants, as

19   follows:

20            A.     Equitable relief in the form of a comprehensive program to fully reimburse and

21   make whole all Class members for all costs and economic losses;

22            B.     A declaration that Defendants are financially responsible for all Class notice and the

23   administration of Class relief;

24            C.     Costs, restitution, compensatory damages for economic loss and out-of-pocket costs,

25   treble damages under Civil RICO, multiple damages under applicable states’ laws, punitive and

26   exemplary damages under applicable law; and disgorgement, in an amount to be determined at

27   trial;

28            D.     Any and applicable statutory and civil penalties;


     CLASS ACTION COMPLAINT                            - 81 -
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 85 of 173




 1          E.      An order requiring Defendants to pay both pre-and post-judgment interest on any

 2   amounts awarded:

 3          F.      An award of costs and attorneys’ fees, as allowed by law;

 4          G.      Leave to amend this Complaint to conform to the evidence produced at trial;

 5          H.      Such other or further relief as the Court may deem appropriate, just, and equitable

 6          C.      Injunctive relief for Plaintiffs individually and for the Class;

 7          D.      Damages as proven at trial for Plaintiffs individually, and for the Class;

 8          E.      Treble and punitive damages as allowed under law and as proven at trial;

 9          F.      An award to the Plaintiffs individually and the Class of prejudgment interest, costs,

10   and attorneys’ fees; and

11          G.      An award to the Plaintiffs and the Class for such other and further relief as the Court

12   deems just and proper.

13                                      JURY TRIAL DEMANDED
14          Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of all

15   claims in this Complaint so triable.

16
     DATED: October 5, 2020                       HAGENS BERMAN SOBOL SHAPIRO LLP
17
                                                  By      /s/ Shana E. Scarlett
18                                                      SHANA E. SCARLETT
19
                                                  715 Hearst Avenue, Suite 202
20                                                Berkeley, CA 94710
                                                  Telephone: (510) 725-3000
21                                                shanas@hbsslaw.com
22                                                Steve W. Berman (pro hac vice)
                                                  HAGENS BERMAN SOBOL SHAPIRO LLP
23                                                1301 2nd Avenue, Suite 2000
                                                  Seattle, WA 98101
24                                                Telephone: (206) 623-7292
                                                  Facsimile: (206) 623-0594
25                                                steve@hbsslaw.com
26

27

28


     CLASS ACTION COMPLAINT                            - 82 -
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 86 of 173




 1                                     Christopher A. Seeger
                                       SEEGERWEISS LLP
 2                                     77 Water Street 8th Floor
                                       New York, NY 10005
 3
                                       Telephone: (212) 584-0700
 4                                     Facsimile: (212) 584-0799
                                       cseeger@seegerweiss.com
 5
                                       James E. Cecchi
 6                                     CARELLA, BYRNE, CECCHI, OLSTEIN, BRODY
                                       & AGNELLO P.C.
 7
                                       5 Becker Farm Road
 8                                     Roseland, NJ 07068-1739
                                       Telephone: (973) 994-1700
 9                                     Facsimile: (973) 994-1744
                                       JCecchi@carellabyrne.com
10

11                                     Counsel for Plaintiffs

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     CLASS ACTION COMPLAINT                - 83 -
Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 87 of 173




          EXHIBIT A
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 88 of 173


                    UNITED STATES DISTRICT COURT
                    E A S T E R N D I S T R I C T OF M I C H I G A N

                                          x
United States of America,                     No. 16-CR-20394

                      Plaintiff,              HONORABLE SEAN F. COX
               v.
                                              Offenses: (1) Conspiracy
VOLKSWAGEN AG,
                                                        (2) Obstruction of Justice
                      Defendant                         (3) Entry of Goods by
                                                        False Statement

                                              Violations: (1) 18U.S.C. § 371
                                                          (2) 18U.S.C. § 1512(c)
                                                          (3) 18U.S.C. § 542

                                          :   Statutory Maximum Period of
                                          :   Probation:
                                          :   Five years per count

                                          :   Statutory Minimum Period of
                                          :   Probation:
                                          :   None/Not Applicable

                                          :   Statutory Maximum Fine: 18U.S.C.
                                          :   § 3571 (d) (the greater of twice the
                                          :   gross gain or twice the gross loss)

                                          :   Statutory Minimum Fine: None/Not
                                          :   Applicable
                                          x




                                              1
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 89 of 173




                             Rule 11 Plea Agreement

      The United States of America, by and through the Department of Justice,

Criminal Division, Fraud Section, the United States Attorney's Office for the

Eastern District of Michigan, and the Department of Justice, Environment and

Natural Resources Division, Environmental Crimes Section and with the approval

of the Deputy Attorney General (collectively hereafter, "the Offices"), and the

Defendant, Volkswagen A G (the "Defendant"), by and through its undersigned

attorneys, and through its authorized representative, pursuant to authority granted by

the Defendant's Management Board, with the consent of the Supervisory Board,

hereby submit and enter into this plea agreement (the "Agreement"), pursuant to

Rule 11(c)(1)(C) of the Federal Rules of Criminal Procedure.          The terms and

conditions of this Agreement are as follows:

I.    Guilty Plea

      A.     Waiver of Indictment and Venue

      Pursuant to Fed. R. Crim. P. 7, the Defendant agrees to knowingly waive its

right to grand jury indictment and its right to challenge venue in the United States

District Court for the Eastern District of Michigan, and to plead guilty to Counts One

through Three of the Third Superseding Information.

      B.     Counts of Conviction

      The Third Superseding Information charges three counts: (1) Count One -

conspiracy in violation of 18 U.S.C. § 371, (2) Count Two - obstruction ofjustice in

                                          2
       Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 90 of 173




violation of 18 U.S.C. § 1512(c), and (3) Count Three - introducing imported

merchandise into the United States by mean of false statements in violation of 18

U.S.C. § 542. The Defendant further agrees to persist in that plea through sentencing

and, as set forth below, to cooperate fully with the Offices in their investigation into

the conduct described in this Agreement and other conduct related to the introduction

into the United States of diesel vehicles with defeat devices as defined under U.S.

law.

       C.    Elements of Offenses

       The elements of Count One (conspiracy) are as follows:

       (1)   The elements for conspiracy to defraud the United States by obstructing

       the lawful function of the federal government are as follows:

                    (a)    That two or more persons conspired, or agreed, to defraud

             the United States or one of its agencies or departments, in this case, the

             Environmental Protection Agency ( E P A ) , by dishonest means;

                    (b)    That the defendant knowingly and voluntarily joined the

             conspiracy; and

                    (c)    That a member of the conspiracy did one of the overt acts

             described in the indictment for the purpose of advancing or helping the

             conspiracy.




                                           3
Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 91 of 173


     The elements for conspiracy to violate the wire fraud statute and Clean

   Act are as follows:

            (a)    That two or more persons conspired, or agreed, to commit

     a crime, in this case, a violation of the wire fraud statute (18 U.S.C.

     § 1343) and the Clean Air Act (42 U.S.C. § 7413(c)(2)(A)) as described

     below;

            (b)    That the defendant knowingly and voluntarily joined the

     conspiracy; and

            (c)    That a member of the conspiracy did one of the overt acts

     described in the indictment for the purpose of advancing or helping the

     conspiracy.

     Object of the Conspiracy - Wire Fraud-18     U.S.C. g 1343:

            (a)    The defendant knowingly participated in, devised, or

     intended to devise a scheme to defraud in order to obtain money or

     property;

            (b)    The scheme included a material misrepresentation or

     concealment of a material fact;

            (c)    The defendant had the intent to defraud; and




                                  4
Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 92 of 173




             (d)    The defendant used (or caused another to use) wire, radio

      or television communications in interstate or foreign commerce in

      furtherance of the scheme.

      Object of the Conspiracy - Clean Air Act-42        U.S.C. $ 7413(c)(2)(A)

             (a)    The defendant knowingly made (or caused to be made) a

      false material statement, representation, or certification, or omission of

      material information;

             (b)    The statement, representation or certification that was

      made (or omitted), or caused to be made or omitted, was in a notice,

      application, record, report, plan or other document required to be filed

      or maintained under the Clean Air Act; and

             (c)    The statement, representation, certification, or omission of

      information, was material.

The elements of Count Two (obstruction of justice) are as follows:

(1)   That the defendant altered, destroyed, mutilated, or concealed a record,

document or other object;

(2)   That the defendant acted knowingly;

(3)   That the defendant acted corruptly; and

(4)   That the defendant acted with the intent to impair the record, document

or object's integrity or availability for use in an official proceeding.



                                     5
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 93 of 173




      The elements of Count Three (entry of goods by false statement) are as

      follows:

      (1)    That merchandise was imported;

      (2)    That the defendant entered or introduced         merchandise into the

      commerce of the United States;

      (3)    That the defendant did so by means of a false statement, which it knew

      was false; and

      (4)    That the false statement was material to the entry of the merchandise.

      D.     Statutory Maximum Penalties

      The statutory maximum sentence that the Court can impose for a violation of

Title 18, United States Code, Section 371 (Count One) is a fine of $500,000 or twice

the gross pecuniary gain or gross pecuniary loss resulting from the offense,

whichever is greatest, Title 18, United States Code, Section 3571(c), (d); five years'

probation, Title 18, United States Code, Section 3561 (c)(1); and a mandatory special

assessment of $400, Title 18, United States Code, Section 3013(a)(2)(B).          The

statutory maximum sentence that the Court can impose for a violation of Title 18,

United States Code, Section 1512(c) (Count Two) is a fine of $500,000; five years'

probation, Title 18, United States Code, Section 3561(c)(1); and a mandatory special

assessment of $400, Title 18, United States Code, Section 3013(a)(2)(B).          The

statutory maximum sentence that the Court can impose for a violation of Title 18,



                                          6
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 94 of 173




United States Code, Section 542 (Count Three) is a fine of $500,000 or twice the

gross pecuniary gain or gross pecuniary loss resulting from the offense, whichever

is greatest, Title 18, United States Code, Section 3571(c), (d); five years' probation,

Title 18, United States Code, Section 3561(c)(1); and a mandatory special

assessment of $400, Title 18, United States Code, Section 3013(a)(2)(B).

      E.     Factual Basis for Guilty Plea

      The Defendant is pleading guilty because it is guilty of the charges contained

in the Third Superseding Information. The Defendant admits, agrees, and stipulates

that the factual allegations set forth in Exhibit 2 (the Statement of Facts) are true and

correct, that it is responsible under the laws of the United States for the acts of its

employees described in Exhibit 2, and that the facts set forth in Exhibit 2 accurately

reflect the Defendant's criminal conduct and provide a factual basis for the guilty

plea. The Defendant agrees that it will neither contest the admissibility of, nor

contradict, the Statement of Facts contained in Exhibit 2 in any proceeding.

2.     Sentencing Guidelines

      A.     Standard of Proof

      The Court will find sentencing factors by a preponderance of the evidence.

       B.    Guideline Range

      There are no disputes with respect to the sentencing guidelines that require

resolution by the court. While the Defendant does not adopt, agree or accept the

United States Sentencing Guidelines (U.S.S.G.)         analysis contained herein, for


                                            7
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 95 of 173




purposes of avoiding the need for a contested sentencing proceeding and achieving

a just and fair result, and because the Defendant agrees that the overall fine proposed

herein achieves such a result, the Defendant does not contest the factual or legal

basis of the Office's U.S.S.G. analysis contained in this Paragraph for the purposes

of this proceeding and stipulates that the proposed fine constitutes a reasonable

sentence under the factors listed in Title 18, United States Code, Section 3553(a).

Pursuant to United States v. Booker, 543 U.S. 220 (2005), the Court must determine

an advisory sentencing guideline range pursuant to the United States Sentencing

Guidelines (U.S.S.G.). The Court will then determine a reasonable sentence within

the statutory range after considering the advisory sentencing guideline range and the

factors listed in Title 18, United States Code, Section 3553(a). The Defendant also

understands that i f the Court accepts this Agreement, the Court is bound by the

sentencing provisions in Paragraph 3. The Offices submit that a faithful application

of the U.S.S.G. to determine the applicable fine range yields the following analysis:

              a.   The 2016 U.S.S.G. are applicable to this matter.

              b.   Offense Level. Based upon U.S.S.G. § 2B1.1, the total offense
                   level is 41, calculated as follows:

                   (a) (1)           Base Offense Level                           7

                   (b) ( l ) ( P )   Amount of Loss > $550 million                +30

                    (b)(2)(A)(i)     More Than 10 Victims                         +2

                    (b)( 10)(B)      Substantial Part of Scheme Committed
                                     from Outside the United States               +2



                                            8
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 96 of 173


                  TOTAL                                                        41

             c.   Base Fine. Based upon U.S.S.G. § 8C2.4(a), the base fine is
                  $8,543,169,187 (the pecuniary loss from the offense caused by
                  the Defendant)

             d.   Culpability Score. Based upon U.S.S.G. § 8C2.5, the
                  culpability score is 11, calculated as follows:

                  (a)            Base Culpability Score                        5

                  (b) (1)        the unit of the organization within which
                                 the offense was committed had 5,000 or
                                 more employees and an individual within
                                 high-level personnel of the unit
                                 participated in, condoned, or was willfully
                                 ignorant of the offense                        +5

                   (e)           obstruction of justice                         +3

                   (g)(3)        The organization fully cooperated in the
                                 investigation and clearly demonstrated
                                 recognition and affirmative acceptance of
                                 responsibility for its criminal conduct       -2

                   TOTAL                                                        11


              Calculation of Fine Range:

              Base Fine                           $8,543,169,187'

              Multipliers                        2 (min)/4 (max)

              Fine Range                          $17,086,338,374 (min)/
                                                  $34,172,676,746 (max)



1
  The base fine amount consists of the loss amount as calculated under U S S G
§ 2B1.1 and accompanying Application Notes, discounted to reflect a 50%
reduction for the litigation risk that both parties would bear were there a contested
sentencing proceeding. See, e.g., United States v. Giovenco, 713 F.3d 866 (7th Cir.
2014); United States v. Prosperi, 686 F.3d 32 (1st Cir. 2012).

                                           9
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 97 of 173


3.     Sentence

      Pursuant to Fed. R . Crim. P. 11(c)(1)(C), the United States and the Defendant

agree that the appropriate disposition of this case is as set forth in this Section and

agree to recommend jointly that the Court at a hearing to be scheduled at an agreed

upon time impose it.

      A.     Relevant Considerations

      The Offices enter into this Agreement based on the individual facts and

circumstances presented by this case and the Defendant.           Among the factors

considered were the following:

             1.     the Defendant did not voluntarily disclose to the Offices the

conduct described in Exhibit 2 (the Statement of Facts);

             2,     the Defendant cooperated with the Offices' investigation by,

among other things, (i) gathering substantial amounts of evidence and performing

forensic data collections in multiple jurisdictions; (ii) producing documents,

including translations, to the Offices in ways that did not implicate foreign data

privacy laws; (iii) collecting, analyzing, organizing, and producing voluminous

evidence and information; (iv) interviewing hundreds of witnesses in the United

States and overseas; (v) providing non-privileged facts relating to individuals and

companies involved in the criminal conduct; and (vi) facilitating and encouraging




                                          10
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 98 of 173

cooperation and voluntary disclosure of information and documents by current and

former company personnel;

             3.    the Defendant has already agreed to compensate members of the

class in In re Volkswagen "Clean Diesel" Marketing, Sales Practices, and Products

Liability Litigation, No. 3:15-md-2672 (N.D. Cal.), which consists of victims of the

underlying criminal conduct that is the subject of this Agreement, and to pay into a

NOx remediation trust, in an aggregate amount of approximately $11 billion (based

on net present value);

             4.     despite obstruction of justice committed by certain of the

Defendant's employees, principally in the form of document destruction, the

Defendant, including through its outside counsel, self-disclosed this conduct to the

Offices, remediated the conduct by recovering large portions of the deleted

documents through a variety of forensic means, and conducted a thorough

investigation of the conduct, the findings of which it reported to the Offices;

             5.    the Defendant engaged in remedial measures, including creation

of a management board position to supervise the Defendant's legal and compliance

functions, reorganization of the whistleblower system, improvements to its risk

assessment systems, specific reforms to its engine-related practices, including a

program to audit these reforms, termination the employment of six individuals who

participated in, or failed to supervise employees who participated in, the misconduct



                                          11
       Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 99 of 173

described in the Statement of Facts, suspending an additional eight individuals who

participated in the misconduct described in the Statement of Facts for varying

periods, and disciplining an additional three employees who participated in the

misconduct described in the Statement of Facts; however, the             Defendant's

remediation remains incomplete;

             6.    the Defendant has committed to continue to enhance its

compliance program and internal controls;

             7.    the Defendant has agreed, as part of its continuing cooperation

obligations, and to ensure that the Defendant and its wholly-owned subsidiary

Volkswagen Group of America ("VW GOA") implements an effective compliance

program, to the appointment of an independent monitor (the "Monitor") for a period

of up to three years, who will have authority with respect to the Defendant and V W

GOA;

             8.    the nature and seriousness of the offenses;

             9.    the Defendant has no prior criminal history;

             10.   the Defendant has agreed to continue to cooperate with the

Offices in any ongoing investigation of the conduct of the Defendant and its officers,

directors, employees, agents, business partners, and consultants relating to the

violations to which the Defendant is pleading guilty; and




                                         12
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 100 of 173


              11.    the Defendant has agreed to pay an additional $1,500,000,000 to

the United States to resolve claims for civil penalties arising from the underlying

conduct that is the subject of this Agreement;

              12.    accordingly, after considering (1) through (11) above, (a) the

Defendant received an aggregate discount of approximately 20% off of the bottom

of the otherwise applicable U.S. Sentencing Guidelines fine range, reflecting its

cooperation in the investigation, and (b) after application of the foregoing discount,

the Defendant in addition received a credit of $11 billion, representing the net

present value of the Defendant's settlements with consumers and payments to the

NOx remediation trust in settlement of civil litigation.

       B.     Fine

       The Defendant shall pay to the United States a criminal fine of $2,800,000,000,

payable in full within ten days of the entry of judgment following the sentencing

hearing in this matter. The Defendant shall not seek or accept directly or indirectly

reimbursement or indemnification from any source with regard to the penalty

amount that the Defendant pays pursuant to this Agreement. The Defendant further

agrees that it shall not claim, assert, or apply for, either directly or indirectly, any tax

deduction, tax credit, or any other offset with regard to any U.S. federal, state, or

local tax or taxable income for any fine or forfeiture paid pursuant to this Agreement.




                                            13
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 101 of 173


      C.     Probation

      The parties agree that a term of organizational probation for a period of three

years should be imposed on the Defendant pursuant to 18 U.S.C. §§ 3551(c)(1) and

3561(c)(1). The parties further agree, pursuant to U.S.S.G. § 8D1.4, that the term of

probation shall include as conditions the obligations set forth in Paragraphs 5 and 6

below as well as the payment of the fine set forth in this Paragraph, but shall not

include the obligations set forth in Paragraph 7 below.

      D.     Special Assessment

      The Defendant shall pay to the Clerk of the Court for the United States District

Court for the Eastern District of Michigan within ten days of the time of sentencing

the mandatory special assessment of $1,200 ($400 per count).

      E.     Restitution

      No order of restitution is appropriate in this case pursuant to 18 U.S.C.

§ 3663A(c)(3), as the number of identifiable victims is so large as to make restitution

impracticable and/or determining complex issues of fact related to the cause or

amount of victims' losses would complicate or prolong the sentencing process to a

degree that the need to provide restitution to any victim is outweighed by the burden

on the sentencing process.     Moreover, as noted in Paragraph 2(A) above, the

Defendant has already agreed to compensate members of the class in In re

Volkswagen "Clean      Diesel" Marketing, Sales Practices, and Products       Liability



                                          14
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 102 of 173


Litigation,   No. 3:15-md-2672 (N.D. Cal.), which consists of individuals who

purchased affected vehicles described in Exhibit 2.

4.     Other Charges

       In exchange for the guilty plea of the Defendant and the complete fulfillment

of all of its obligations under this Agreement, the Offices agree that they will not

file additional criminal charges against the Defendant or any of its direct or indirect

affiliates or subsidiaries related to: (1) any conduct described in the Third

Superseding Information or Exhibit 2; (2) any conduct related to the emissions, or

compliance with U.S. emissions standards, of the Subject Vehicles or the Porsche

Vehicles as described and defined in the Third Superseding Information and

Exhibit 2; and (3) any conduct disclosed by, or on behalf of, the Defendant or

otherwise known to the Offices or the E P A as of the date of this Agreement. The

Offices, however, may use any information related to the conduct described in the

Statement of Facts against the Defendant: (a) in a prosecution for perjury or

obstruction of justice apart from the charge in the Third Superseding Information

and identified in the Statement of Facts; (b) in a prosecution for making a false

statement; (c) in a prosecution or other proceeding relating to any crime of

violence; or (d) in a prosecution or other proceeding relating to a violation of any

provision of Title 26 of the United States Code. This Paragraph does not provide

any protection against prosecution for any other conduct, including but not limited



                                          15
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 103 of 173


to crimes committed in the future by the Defendant or by any of its affiliates,

subsidiaries, officers, directors, employees, agents or consultants, whether or not

disclosed by the Defendant pursuant to the terms of this Agreement. In addition,

this Agreement does not provide any protection against prosecution of any joint

ventures of which the Defendant is a part, or any individuals, regardless of their

affiliation with the Defendant. The Defendant agrees that nothing in this

Agreement is intended to release the Defendant from any and all of the

Defendant's excise and income tax liabilities and reporting obligations for any and

all income not properly reported and/or legally or illegally obtained or derived.

5.    The Defendant's Obligations

      A.     Except as otherwise provided in Paragraph 6 below in connection with

the Defendant's cooperation obligations, the Defendant's obligations under the

Agreement shall last and be effective for a period beginning on the date on which

the Third Superseding Information is filed and ending three years from the later of

the date on which the Third Superseding Information is filed or the date on which

the Monitor is retained by the Defendant, as described in Paragraph 15 below (the

"Term"). The Defendant agrees, however, that, in the event the Offices determine,

in their sole discretion, that the Defendant has failed specifically to perform or to

fulfill each of the Defendant's obligations under this Agreement, an extension or

extensions of the Term may be imposed by the Offices, in their sole discretion, for



                                          16
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 104 of 173


up to a total additional time period of one year, without prejudice to the Offices'

right to proceed as provided in Paragraph 9 below. Any extension of the Term

extends all terms of this Agreement, including the terms of the Monitorship in

Exhibit 3, for an equivalent period. Conversely, in the event the Offices find, in their

sole discretion, that there exists a change in circumstances sufficient to eliminate the

need for the Monitorship in Exhibit 3, and that the other provisions of this

Agreement have been satisfied, the Term may be terminated early, except for the

Defendant's cooperation obligations described in Paragraph 6 below.

      B.     The Defendant agrees to abide by all terms and obligations of this

Agreement as described herein, including, but not limited to, the following:

             1.     to plead guilty as set forth in this Agreement;

             2.     to abide by all sentencing stipulations contained in this

Agreement;

             3.     to appear, through its duly appointed representatives, as ordered

for all court appearances, and obey any other ongoing court order in this matter,

consistent with all applicable U.S. and foreign laws, procedures, and regulations;

             4.     to commit no further crimes;

             5.     to be truthful at all times with the Court and the Offices;

             6.     to pay the applicable fine and special assessments;




                                          17
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 105 of 173



             7.     to cooperate with and report to the Offices as provided in

Paragraph 6; and

             8.     to continue to implement a compliance and ethics program

designed to prevent and detect fraudulent conduct throughout its operations.

      C.     The Defendant agrees that any fine or restitution imposed by the Court

will be due and payable in full within ten days of the entry of judgment following

the sentencing hearing, and the Defendant will not attempt to avoid or delay payment.

The Defendant further agrees to pay the Clerk of the Court for the United States

District Court for the Eastern District of Michigan the mandatory special assessment

of $400 per count within ten business days from the date of sentencing.

6.    The Defendant's Cooperation and Reporting Obligations

      A.     The Defendant shall cooperate fully with the Offices in any and all

matters relating to the conduct described in this Agreement and Exhibit 2, and other

related conduct under investigation by the Offices during the Term, subject to

applicable law and regulations, until the later of the date upon which all

investigations and prosecutions arising out of such conduct are concluded, or the end

of the Term. At the request of the Offices, the Defendant shall also cooperate fully

with other domestic law enforcement and regulatory authorities and agencies in any

investigation of the Defendant, its parent company or its affiliates, or any of its

present or former officers, directors, employees, agents, and consultants, or any other



                                          18
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 106 of 173


party, in any and all matters relating to the conduct described in this Agreement and

Exhibit 2, and other conduct related to the Defendant's installation of defeat devices

and false and fraudulent representations pertaining thereto. The Defendant agrees

that its cooperation pursuant to this Paragraph shall include, but not be limited to,

the following:

             1.     The Defendant shall truthfully disclose all factual information

not protected by a valid claim of attorney-client privilege or attorney work product

doctrine, or by applicable law and regulations, including applicable data protection

laws, with respect to its activities, those of its parent company and affiliates, and

those of its present and former directors, officers, employees, agents, and consultants,

including any evidence or allegations and internal or external investigations, about

which the Defendant has any knowledge or about which the Offices may inquire.

This obligation of truthful disclosure includes, but is not limited to, the obligation of

the Defendant to provide to the Offices, upon request, any document, record or other

tangible evidence about which the Offices may inquire of the Defendant.

             2.     Upon request of the Offices, the Defendant shall designate

knowledgeable employees, agents or attorneys to provide to the Offices the

information and materials described in Paragraph 6(A)(1) above on behalf of the

Defendant. It is further understood that the Defendant must at all times provide

complete, truthful, and accurate information.



                                           19
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 107 of 173

               3.   The Defendant shall use its best efforts to make available for

interviews or testimony, as requested by the Offices, present or former officers,

directors, employees, agents and consultants of the Defendant.        This obligation

includes, but is not limited to, sworn testimony before a federal grand jury or in

federal trials, as well as interviews with domestic law enforcement and regulatory

authorities.    Cooperation under this Paragraph shall include identification of

witnesses who, to the knowledge of the Defendant, may have material information

regarding the matters under investigation.

               4.    With respect to any information, testimony, documents, records

or other tangible evidence provided to the Offices pursuant to this Agreement, the

Defendant consents to any and all disclosures, subject to applicable law and

regulations, including applicable data protection laws, to other governmental

authorities in the United States of such materials as the Offices, in their sole

discretion, shall deem appropriate.

       B.      In addition to the obligations in Paragraph 6(A), during the Term,

should the Defendant learn of any evidence or allegation of a violation of U.S.

federal law by or on behalf of the Defendant and relating to emissions of its vehicles,

false or misleading statements made to public authorities or regulators, fraud or

misrepresentations in the sale or marketing of its products, or obstruction of any

pending or contemplated U.S. federal, state or local investigation or proceeding, the



                                          20
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 108 of 173


Defendant shall promptly report such evidence or allegation to the Offices. Thirty

days prior to the end of the Term, the Defendant, by the Chief Executive Officer of

the Defendant and the Chief Financial Officer of the Defendant, will certify to the

Offices that the Defendant has met its disclosure obligations pursuant to this

Paragraph.     Each   certification will     be deemed   a material statement and

representation by the Defendant to the executive branch of the United States for

purposes of 18 U.S.C. § 1001, and it will be deemed to have been made in the judicial

district in which this Agreement is filed.

7.    Other Obligations

      A.     The Defendant agrees to retain an independent compliance monitor in

accordance with Exhibit 3 of this Agreement.

      B.     While the obligation set forth in this Paragraph is not a condition to the

term of probation, any failure to comply with the obligation set forth in this

Paragraph shall constitute a breach of this Agreement and be subject to the terms set

forth in Paragraph 9 below.

8.    Waiver of Appellate and Other Rights Under United States Law

      A.     The Defendant understands that by entering into this Agreement, the

Defendant surrenders certain rights as provided in tins Agreement. The Defendant

understands that the rights of criminal defendants in the United States include the

following:



                                             21
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 109 of 173


             1.    the right to plead not guilty and to persist in that plea;

             2.    the right to a jury trial;

             3.    the right to be represented by counsel - and if necessary have the

court appoint counsel - at trial and at every other stage of the proceedings;

             4.    the right at trial to confront and cross-examine adverse witnesses,

to be protected from compelled self-incrimination, to testify and present evidence,

and to compel the attendance of witnesses; and

             5.    pursuant to Title 18, United States Code, Section 3742, the right

to appeal the sentence imposed.

      B.     Nonetheless, the Defendant knowingly waives the right to appeal the

conviction and any sentence within the statutory maximum described above (or the

manner in which that sentence was determined) on the grounds set forth in Title 18,

United States Code, Section 3742, or on any ground whatsoever except those

specifically excluded in this Paragraph, in exchange for the concessions made by the

United States in this plea agreement. This Agreement does not affect the rights or

obligations of the United States as set forth in Title 18, United States Code,

Section 3742(b). The Defendant hereby waives all rights, whether asserted directly

or by a representative, to request or receive from any department or agency of the

United States any records pertaining to the investigation or prosecution of this case,

including without limitation any records that may be sought under the Freedom of



                                           22
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 110 of 173


Information Act, Title 5, United States Code, Section 552, or the Privacy Act, Title 5,

United States Code, Section 552a. The Defendant waives all defenses based on the

statute of limitations and venue with respect to any federal prosecution related to the

conduct described in Exhibit 2 or the Third Superseding Information, including any

prosecution that is not time-barred on the date that this Agreement is signed in the

event that: (a) the conviction is later vacated for any reason; (b) the Defendant

violates this Agreement; or (c) the plea is later withdrawn, provided such

prosecution is brought within one year of any such vacation of conviction, violation

of agreement, or withdrawal of plea plus the remaining time period of the statute of

limitations as of the date that this Agreement is signed. The Offices are free to take

any position on appeal or any other post-judgment matter. The parties agree that any

challenge to the Defendant's sentence that is not foreclosed by this Paragraph will

be limited to that portion of the sentencing calculation that is inconsistent with (or

not addressed by) this waiver. Nothing in the foregoing waiver of appellate rights

shall preclude the Defendant from raising a claim of ineffective assistance of counsel

in an appropriate forum.

      C.     Federal Rule of Criminal Procedure 11(f) and Federal Rule of Evidence

410 limit the admissibility of statements made in the course of plea proceedings or

plea discussions in both civil and criminal proceedings, i f the guilty plea is later

withdrawn. The Defendant expressly warrants that it has discussed these rules with



                                          23
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 111 of 173

its counsel and understands them. Solely to the extent set forth below, the Defendant

voluntarily waives and gives up the rights enumerated in Federal Rule of Criminal

Procedure 11(f) and Federal Rule of Evidence 410. Specifically, the Defendant

understands and agrees that any statements that it makes in the course of its guilty

plea or in connection with the Agreement, including the Statement of Facts set forth

as Exhibit 2 to the Agreement, are admissible against it for any purpose in any U.S.

federal criminal proceeding if, even though the Offices have fulfilled all of their

obligations under this Agreement and the Court has imposed the agreed-upon

sentence, the Defendant nevertheless withdraws its guilty plea.

9.    Breach of Agreement

      A.     I f the Defendant (a) commits any felony under U.S. federal law;

(b) provides in connection with this Agreement deliberately false, incomplete, or

misleading information; (c) fails to cooperate as set forth in Paragraph 6 of this

Agreement; (d) fails to implement a compliance program as set forth in

Paragraph 3(A)(7) of this Agreement; or (e) otherwise fails specifically to perform

or to fulfill each of the Defendant's obligations under the Agreement, regardless of

whether the Offices become aware of such a breach after the Term of the Agreement,

the Defendant shall thereafter be subject to prosecution for any federal criminal

violation of which the Offices have knowledge, including, but not limited to, the

charges in the Third Superseding Information described in Paragraph 1, which may



                                         24
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 112 of 173




be pursued by the Offices in the United States District Court for the Eastern District

of Michigan or any other appropriate venue.           Determination of whether the

Defendant has breached the Agreement and whether to pursue prosecution of the

Defendant shall be in the Offices' sole discretion. Any such prosecution may be

premised on information provided by the Defendant. Any such prosecution relating

to the conduct described in the attached Statement of Facts or relating to conduct

known to the Offices prior to the date on which this Agreement was signed that is

not time-barred by the applicable statute of limitations on the date of the signing of

this Agreement may be commenced against the Defendant, notwithstanding the

expiration of the statute of limitations, between the signing of this Agreement and

the expiration of the Term of the Agreement plus one year. Thus, by signing this

Agreement, the Defendant agrees that the statute of limitations with respect to any

such prosecution that is not time- barred on the date of the signing of this Agreement

shall be tolled for the Term of the Agreement plus one year. The Defendant gives

up all defenses based on the statute of limitations, any claim of pre-indictment delay,

or any speedy trial claim with respect to any such prosecution or action, except to

the extent that such defenses existed as of the date of the signing of this Agreement.

In addition, the Defendant agrees that the statute of limitations as to any violation of

federal law that occurs during the term of the cooperation obligations provided for

in Paragraph 6 of the Agreement will be tolled from the date upon which the



                                          25
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 113 of 173


violation occurs until the earlier of the date upon which the Offices are made aware

of the violation or the duration of the term plus three years, and that this period shall

be excluded from any calculation of time for purposes of the application of the

statute of limitations.

       B.    In the event the Offices determine that the Defendant has breached this

Agreement, the Offices agree to provide the Defendant with written notice of such

breach prior to instituting any prosecution resulting from such breach. Within thirty

(30) days of receipt of such notice, the Defendant shall have the opportunity to

respond to the Offices in writing to explain the nature and circumstances of such

breach, as well as the actions the Defendant has taken to address and remediate the

situation, which explanation the Offices shall consider in determining whether to

pursue prosecution of the Defendant.

       C.     In the event that the Offices determine that the Defendant has breached

this Agreement: (a) all statements made by or on behalf of the Defendant to the

Offices or to the Court, including the attached Statement of Facts, and any testimony

given by the Defendant before a grand jury, a court, or any tribunal, or at any

legislative hearings, whether prior or subsequent to this Agreement, and any leads

derived from such statements or testimony, shall be admissible in evidence in any

and all criminal proceedings brought by the Offices against the Defendant; and (b)

the Defendant shall not assert any claim under the United States Constitution,



                                           26
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 114 of 173


Rule 11 (f) of the Federal Rules of Criminal Procedure, Rule 410 of the Federal Rules

of Evidence, or any other federal rule that any such statements or testimony made

by or on behalf of the Defendant prior or subsequent to this Agreement, or any leads

derived therefrom, should be suppressed or are otherwise inadmissible. The decision

whether conduct or statements of any current director, officer or employee, or any

person acting on behalf of, or at the direction of, the Defendant, will be imputed to

the Defendant for the purpose of determining whether the Defendant has violated

any provision of this Agreement shall be in the sole discretion of the Offices.

      D.     The Defendant      acknowledges that the Offices         have made no

representations, assurances, or promises concerning what sentence may be imposed

by the Court i f the Defendant breaches this Agreement and this matter proceeds to

judgment. The Defendant further acknowledges that any such sentence is solely

within the discretion of the Court and that nothing in this Agreement binds or

restricts the Court in the exercise of such discretion.

10.   Parties to Plea Agreement

      The Defendant understands and agrees that this Agreement is between the

Offices and the Defendant. Nevertheless, the Offices will bring this Agreement and

the nature and quality of the conduct, cooperation and remediation of the Defendant,

its direct or indirect affiliates and subsidiaries to the attention of other prosecuting




                                           27
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 115 of 173


authorities or other agencies, as well as debarment authorities, if requested by the

Defendant.

      The Defendant agrees that this Agreement will be executed by an authorized

corporate representative.    The Defendant further agrees that a resolution duly

adopted by the Defendant's Management Board, with the consent of the Supervisory

Board in the form attached to this Agreement as Exhibit 1, authorizes the Defendant

to enter into this Agreement and take all necessary steps to effectuate this Agreement,

and that the signatures on this Agreement by the Defendant and its counsel are

authorized by the Defendant's Management Board, with the consent of the

Supervisory Board, on behalf of the Defendant.

      The Defendant agrees that it has the full legal right, power, and authority to

enter into and perform all of its obligations under this Agreement.

11.    Change of Corporate Form

      Except as may otherwise be agreed by the parties in connection with a

particular transaction, the Offices may require, in their sole discretion, that, in the

event that, during the Term of the Agreement, the Defendant undertakes any change

in coiporate form, including i f it sells, merges, or transfers business operations that

are material to the Defendant's consolidated operations, or to the operations of any
                                               •




subsidiaries or affiliates involved in the conduct described in Exhibit 2 (the

Statement of Facts), as they exist as of the date of this Agreement, whether such sale


                                          28
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 116 of 173


is structured as a sale, asset sale, merger, transfer, or other change in corporate form,

the Defendant shall include in any contract for sale, merger, transfer, or other change

in corporate form a provision binding the purchaser, or any successor in interest

thereto, to the obligations described in this Agreement. I f the Offices so require, the

purchaser or successor in interest must also agree in writing that the Offices' ability

to declare a breach under this Agreement is applicable in full force to that entity, and

the Defendant will agree that the failure to include these provisions in the transaction

will make any such transaction null and void. The Defendant shall provide notice

to the Offices at least thirty (30) days prior to undertaking any such sale, merger,

transfer, or other change in corporate form. The Offices will inform the Defendant

within such 30-day period i f the Offices require the Defendant to take the steps

referred to above. I f the Offices notify the Defendant prior to such transaction (or

series of transactions) that they have determined that the transaction(s) has the effect

of circumventing or frustrating the enforcement purposes of this Agreement, as

determined in the sole discretion of the Offices, the Defendant agrees that such

transaction(s) will not be consummated. In addition, if at any time during the Term

of the Agreement the Offices determine in their sole discretion that the Defendant

has engaged in a transaction(s) that has the effect of circumventing or frustrating the

enforcement purposes of this Agreement, they may deem it a breach of this

Agreement pursuant to Paragraph 9 of this Agreement. Nothing herein shall restrict



                                           29
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 117 of 173


the Defendant from indemnifying (or otherwise holding harmless) the purchaser or

successor in interest for penalties or other costs arising from any conduct that may

have occurred prior to the date of the transaction, so long as such indemnification

does not have the effect of circumventing or frustrating the enforcement purposes of

this Agreement, as determined by the Offices.

12.   Failure of Court to Accept Agreement

      This Agreement is presented to the Court pursuant to Fed. R. Crim. P.

11(c)(1)(C). The Defendant understands that, i f the Court rejects this Agreement,

the Court must: (a) inform the parties that the Court rejects the Agreement;

(b) advise the Defendant's counsel that the Court is not required to follow the

Agreement and afford the Defendant the opportunity to withdraw its plea; and

(c) advise the Defendant that if the plea is not withdrawn, the Court may dispose of

the case less favorably toward the Defendant than the Agreement contemplated. The

Defendant further understands that if the Court refuses to accept any provision of

this Agreement, neither party shall be bound by the provisions of the Agreement.

13.   Presentence Report

      The Defendant and the Offices waive the preparation of a Pre-Sentence

Investigation Report.   The Defendant understands that the decision whether to

proceed with the sentencing without a Pre-Sentence Investigation Report is

exclusively that of the Court. In the event the Court directs the preparation of a Pre-



                                          30
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 118 of 173


Sentence Investigation Report, the Offices will fully inform the preparer of the Pre-

Sentence Investigation Report and the Court of the facts and law related to the

Defendant's case. At the time of the plea hearing, the parties will suggest mutually

agreeable and convenient dates for the sentencing.

14.   Public Statements by the Defendant

      A.     The Defendant expressly agrees that it shall not, through present or

future attorneys, officers, directors, employees, agents or any other person

authorized to speak for the Defendant make any public statement, in litigation or

otherwise, contradicting the acceptance of responsibility by the Defendant set forth

above, contradicting the fact that the Defendant has pled guilty to the charges set

forth in the Third Superseding Information, or contradicting the facts described in

Exhibit 2. Any such contradictory statement shall, subject to cure rights of the

Defendant described below, constitute a breach of this Agreement, and the

Defendant thereafter shall be subject to prosecution as set forth in Paragraph 9 of

this Agreement. The decision whether any such contradictory statement will be

imputed to the Defendant for the purpose of determining whether it has breached

this Agreement shall be at the sole discretion of the Offices. I f the Offices determine

that a public statement by any such person contradicts in whole or in part the fact

that the Defendant pled guilty to the charges in the Third Superseding Information

or a statement contained in Exhibit 2, the Offices shall so notify the Defendant, and



                                          31
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 119 of 173


the Defendant may avoid a breach of this Agreement by publicly repudiating such

statement(s) within five business days after notification. The Defendant shall be

permitted to raise defenses, to take legal positions and to assert affirmative claims in

other proceedings relating to the matters set forth in the Third Superseding

Information and Exhibit 2 provided that such defenses and claims do not contradict,

in whole or in part, the fact that the Defendant pled guilty to the charges in the Third

Superseding Information or a statement in Exhibit 2. This Paragraph does not apply

to any statement made by any present or former officer, director, employee, or agent

of the Defendant in the course of any criminal, regulatory, or civil case initiated

against such individual, unless such individual is speaking on behalf of the

Defendant.

      B.     The Defendant agrees that i f it or any of its direct or indirect

subsidiaries or affiliates issues a press release or holds any press conference in

connection with this Agreement, the Defendant shall first consult the Offices to

determine (a) whether the text of the release or proposed statements at the press

conference are true and accurate with respect to matters between the Offices and the

Defendant; and (b) whether the Offices have any objection to the release or

statement.




                                          32
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 120 of 173


15.   Independent Compliance Monitor

      A.     Promptly after the Offices' selection pursuant to Paragraph 15(B)

below, the Defendant agrees to retain the Monitor for the term specified in

Paragraph 15(C). The Monitor's duties and authority, and the obligations of the

Defendant with respect to the Monitor and the Offices, are set forth in Exhibit 3,

which is incoiporated by reference into this Agreement. The same Monitor shall

serve as the Independent Auditor appointed pursuant to Paragraph 27(b) of the Third

Partial Consent Decree in In re: Volkswagen "Clean Diesel" Marketing, Sales

Practices, and Products Liability Litigation, M D L N o . 2672 C R B (JSC) (N.D. Cal.).

No later than the date of execution of this Agreement, and after consultation with

the Offices, the Defendant will propose to the Offices a pool of three qualified

candidates to serve as the Monitor. I f the Offices determine, in their sole discretion,

that any of the candidates are not, in fact, qualified to serve as the Monitor, or if the

Offices, in their sole discretion, are not satisfied with the candidates proposed, the

Offices reserve the right to seek additional nominations from the Defendant. The

parties will endeavor to complete the monitor selection process within sixty

(60) days of the execution of this Agreement. The Monitor candidates or their team

members shall have, at a minimum, the following qualifications:

              1.    demonstrated expertise with respect to federal anti-fraud and

environmental laws, including experience counseling on these issues;



                                           33
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 121 of 173


             2.    experience designing and/or reviewing corporate ethics and

compliance programs, including anti-fraud policies, procedures and internal

controls;

             3.     knowledge of automotive or similar industries;

             4.    the ability to access and deploy resources as necessary to

discharge the Monitor's duties as described in the Agreement;

             5.     sufficient independence from the Defendant to ensure effective

and impartial performance of the Monitor's duties as described in the Agreement;

and

             6.    the qualifications set out in Paragraph 27(a) of the Third Partial

Consent Decree in In re: Volkswagen "Clean Diesel" Marketing, Sales Practices,

and Products Liability Litigation, M D L No. 2672 C R B (JSC) (N.D. Cal.).

      B.     The Offices retain the right, in their sole discretion, to choose the

Monitor from among the candidates proposed by the Defendant, though the

Defendant may express its preference(s) among the candidates. In the event the

Offices reject all proposed Monitors, the Defendant shall propose an additional three

candidates within twenty (20) business days after receiving notice of the rejection.

This process shall continue until a Monitor acceptable to both parties is chosen. The

Offices and the Defendant will use their best efforts to complete the selection process

within sixty (60) calendar days of the execution of this Agreement. If, during the



                                          34
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 122 of 173




term of the monitorship, the Monitor becomes unable to perform his or her

obligations as set out herein and in Exhibit 3, or if the Offices in their sole discretion

determine that the Monitor cannot fulfill such obligations to the satisfaction of the

Offices, the Offices shall notify the Defendant of the release of the Monitor, and the

Defendant shall within thirty (30) calendar days of such notice recommend a pool of

three qualified Monitor candidates from which the Offices will choose a replacement.

      C.     The Monitor's term shall be three years from the date on which the

Monitor is retained by the Defendant, subject to extension or early termination as

described in Paragraph 5. The Monitor's powers, duties, and responsibilities, as well

as additional circumstances that may support an extension of the Monitor's term, are

set forth in Exhibit 3. The Defendant agrees that it will not employ or be affiliated

with the Monitor or the Monitor's firm for a period of not less than two years from

the date on which the Monitor's term expires. Nor will the Defendant discuss with

the Monitor or the Monitor's firm the possibility of further employment or affiliation

during the Monitor's term.

16.    Complete Agreement

      This document states the full extent of the Agreement between the parties.

There are no other promises or agreements, express or implied. Any modification

of this Agreement shall be valid only i f set foith in writing in a supplemental or

revised plea agreement signed by all parties.



                                           35
Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 123 of 173



   AGREED:

   FOR V O L K S W A G E N   AG:

   Date:   Qgn^Uj    IjjjjV)            By:

                                        Manfred Doess
                                        General Counsel of Volkswagen A G

   Date:              jl^fl

                                        Reid Weirfgarten
                                        JasonsWyinstein
                                        Christopher Niewoehner
                                        Steptoc & Johnson L L P
                                        Outside counsel for Volkswagen A G

   Date: //   Jfl/ttM.^

                                    Aaron R, Marcu
                                    Olivia A. Radin
                                    Linda Martin
                                    Freshfields Bruckhaus Dcringer U S
                                      LLP
                                    Outside counsel for Volkswagen A G

   Date

                                    Robert J. Giuffra, Jr.
                                    Sharon L . Nelles
                                    Brent J. Mcintosh
                                    Sullivan & Cromwell L L P
                                    Outside counsel for Volkswagen A G




                                   36
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 124 of 173




FOR T H E D E P A R T M E N T O F J U S T I C E :

                                            ANDREW WEISSMANN
                                            Chief, Fraud Section
                                            Criminal Division

Date:         ^/)07

                                            BenjamnVD.~£>inger
                                            Chief, Securities and Financial Fraud
                                            Unit
                                            Gary A . Winters
                                            Alison Anderson
                                            David Fuhr
                                            Trial Attorneys

                                            JOHN C R U D E N
                                            Assistant Attorney General
                                            Environment and Natural Resources
                                            Division

Date:     /    H                            By:
                                                          ret
                                             Jennifer L . Blackwell
                                                 v      s
                                             Trial-Attorney
                                             B A R B A R A L. McQUADE
                                             United States Attorney Eastern District
                                             of Michigan

Date:

                                             John K . Neal
                                             Chief, White Collar Crime Unit



                                          37
  Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 125 of 173


                               EXHIBIT 1

         C E R T I F I C A T E OF CORPORATE RESOLUTIONS

  A copy of the executed Certificate of Corporate Resolutions is annexed hereto

Exhibit 1."




                                 Exh. 1-1
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 126 of 173


                    COMPANY OFFICER'S CERTIFICATE

      I have read the plea agreement between Volkswagen A G (the "Defendant")

and the United States of America, by and through the Department of Justice,

Criminal Division, Fraud Section, the United States Attorney's Office for the

Eastern District of Michigan, and the Department of Justice, Environment and

Natural Resources Division, Environmental Crimes Section (the "Agreement") and

carefully reviewed every part of it with outside counsel for the Defendant.       I

understand the terms of the Agreement and voluntarily agree, on behalf of the

Defendant, to each of its terms. Before signing the Agreement, I consulted outside

counsel for the Defendant. Counsel fully advised me of the rights of the Defendant,

of possible defenses, of the Sentencing Guidelines' provisions, and of the

consequences of entering into this Agreement.

      I have carefully reviewed the terms of the Agreement with the Management

Board and the Supervisory Board. I have advised and caused outside counsel for the

Defendant to advise the Management Board and the Supervisory Board fully of the

rights of the Defendant, of possible defenses, of the Sentencing Guidelines'

provisions, and of the consequences of entering into the Agreement.

      No promises or inducements have been made other than those contained in

the Agreement.    Furthermore, no one has threatened or forced me, or to my

knowledge any person authorizing the Agreement on behalf of the Defendant, in any



                                     Exh. 1-2
Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 127 of 173




way to enter into the Agreement. I am also satisfied with outside counsel's

representation in this matter. I certify that I am the General Counsel for the

Defendant and that I have been duly authorized by the Defendant to execute the

Agreement on behalf of the Defendant.


Date:   "^CvwU^H)   jjffl
                                        VOLKSWAGEN

                                        By:
                                              Manfred Doess
                                              General Counsel




                                  Exh. 1-3
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 128 of 173


                         C E R T I F I C A T E OF C O U N S E L

      1 am counsel for Volkswagen A G (the "Defendant") in the matter covered by

the plea agreement between the Defendant and the United States of America, by and

through the Department of Justice, Criminal Division, Fraud Section, the United

States Attorney's Office for the Eastern District of Michigan, and the Department of

Justice, Environment and Natural Resources Division, Environmental Crimes

Section (the "Agreement"). In connection with such representation, I have examined

relevant documents and have discussed the terms of the Agreement with the

Management Board and the Supervisory Board.               Based on our review of the

foregoing materials and discussions, I am of the opinion that the representative of

the Defendant has been duly authorized to enter into the Agreement on behalf of the

Defendant and that the Agreement has been duly and validly authorized, executed,

and delivered on behalf of the Defendant and is a valid and binding obligation of the

Defendant. Further, I have carefully reviewed the terms of the Agreement with the

Management Board and the Supervisory Board and the officers of the Defendant. I

have fully advised them of the rights of the Defendant, of possible defenses, of the

Sentencing Guidelines' provisions and of the consequences of entering into the

Agreement. To my knowledge, the decision of the Defendant to enter into the

Agreement, based on the authorization of the Management Board, with the consent

of the Supervisory Board, is an informed and voluntary one.



                                       Exh. 1-4
Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 129 of 173



        ,3
    Date:

                                     By:
                                            ^eid/Veingarten
                                           Jason Weinstein
                                           Christopher Niewoehner
                                           Steptoe & Johnson L L P
                                           Counsel to Volkswagen A G



   Date:     JftHM*V|   2J\1



                                     By:
                                           Aaron R. Marcu
                                           Olivia A. Radin
                                           Linda Martin
                                           Fresh fields Bruckhaus Deringer
                                             US LLP
                                           Counsel to Volkswagen A G



   Date:


                                     By:
                                           Robert J. Giuf
                                           Sharon L . Nelles
                                           Brent J. Mcintosh
                                           Sullivan & Cromwell L L P
                                           Counsel for Volkswagen A G




                               Exh. 1-5
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 130 of 173


                                     EXHIBIT 2

                            STATEMENT O F FACTS

      The following Statement of Facts is incorporated by reference as part of the

Plea Agreement (the "Agreement") between the United States Department of

Justice (the "Department") and Volkswagen A G ("VW A G " ) . V W A G hereby

agrees and stipulates that the following information is true and accurate. V W A G

admits, accepts, and acknowledges that under U.S. law it is responsible for the acts

of its employees set forth in this Statement of Facts, which acts V W A G

acknowledges were within the scope of the employees' employment and, at least in

part, for the benefit of V W A G . A l l references to legal terms and emissions

standards, to the extent contained herein, should be understood to refer exclusively

to applicable U.S. laws and regulations, and such legal terms contained in this

Statement of Facts are not intended to apply to, or affect, V W A G ' s rights or

obligations under the laws or regulations of any jurisdiction outside the United

States. This Statement of Facts does not contain all of the facts known to the

Department or V W A G ; the Department's investigation into individuals is

ongoing. The following facts took place during the time frame specified in the

Third Superseding Information and establish beyond a reasonable doubt the

charges set forth in the criminal Information attached to this Agreement:




                                       Exh. 2-1
       Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 131 of 173


                         Relevant Entities and Individuals

         1.    V W A G was a motor vehicle manufacturer based in Wolfsburg,

Germany. Under U.S. law, V W A G acts through its employees, and conduct

undertaken by V W A G , as described herein, reflects conduct undertaken by

employees. Pursuant to applicable German stock corporation law, V W A G was

led by a Management Board that was supervised by a Supervisory Board. Solely

for purposes of this Statement of Facts, unless otherwise indicated, references in

this Statement of Facts to "supervisors" are to senior employees below the level of

the V W A G Management Board.

         2.    Audi A G ("Audi") was a motor vehicle manufacturer based in

Ingolstadt, Germany and a subsidiary approximately 99.55% owned by V W A G .

Under U.S. law, Audi A G acts through its employees, and conduct undertaken by

Audi A G , as described herein, reflects conduct undertaken by employees.

         3.    Volkswagen Group of America, Inc. ("VW GO A " ) was a wholly-

owned subsidiary of V W A G based in Herndon, Virginia. Under U.S. law, V W

GOA acts through its employees, and conduct undertaken by V W GO A, as

described herein, reflects conduct undertaken by employees.

         4.    V W A G , Audi A G , and V W GOA are collectively referred to herein

as " V W . "




                                       Exh, 2-2
     Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 132 of 173


       5.    " V W Brand" was an operational unit within V W A G that developed

vehicles to be sold under the "Volkswagen" brand name.

       6.    Company A was an automotive engineering company based in Berlin,

Germany, which specialized in software, electronics, and technology support for

vehicle manufacturers. V W A G owned fifty percent of Company A ' s shares and

was Company A ' s largest customer.

        7.   "Supervisor A , " an individual whose identity is known to the United

States and V W A G , was the supervisor in charge of Engine Development for all of

V W A G from in or about October 2012 to in or about September 2015. From July

2013 to September 2015, Supervisor A also served as the supervisor in charge of

Development for V W Brand, where he supervised a group of approximately

10,000 V W A G employees. From in or about October 2011, when he joined V W ,

until in or about July 2013, Supervisor A served as the supervisor in charge of the

V W Brand Engine Development department.

        8.   "Supervisor B , " an individual whose identity is known to the United

States and V W A G , was a supervisor in charge of the V W Brand Engine

Development department from in or about May 2005 to in or about April 2007.

        9.   "Supervisor C , " an individual whose identity is known to the United

States and V W A G , was a supervisor in charge of the V W Brand Engine

Development department from in or about May 2007 to in or about March 2011.



                                      Exh. 2-3
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 133 of 173


        10. "Supervisor D," an individual whose identity is known to the United

States and V W A G , was a supervisor in charge of the V W Brand Engine

Development department from in or about October 2013 to the present.

        11. "Supervisor E , " an individual whose identity is known to the United

States and V W A G , was a supervisor with responsibility for V W A G ' s Quality

Management and Product Safety department who reported to the supervisor in

charge of Quality Management from in or about 2007 to in or about October 2014.

        12. "Supervisor F , " an individual whose identity is known to the United

States and V W A G , was a supervisor within the V W Brand Engine Development

department from in or about 2003 until in or about December 2012.

        13.   "Attorney A , " an individual whose identity is known to the United

States and V W A G , was a German-qualified in-house attorney for V W A G who

was the in-house attorney principally responsible for providing legal advice in

connection with V W A G ' s response to U.S. emissions issues from in or about May

2015 to in or about September 2015.




                                      Exh. 2-4
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 134 of 173



                          U.S. NOx Emissions Standards

        14. The purpose of the Clean Air Act and its implementing regulations

was to protect human health and the environment by, among other things, reducing

emissions of pollutants from new motor vehicles, including nitrogen oxides

("NOx").

        15. The Clean Air Act required the U.S. Environmental Protection

Agency ( " E P A " ) to promulgate emissions standards for new motor vehicles. The

E P A established standards and test procedures for light-duty motor vehicles sold in

the United States, including emission standards for NOx.

        16. The Clean Air Act prohibited manufacturers of new motor vehicles

from selling, offering for sale, introducing or delivering for introduction into U.S.

commerce, or importing (or causing the foregoing with respect to) any new motor

vehicle unless the vehicle complied with U.S. emissions standards, including NOx

emissions standards, and was issued an E P A certificate of conformity.

        17. To obtain a certificate of conformity, a manufacturer was required to

submit an application to the E P A for each model year and for each test group of

vehicles that it intended to sell in the United States. The application was required

to be in writing, to be signed by an authorized representative of the manufacturer,

and to include, among other things, the results of testing done pursuant to the

published Federal Test Procedures that measure NOx emissions, and a description



                                      Exh. 2-5
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 135 of 173


of the engine, emissions control system, and fuel system components, including a

detailed description of each Auxiliary Emission Control Device ( " A E C D " ) to be

installed on the vehicle.

        18. A n A E C D was defined under U.S. law as "any element of design

which senses temperature, vehicle speed, engine RPM, transmission gear, manifold

vacuum, or any other parameter for the purpose of activating, modulating,

delaying, or deactivating the operation of any part of the emission control system."

The manufacturer was also required to include a justification for each A E C D . I f

the E P A , in reviewing the application for a certificate of conformity, determined

that the A E C D "reduced the effectiveness of the emission control system under

conditions which may reasonably be expected to be encountered in normal vehicle

operation and use," and that (1) it was not substantially included in the Federal

Test Procedure, (2) the need for the A E C D was not justified for protection of the

vehicle against damage or accident, or (3) it went beyond the requirements of

engine starting, the A E C D was considered a "defeat device." Whenever the term

"defeat device" is used in this Statement of Facts, it refers to a defeat device as

defined by U.S. law.

        19. The E P A would not certify motor vehicles equipped with defeat

devices. Manufacturers could not sell motor vehicles in the United States without

a certificate of conformity from the E P A .



                                       Exh. 2-6
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 136 of 173

        20. The California Air Resources Board ( " C A R B " ) (together with the

E P A , "U.S. regulators") issued its own certificates, called executive orders, for the

sale of motor vehicles in the State of California. To obtain such a certificate, the

manufacturer was required to satisfy the standards set forth by the State of

California, which were equal to or more stringent than those of the E P A .

        21. As part of the application for a certification process, manufacturers

often worked in parallel with the EPA and C A R B . To obtain a certificate of

conformity from the EPA, manufacturers were required to demonstrate that the

light-duty vehicles were equipped with an on-board diagnostic ("OBD") system

capable of monitoring all emissions-related systems or components.

Manufacturers could demonstrate compliance with California OBD standards in

order to meet federal requirements. C A R B reviewed applications from

manufacturers, including VW, to determine whether their OBD systems were in

compliance with California OBD standards, and C A R B ' s conclusion would be

included in the application the manufacturer submitted to the E P A .

        22.   In 1998, the United States established new federal emissions standards

that would be implemented in separate steps, or Tiers. Tier I I emissions standards,

including for NOx emissions, were significantly stricter than Tier I . For light-duty

vehicles, the regulations required manufacturers to begin to phase in compliance

with the new, stricter Tier I I NOx emissions standards in 2004 and required



                                        Exh. 2-7
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 137 of 173

manufacturers to fully comply with the stricter standards for model year 2007.

These strict U.S. NOx emissions standards were applicable specifically to vehicles

in the United States.

                  VW Diesel Vehicles Sold in the United States

        23. In the United States, V W sold, offered for sale, introduced into

commerce, delivered for introduction into commerce, imported, or caused the

foregoing actions (collectively, "sold in the United States") the following vehicles

containing 2.0 liter diesel engines ("2.0 Liter Subject Vehicles"):

             a.    Model Year ( " M Y " ) 2009-2015 V W Jetta;

             b.     M Y 2009-2014 V W Jetta Sportwagen;

             c.     M Y 2010-2015 V W Golf;

             d.     M Y 2015 V W Golf Sportwagen;

             e.     M Y 2010-2013, 2015 Audi A 3 ;

             f.     M Y 2013-2015 V W Beetle and V W Beetle Convertible; and

             g.     M Y 2012-2015 V W Passat.

      24.    V W sold in the United States the following vehicles containing 3.0

liter diesel engines ("3.0 Liter Subject Vehicles"):

             a.    M Y 2009-2016 V W Touareg;

             b.     M Y 2009-2015 Audi Q7;

             c.     M Y 2014-2016 Audi A6 Quattro;



                                       Exh. 2-8
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 138 of 173

              d.    M Y 2014-2016 Audi A 7 Quattro;

              e.    M Y 2014-2016 Audi A 8 L ; and

              f.    M Y 2014-2016 Audi Q5.

      25.     V W G O A ' s Engineering and Environmental Office ( " E E O " ) was

located in Auburn Hills, Michigan, in the Eastern District of Michigan. Among

other things, E E O prepared and submitted applications (the "Applications") for a

certificate of conformity and an executive order (collectively, "Certificates") to the

E P A and C A R B to obtain authorization to sell each of the 2.0 Liter Subject

Vehicles and 3.0 Liter Subject Vehicles in the United States (collectively, the

"Subject Vehicles"). V W G O A ' s Test Center California performed testing related

to the Subject Vehicles.

      26.     V W A G developed the engines for the 2.0 Liter Subject Vehicles.

Audi A G developed the engines for the 3.0 Liter Subject Vehicles and the M Y

2013-2016 Porsche Cayenne diesel vehicles sold in the United States (the "Porsche

Vehicles").

      27.     The Applications to the E P A were accompanied by the following

signed statement by a V W representative:

              The Volkswagen Group states that any element of design,
              system, or emission control device installed on or incorporated
              in the Volkswagen Group's new motor vehicles or new motor
              vehicle engines for the purpose of complying with standards
              prescribed under section 202 of the Clean Air Act, will not, to
              the best of the Volkswagen Group's information and belief,


                                       Exh. 2-9
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 139 of 173

             cause the emission into the ambient air of pollutants in the
             operation of its motor vehicles or motor vehicle engines which
             cause or contribute to an unreasonable risk to public health or
             welfare except as specifically permitted by the standards
             prescribed under section 202 of the Clean Air Act. The
             Volkswagen Group further states that any element of design,
             system, or emission control device installed or incorporated in
             the Volkswagen Group's new motor vehicles or new motor
             vehicle engines, for the purpose of complying with standards
             prescribed under section 202 of the Clean Air Act, will not, to
             the best of the Volkswagen Group's information and belief,
             cause or contribute to an unreasonable risk to public safety.


             A l l vehicles have been tested in accordance with good
             engineering practice to ascertain that such test vehicles meet the
             requirement of this section for the useful life of the vehicle.

      28.    Based on the representations made by V W employees in the

Applications for the Subject Vehicles, E P A and C A R B issued Certificates for these

vehicles, allowing the Subject Vehicles to be sold in the United States.

      29.    Upon importing the Subject Vehicles into the United States, V W

disclosed to U.S. Customs and Border Protection ("CBP") that the vehicles were

covered by valid Certificates by affixing an emissions label to the vehicles'

engines. These labels stated that the vehicles conformed to E P A and C A R B

emissions regulations. V W affixed these labels to each of the Subject Vehicles that

it imported into the United States.

        30. V W represented to its U.S. customers, U.S. dealers, U.S. regulators

and others in the United States that the Subject Vehicles met the new and stricter



                                      E x h . 2-10
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 140 of 173

U.S. emissions standards identified in paragraph 22 above. Further, V W designed

a specific marketing campaign to market these vehicles to U.S. customers as "clean

diesel" vehicles.

                            VW AG's Criminal Conduct

        31. From approximately May 2006 to approximately November 2015,

V W A G , through Supervisors A - F and other V W employees, agreed to deceive

U.S. regulators and U.S. customers about whether the Subject Vehicles and the

Porsche Vehicles complied with U.S. emissions standards. During their

involvement with design, marketing and/or sale of the Subject Vehicles and the

Porsche Vehicles in the United States, Supervisors A - F and other V W employees:

(a) knew that the Subject Vehicles and the Porsche Vehicles did not meet U.S.

emissions standards; (b) knew that V W was using software to cheat the U.S.

testing process by making it appear as if the Subject Vehicles and the Porsche

Vehicles met U.S. emissions standards when, in fact, they did not; and (c)

attempted to and did conceal these facts from U.S. regulators and U.S. customers.

                    The 2.0 Liter Defeat Device in the United States

        32. In at least in or about 2006, V W A G employees working under the

supervision of Supervisors B , C, and F were designing the new E A 189 2.0 liter

diesel engine (later known as the Generation 1 or "Gen 1") for use in the United

States that would be the cornerstone of a new project to sell passenger diesel



                                       Exh. 2-11
       Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 141 of 173

vehicles in the United States. Selling diesel vehicles in the U.S. market was an

important strategic goal of V W A G . This project became known within V W as the

" U S ' 0 7 " project.

          33. Supervisors B , C, and F, and others, however, realized that V W could

not design a diesel engine that would both meet the stricter U.S. NOx emissions

standards that would become effective in 2007 and attract sufficient customer

demand in the U.S. market. Instead of bringing to market a diesel vehicle that

could legitimately meet the new, more restrictive U.S. NOx emissions standards,

V W A G employees acting at the direction of Supervisors B , C, and F and others,

including Company A employees, designed, created, and implemented a software

function to detect, evade and defeat U.S. emissions standards.

          34. While employees acting at their direction designed and implemented

the defeat device software, Supervisors B , C, and F, and others knew that U.S.

regulators would measure V W ' s diesel vehicles' emissions through standard U.S.

tests with specific, published drive cycles. V W A G employees acting at the

direction of Supervisors B , C , and F , and others designed the V W defeat device to

recognize whether the vehicle was undergoing standard U.S. emissions testing on a

dynamometer (or "dyno") or whether the vehicle was being driven on the road

under normal driving conditions. The defeat device accomplished this by

recognizing the standard drive cycles used by U.S. regulators. I f the vehicle's



                                      Exh. 2-12
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 142 of 173

software detected that it was being tested, the vehicle performed in one mode,

which satisfied U.S. NOx emissions standards. I f the defeat device detected that

the vehicle was not being tested, it operated in a different mode, in which the

effectiveness of the vehicle's emissions control systems was reduced substantially,

causing the vehicle to emit substantially higher NOx, sometimes 35 times higher

than U.S. standards.

        35. In designing the defeat device, V W engineers borrowed the original

concept of the dual-mode, emissions cycle-beating software from Audi. On or

about May 17, 2006, a V W engineer, in describing the Audi software, sent an

email to employees in the V W Brand Engine Development department that

described aspects of the software and cautioned against using it in its current form

because it was "pure" cycle-beating, i.e., as a mechanism to detect, evade and

defeat U.S. emissions cycles or tests. The V W A G engineer wrote (in German),

"within the clearance structure of the pre-fuel injection the acoustic function is

nearly always activated within our current US'07-data set. This function is pure

[cycle-beating] and can like this absolutely not be used for US'07."

        36. Throughout in or around 2006, Supervisor F authorized V W A G

engineers to use the defeat device in the development of the US'07 project, despite

concerns expressed by certain V W A G employees about the propriety of designing

and activating the defeat device software. In or about the fall of 2006, lower level



                                      Exh. 2-13
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 143 of 173


V W A G engineers, with the support of their supervisors, raised objections to the

propriety of the defeat device, and elevated the issue to Supervisor B . During a

meeting that occurred in or about November 2006, V W A G employees briefed

Supervisor B on the purpose and design of the defeat device. During the meeting,

Supervisor B decided that V W should continue with production of the US'07

project with the defeat device, and instructed those in attendance, in sum and

substance, not to get caught.

        37. Throughout 2007, various technical problems arose with the US'07

project that led to internal discussions and disagreements among members of the

V W A G team that was primarily responsible for ensuring vehicles met U.S.

emissions standards. Those disagreements over the direction of the project were

expressly articulated during a contentious meeting on or about October 5, 2007,

over which Supervisor C presided. As a result of the meeting, Supervisor C

authorized Supervisor F and his team to proceed with the US'07 project despite

knowing that only the use of the defeat device software would enable V W diesel

vehicles to pass U.S. emissions tests.

        38. Starting with the first model year 2009 of V W ' s new engine for the

2.0 Liter Subject Vehicles through model year 2016, Supervisors A - D and F, and

others, then caused the defeat device software to be installed in the 2.0 Liter

Subject Vehicles marketed and sold in the United States.



                                         Exh. 2-14
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 144 of 173



                 The 3.0 Liter Defeat Device in the United States

        39. Starting in or around 2006, Audi A G engineers designed a 3.0 liter

diesel for the U.S. market. The 3.0 liter engine was more powerful than the 2.0

liter engine, and was included in larger and higher-end model vehicles. The 3.0

liter engine was ultimately placed in various Volkswagen, Audi and Porsche diesel

vehicles sold in the United States for model years 2009 through 2016. In order to

pass U.S. emissions tests, Audi engineers designed and installed software designed

to detect, evade and defeat U.S. emissions standards, which constituted a defeat

device under U.S. law.

        40. Specifically, Audi A G engineers calibrated a defeat device for the 3.0

Liter Subject Vehicles and the Porsche Vehicles that varied injection levels of a

solution consisting of urea and water ("AdBlue") into the exhaust gas system based

on whether the vehicle was being tested or not, with less NOx reduction occurring

during regular driving conditions. In this way, the vehicle consumed less AdBlue,

and avoided a corresponding increase in the vehicle's AdBlue tank size, which

would have decreased the vehicle's trunk size, and made the vehicle less

marketable in the United States. In addition, the vehicle could drive further

between service intervals, which was also perceived as important to the vehicle's

marketability in the United States.



                                      Exh. 2-15
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 145 of 173



              Certification of VW Diesel Vehicles in the United States

        41. V W employees met with the E P A and C A R B to seek the certifications

required to sell the Subject Vehicles to U.S. customers. During these meetings,

some of which Supervisor F attended personally, V W employees misrepresented,

and caused to be misrepresented, to the E P A and C A R B staff that the Subject

Vehicles complied with U.S. NOx emissions standards, when they knew the

vehicles did not. During these meetings, V W employees described, and caused to

be described, V W ' s diesel technology and emissions control systems to the E P A

and C A R B staff in detail but omitted the fact that the engine could not meet U.S.

emissions standards without using the defeat device software.

        42.   Also as part of the certification process for each new model year,

Supervisors A - F and others certified, and/or caused to be certified, to the E P A and

C A R B that the Subject Vehicles met U.S. emissions standards and complied with

standards prescribed by the Clean Air Act. Supervisors A - F , and others, knew that

if they had told the truth and disclosed the existence of the defeat device, V W

would not have obtained the requisite Certificates for the Subject Vehicles and

could not have sold any of them in the United States.




                                      Exh. 2-16
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 146 of 173


                  Importation of VW Diesel Vehicles in the United States

           43.    In order to import the Subject Vehicles into the United States, V W

was required to disclose to C B P whether the vehicles were covered by valid

certificates for the United States. V W did so by affixing a label to the vehicles'

engines. V W employees caused to be stated on the labels that the vehicles

complied with applicable E P A and C A R B emissions regulations and limitations,

knowing that if they had disclosed that the Subject Vehicles did not meet U.S.

emissions regulations and limitations, V W would not have been able to import the

vehicles into the United States. Certain V W employees knew that the labels for the

Porsche Vehicles stated that those vehicles complied with E P A and C A R B

emissions regulations and limitations, when in fact, the V W employees knew they

did not.

                 Marketing of "Clean Diesel" Vehicles in the United States

           44.    Supervisors A and C and others marketed, and caused to be marketed,

the Subject Vehicles to the U.S. public as "clean diesel" and environmentally-

friendly, when they knew the Subject Vehicles were intentionally designed to

detect, evade and defeat U.S. emissions standards.

           45. For example, on or about November 18, 2007, Supervisor C sent an

email to Supervisor F and others attaching three photos of himself with




                                          Exh. 2-17
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 147 of 173


California's then-Governor, which were taken during an event at which Supervisor

C promoted the 2.0 Liter Subject Vehicles in the United States as "green diesel."

       The Improvement of the 2.0 Liter Defeat Device in the United States

        46. Following the launch of the Gen 1 2.0 Liter Subject Vehicles in the

United States, Supervisors C and F , and others, worked on a second generation of

the vehicle (the "Gen 2"), which also contained software designed to detect, evade

and defeat U.S. emissions tests. The Gen 2 2.0 Liter Subject Vehicles were

launched in the United States in or around 2011.

        47. In or around 2012, hardware failures developed in certain of the 2.0

Liter Subject Vehicles that were being used by customers on the road in the United

States. V W A G engineers hypothesized that vehicles equipped with the defeat

device stayed in "dyno" mode (i.e., testing mode) even when driven on the road

outside of test conditions. Since the 2.0 Liter Subject Vehicles were not designed

to be driven for longer periods of time in "dyno" mode, V W A G engineers

suspected that the increased stress on the exhaust system from being driven too

long in "dyno" mode could be the root cause of the hardware failures.

        48. In or around July 2012, engineers from the V W Brand Engine

Development department met, in separate meetings, with Supervisors A and E to

explain that they suspected that the root cause of the hardware failures in the 2.0

Liter Subject Vehicles was the increased stress on the exhaust system from being



                                      Exh. 2-18
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 148 of 173


driven too long in "dyno" mode as a result of the use of software designed to

detect, evade and defeat U.S. emissions tests. To illustrate the software's function,

the engineers used a document. Although they understood the purpose and

significance of the software, Supervisors A and E each encouraged the further

concealment of the software. Specifically, Supervisors A and E each instructed the

engineers who presented the issue to them to destroy the document they had used

to illustrate the operation of the defeat device software.

        49. V W A G engineers, having informed the supervisor in charge of the

V W A G Engine Development department and within the V W A G Quality

Management and Product Safety department of the existence and purpose of the

defeat device in the 2.0 Liter Subject Vehicles, then sought ways to improve its

operation in existing 2.0 Liter Subject Vehicles to avoid the hardware failures. To

solve the hardware failures, V W A G engineers decided to start the 2.0 Liter

Subject Vehicles in the "street mode" and, when the defeat device recognized that

the vehicle was being tested for compliance with U.S. emissions standards, switch

to the "dyno mode." To increase the likelihood that the vehicle in fact realized that

it was being tested on the dynamometer for compliance with U.S. emissions

standards, the V W A G engineers activated a "steering wheel angle recognition"

feature. The steering wheel angle recognition interacted with the software by




                                       Exh. 2-19
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 149 of 173


enabling the vehicle to detect whether it was being tested on a dynamometer

(where the steering wheel is not turned), or being driven on the road.

        50. Certain V W A G employees again expressed concern, specifically

about the expansion of the defeat device through the steering wheel angle

detection, and sought approval for the function from more senior supervisors

within the V W A G Engine Development department. In particular, V W A G

engineers asked Supervisor A for a decision on whether or not to use the proposed

function in the 2.0 Liter Subject Vehicles. In or about April 2013, Supervisor A

authorized activation of the software underlying the steering wheel angle

recognition function. V W employees then installed the new software function in

new 2.0 Liter Subject Vehicles being sold in the United States, and later installed it

in existing 2.0 Liter Subject Vehicles through software updates during

maintenance.

        51. V W employees falsely told, and caused others to tell, U.S. regulators,

U.S. customers and others in the United States that the software update in or

around 2014 was intended to improve the 2.0 Liter Subject Vehicles when, in fact,

V W employees knew that the update also used the steering wheel angle of the

vehicle as a basis to more easily detect when the vehicle was undergoing emissions

tests, thereby improving the defeat device's precision in order to reduce the stress

on the emissions control systems.



                                      Exh. 2-20
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 150 of 173


     The Concealment of the Defeat Devices in the United States - 2.0 Liter

        52.   In or around March 2014, certain V W employees learned of the

results of a study undertaken by West Virginia University's Center for Alternative

Fuels, Engines and Emissions and commissioned by the International Council on

Clean Transportation (the " I C C T study"). The I C C T study identified substantial

discrepancies in the NOx emissions from certain 2.0 Liter Subject Vehicles when

tested on the road compared to when these vehicles were undergoing E P A and

C A R B standard drive cycle tests on a dynamometer. The results of the study

showed that two of the three vehicles tested on the road, both 2.0 Liter Subject

Vehicles, emitted NOx at values of up to approximately 40 times the permissible

limit applicable during testing in the United States.

        53.   Following the I C C T study, C A R B , in coordination with the E P A ,

attempted to work with V W to determine the cause for the higher NOx emissions

in the 2.0 Liter Subject Vehicles when being driven on the road as opposed to on

the dynamometer undergoing standard emissions test cycles. To do this, C A R B , in

coordination with the E P A , repeatedly asked V W questions that became

increasingly more specific and detailed, as well as conducted additional testing

themselves.

        54. In response to learning about the results of the I C C T study, engineers

in the V W Brand Engine Development department formed an ad hoc task force to



                                       Exh. 2-21
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 151 of 173


formulate responses to questions that arose from the U.S. regulators. V W A G

supervisors, including Supervisors A, D, and E , and others, determined not to

disclose to U.S. regulators that the tested vehicle models operated with a defeat

device. Instead, Supervisors A, D, and E , and others decided to pursue a strategy

of concealing the defeat device in responding to questions from U.S. regulators,

while appearing to cooperate.

        55. Throughout 2014 and the first half of 2015, Supervisors A, D, and E ,

and others, continued to offer, and/or cause to be offered, software and hardware

"fixes" and explanations to U.S. regulators for the 2.0 Liter Subject Vehicles'

higher NOx measurements on the road without revealing the underlying reason -

the existence of software designed to detect, evade and defeat U.S. emissions tests.

        56. On or about April 28, 2014, members of the V W task force presented

the findings of the I C C T study to Supervisor E , whose supervisory responsibility

included addressing safety and quality problems in vehicles in production.

Included in the presentation was an explanation of the potential financial

consequences V W could face if the defeat device was discovered by U.S.

regulators, including but not limited to applicable fines per vehicle, which were

substantial.

        57. On or about May 21,2014, a V W A G employee sent an email to his

supervisor, Supervisor D, and others, describing an "early round meeting" with



                                      Exh. 2-22
         Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 152 of 173


Supervisor A , at which emissions issues in North America for the Gen 2 2.0 Liter

Subject Vehicles were discussed, and questions were raised about the risk of what

could happen and the available options for VW. Supervisor D responded by email

that he was in "direct touch" with the supervisor in charge of Quality Management

at V W A G and instructed the V W A G employee to "please treat confidentially" the

issue.

          58. On or about October 1, 2014, V W A G employees presented to C A R B

regarding the I C C T study results and discrepancies identified in NOx emissions

between dynamometer testing and road driving. In response to questions, the V W

A G employees did not reveal that the existence of the defeat device was the

explanation for the discrepancies in NOx emissions, and, in fact, gave C A R B

various false reasons for the discrepancies in NOx emissions including driving

patterns and technical issues.

          59.   When U.S. regulators threatened not to certify V W model year 2016

vehicles for sale in the United States, V W A G supervisors requested a briefing on

the situation in the United States. On or about July 27, 2015, V W A G employees

presented to V W A G supervisors. Supervisors A and D were present, among

others.

          60. On or about August 5, 2015, in a meeting in Traverse City, Michigan,

two V W employees met with a C A R B official to discuss again the discrepancies in



                                       Exh. 2-23
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 153 of 173


emissions of the 2.0 Liter Subject Vehicles. The V W employees did not reveal the

existence of the defeat device.

        61. On or about August 18, 2015, Supervisors A and D , and others,

approved a script to be followed by V W A G employees during an upcoming

meeting with C A R B in California on or about August 19, 2015. The script

provided for continued concealment of the defeat device from C A R B in the 2.0

Liter Subject Vehicles, with the goal of obtaining approval to sell the Gen 3 model

year 2016 2.0 Liter Subject Vehicles in the United States.

        62. On or about August 19, 2015, in a meeting with C A R B in E l Monte,

California, a V W employee explained, for the first time to U.S. regulators and in

direct contravention of instructions from supervisors at V W A G , that certain of the

2.0 Liter Subject Vehicles used different emissions treatment depending on

whether the vehicles were on the dynamometer or the road, thereby signaling that

V W had evaded U.S. emissions tests.

        63. On or about September 3, 2015, in a meeting in E l Monte, California

with C A R B and E P A , Supervisor D, while creating the false impression that he

had been unaware of the defeat device previously, admitted that V W had installed

a defeat device in the 2.0 Liter Subject Vehicles.

        64.   On or about September 18, 2015, the EPA issued a public Notice of

Violation to V W stating that the E P A had determined that V W had violated the



                                      Exh. 2-24
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 154 of 173


Clean Air Act by manufacturing and installing defeat devices in the 2.0 Liter

Subject Vehicles.

     The Concealment of the Defeat Devices in the United States - 3.0 Liter

        65. On or about January 27,2015, C A R B informed V W A G that C A R B

would not approve certification of the Model Year 2016 3.0 Liter Subject Vehicles

until Audi A G confirmed that the 3.0 Liter Subject Vehicles did not possess the

same emissions issues as had been identified by the I C C T study and as were being

addressed by V W with the 2.0 Liter Subject Vehicles.

        66.   On or about March 24, 2015, in response to C A R B ' s questions, Audi

A G employees made a presentation to C A R B , during which Audi A G employees

did not disclose that the Audi 2.0 and 3.0 Liter Subject Vehicles and the Porsche

Vehicles in fact contained a defeat device, which caused emissions discrepancies

in those vehicles. The Audi A G employees informed C A R B that the 3.0 Liter

Subject Vehicles did not possess the same emissions issues as the 2.0 Liter Subject

Vehicles when, in fact, the 3.0 Liter Subject Vehicles possessed at least one defeat

device that interfered with the emissions systems to reduce NOx emissions on the

dyno but not on the road. On or about March 25, 2015, C A R B , based on the

misstatements and omissions made by the Audi A G representatives, issued an

executive order approving the sale of Model Year 2016 3.0 Liter Subject Vehicles.




                                      Exh. 2-25
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 155 of 173


        67. On or about November 2, 2015, E P A issued a Notice of Violation to

V W A G , Audi A G and Porsche A G , citing violations of the Clean Air Act related

to E P A ' s discovery that the 3.0 Liter Subject Vehicles and the Porsche Vehicles

contained a defeat device that resulted in excess NOx emissions when the vehicles

were driven on the road.

        68. On or about November 2, 2015, V W A G issued a statement that "no

software has been installed in the 3-liter V6 diesel power units to alter emissions

characteristics in a forbidden manner."

        69. On or about November 19, 2015, Audi A G representatives met with

E P A and admitted that the 3.0 Liter Subject Vehicles contained at least three

undisclosed A E C D s . Upon questioning from E P A , Audi A G representatives

conceded that one of these three undisclosed A E C D s met the criteria of a defeat

device under U.S. law.

        70. On or about May 16, 2016, Audi A G representatives met with C A R B

and admitted that there were additional elements within two of its undisclosed

A E C D s , which impacted the dosing strategy in the 3.0 Liter Subject Vehicles and

the Porsche Vehicles.

        71. On or about July 19, 2016, in a presentation to C A R B , Audi A G

representatives conceded that elements of two of its undisclosed A E C D s met the

definition of a defeat device.



                                      Exh. 2-26
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 156 of 173


        72. Supervisors A - F and others caused defeat device software to be

installed on all of the approximately 585,000 Subject Vehicles and the Porsche

Vehicles sold in the United States from 2009 through 2015.

                               Obstruction of Justice

        73. As V W employees prepared to admit to U.S. regulators that V W used

a "defeat device" in the 2.0 Liter Subject Vehicles, counsel for V W GOA prepared

a litigation hold notice to ensure that V W GOA preserved documents relevant to

diesel emissions issues. At the same time, V W G O A was in contact with V W A G

to discuss V W A G preserving documents relevant to diesel emissions issues.

Attorney A made statements that several employees understood as suggesting the

destruction of these materials. In anticipation of this hold taking effect at V W A G ,

certain V W A G employees destroyed documents and files related to U.S.

emissions issues that they believed would be covered by the hold. Certain V W A G

employees also requested that their counterparts at Company A destroy sensitive

documents relating to U.S. emissions issues. Certain Audi A G employees also

destroyed documents related to U.S. emissions issues. The V W A G and Audi A G

employees who participated in this deletion activity did so to protect both V W and

themselves from the legal consequences of their actions.




                                      Exh. 2-27
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 157 of 173


          74. Between the August 19, 2015 and September 3, 2015 meetings with

U.S. regulators, certain V W A G employees discussed issues with Attorney A and

others.

          75. On or about August 26, 2015, V W GOA's legal team sent the text of a

litigation hold notice to Attorney A in V W A G ' s Wolfsburg office that would

require recipients to preserve and retain records in their control. The subject of the

e-mail was "Legal Hold Notice - Emissions Certification of MY2009-2016 2.0L

T D I Volkswagen and Audi vehicles." The V W GOA legal team stated that V W

G O A would be issuing the litigation hold notice to certain V W GOA employees

the following day. On or about August 28, 2015, Attorney A received notice that

V W GOA was issuing that litigation hold notice that day. Attorney A indicated to

his staff on August 31 that the hold would be sent out at V W A G on September 1.

Among those at V W A G being asked to retain and preserve documents were

Supervisors A and D and a number of other V W A G employees.

          76. On or about August 27, 2015, Attorney A met with several V W A G

engineers to discuss the technology behind the defeat device. Attorney A indicated

that a hold was imminent, and that these engineers should check their documents,

which multiple participants understood to mean that they should delete documents

prior to the hold being issued.




                                      Exh. 2-28
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 158 of 173


        77. On or about August 31, 2015, a meeting was held to prepare for the

September 3 presentation to C A R B and E P A where V W ' s use of the defeat device

in the United States was to be formally revealed. During the meeting, within

hearing of several participants, Attorney A discussed the forthcoming hold and

again told the engineers that the hold was imminent and recommended that they

check what documents they had. This comment led multiple individuals, including

supervisors in the V W Brand Engine Development department at V W A G , to

delete documents related to U.S. emissions issues.

        78. On or about September 1, 2015, the hold at V W A G was issued. On

or about September 1, 2015, several employees in the V W Brand Engine

Development department at V W A G discussed the fact that their counterparts at

Company A would also possess documents related to U.S. emissions issues. At

least two V W A G employees contacted Company A employees and asked them to

delete documents relating to U.S. emissions issues.

        79. On or about September 3, 2015, Supervisor A approached Supervisor

D's assistant, and requested that Supervisor D's assistant search in Supervisor D's

office for a hard drive on which documents were stored containing emails of V W

A G supervisors, including Supervisor A . Supervisor D's assistant recovered the

hard drive and gave it to Supervisor A. Supervisor A later asked his assistant to

throw away the hard drive.



                                     Exh. 2-29
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 159 of 173


        80. On or about September 15, 2015, a supervisor within the V W Brand

Engine Development department convened a meeting with approximately 30-40

employees, during which Attorney A informed the V W A G employees present

about the current situation regarding disclosure of the defeat device in the United

States. During this meeting, a V W A G employee asked Attorney A what the

employees should do with new documents that were created, because they could be

harmful to V W A G . Attorney A indicated that new data should be kept on U S B

drives and only the final versions saved on V W A G ' s system, and then, only i f

"necessary."

        81. Even employees who did not attend these meetings, or meet with

Attorney A personally, became aware that there had been a recommendation from

a V W A G attorney to delete documents related to U.S. emissions issues. Within

V W A G and Audi A G , thousands of documents were deleted by approximately 40

VW A G and Audi A G employees.

        82. After it began an internal investigation, V W A G was subsequently

able to recover many of the deleted documents.




                                      Exh. 2-30
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 160 of 173


                                     EXHIBIT 3

                      INDEPENDENT C O M P L I A N C E MONITOR

        The duties and authority of the Independent Compliance Monitor (the

"Monitor"), and the obligations of Volkswagen A G , on behalf of itself and its

subsidiaries and affiliates other than Porsche A G and Porsche Cars North America

(for purposes of this Exhibit 3, the "Defendant" or "Company"), with respect to the

Monitor and the United States Department of Justice, Criminal Division, Fraud

Section, the United States Attorney's Office for the Eastern District of Michigan,

and the United States Department of Justice, Environment and Natural Resources

Division, Environmental Crimes Section (collectively hereafter, "the Offices"), are

as described below. For the avoidance of doubt, the Monitorship described herein

does not extend to Porsche A G or Porsche Cars North America.

        1.      The Company will retain the Monitor for a period of three years (the

"Term        of the   Monitorship"), unless   the   early termination   provision of

Paragraph 5(A) of the Plea Agreement (the "Agreement") is triggered.

                                  Monitor's Mandate

        2.      The Monitor's responsibility is to assess, oversee, and monitor the

Company's compliance with the terms of the Agreement, so as to specifically

address and reduce the risk of any recurrence of the Company's misconduct, and to

oversee the Company's obligations under Section V (Injunctive Relief for V W

Defendants) of the Third Partial Consent Decree in In re: Volkswagen "Clean Diesel"

                                       Exh. 3-1
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 161 of 173


Marketing, Sales Practices, and Products Liability Litigation, M D L No. 2672 C R B

(JSC) (N.D. Cal.). During the Term of the Monitorship, the Monitor will evaluate,

in the manner set forth below, the Company's implementation and enforcement of

its compliance and ethics program for the purpose of preventing future criminal

fraud and environmental violations by the Company and its affiliates, including, but

not limited to, violations related to the conduct giving rise to the Third Superseding

Information filed in this matter, and will take such reasonable steps as, in his or her

view, may be necessary to fulfill the foregoing mandate (the "Mandate"). This

Mandate shall include an assessment of the Board of Management's and senior

management's commitment to, and effective implementation of, the Company's

corporate compliance and ethics program.

                               Company's Obligations

      3.     The Company shall cooperate fully with the Monitor, and the Monitor

shall have the authority to take such reasonable steps as, in his or her view, may be

necessary to be fully informed about the Company's ethics and compliance program

in accordance with the principles set forth herein and applicable law, including

applicable environmental, data protection, and labor laws and regulations. To that

end, the Company shall:        facilitate the Monitor's access to the Company's

documents and resources; not limit such access, except as provided in Paragraphs 5-

6; and provide guidance on applicable local law (such as relevant data protection and



                                       Exh. 3-2
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 162 of 173

labor laws). The Company shall provide the Monitor with access to all information,

documents, records, facilities, and employees, as reasonably requested by the

Monitor, that fall within the scope of the Mandate of the Monitor under the

Agreement. The Company shall use its best efforts to provide the Monitor with

access to the Company's former employees and its third- party vendors, agents, and

consultants.

      4.       Any disclosure by the Company to the Monitor concerning fraudulent

conduct shall not relieve the Company of any otherwise applicable obligation to

truthfully disclose such matters to the Offices, pursuant to the Agreement.

                                  Withholding Access

      5.       The parties agree that no attorney-client relationship shall be formed

between the Company and the Monitor. In the event that the Company seeks to

withhold from the Monitor access to information, documents, records, facilities, or

current or former employees of the Company that may be subject to a claim of

attorney-client privilege or to the attorney work-product doctrine, or where the

Company reasonably believes production would otherwise be inconsistent with

applicable law, the Company shall work cooperatively with the Monitor to resolve

the matter to the satisfaction of the Monitor consistent with applicable law.

      6.       I f the matter cannot be resolved, at the request of the Monitor, the

Company shall promptly provide written notice to the Monitor and the Offices. Such



                                       E x h . 3-3
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 163 of 173


notice shall include a general description of the nature of the information, documents,

records, facilities or current or former employees that are being withheld, as well as

the legal basis for withholding access. The Offices may then consider whether to

make a further request for access to such information, documents, records, facilities,

or employees.

       Monitor's Coordination with the Company and Review Methodology

      7.     In carrying out the Mandate, to the extent appropriate under the

circumstances, the Monitor should coordinate with Company personnel, including

in-house counsel, compliance personnel, and internal auditors, on an ongoing basis.

The Monitor may rely on the product of the Company's processes, such as the results

of studies, reviews, sampling and testing methodologies, audits, and analyses

conducted by or on behalf of the Company, as well as the Company's internal

resources (e.g., legal, compliance, and internal audit), which can assist the Monitor

in carrying out the Mandate through increased efficiency and Company- specific

expertise, provided that the Monitor has confidence in the quality of those resources.

      8.     The Monitor's reviews should use a risk-based approach, and thus, the

Monitor is not expected to conduct a comprehensive review of all business lines, all

business activities, or all markets. In carrying out the Mandate, the Monitor should

consider, for instance, risks presented by: (a) organizational structure; (b) training

programs   or lack thereof;     (c) compensation    structure; (d) internal auditing



                                      Exh. 3-4
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 164 of 173


processes;   (e) internal   investigation   procedures;   (f) reporting   mechanisms;

(g) corporate culture; and (h) employee incentives and disincentives.

      9.     In undertaking the reviews to carry out the Mandate, the Monitor shall

formulate conclusions based on, among other things:         (a) inspection of relevant

documents, including the Company's current anti-fraud and environmental policies

and procedures; (b) on-site observation of selected systems and procedures of the

Company at sample sites; (c) meetings with, and interviews of, relevant current and,

where appropriate, former directors, officers, employees, business partners, agents,

and other persons at mutually convenient times and places; and (d) analyses, studies,

and testing of the Company's compliance program.

                            Monitor's Written Work Plans

      10.    To carry out the Mandate, during the Term of the Monitorship, the

Monitor shall conduct an initial review and prepare an initial report, followed by at

least two follow-up reviews and reports as described in Paragraphs 16-19 below.

With respect to the initial report, after consultation with the Company and the

Offices, the Monitor shall prepare the first written work plan within sixty

(60) calendar days of being retained, and the Company and the Offices shall provide

comments within thirty (30) calendar days after receipt of the written work plan.

With respect to each follow-up report, after consultation with the Company and the

Offices, the Monitor shall prepare a written work plan at least thirty (30) calendar



                                       Exh. 3-5
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 165 of 173


days prior to commencing a review, and the Company and the Offices shall provide

comments within twenty (20) calendar days after receipt of the written work plan.

Any disputes between the Company and the Monitor with respect to any written

work plan shall be decided by the Offices in their sole discretion.

       11.   A l l written work plans shall identify with reasonable specificity the

activities the Monitor plans to undertake in execution of the Mandate, including a

written request for documents. The Monitor's work plan for the initial review shall

include such steps as are reasonably necessary to conduct an effective initial review

in accordance with the Mandate, including by developing an understanding, to the

extent the Monitor deems appropriate, of the facts and circumstances surrounding

any violations that may have occurred before the date of the Agreement.           In

developing such understanding the Monitor is to rely to the extent possible on

available information and documents provided by the Company. It is not intended

that the Monitor will conduct his or her own inquiry into the historical events that

gave rise to the Agreement.

                                   Initial Review

       12.   The initial review shall commence no later than one hundred twenty

(120) calendar days from the date of the engagement of the Monitor (unless

otherwise agreed by the Company, the Monitor, and the Offices). The Monitor shall

issue a written report within one hundred fifty (150) calendar days of commencing



                                      E x h . 3-6
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 166 of 173


the initial review, setting forth the Monitor's assessment and, i f necessary, making

recommendations     reasonably designed to improve the effectiveness of the

Company's program for ensuring compliance with anti-fraud and environmental

laws. The Monitor should consult with the Company concerning his or her findings

and recommendations on an ongoing basis and should consider the Company's

comments and input to the extent the Monitor deems appropriate. The Monitor may

also choose to share a draft of his or her reports with the Company prior to finalizing

them.    The Monitor's reports need not recite or describe comprehensively the

Company's history or compliance policies, procedures and practices, but rather may

focus on those areas with respect to which the Monitor wishes to make

recommendations,    i f any, for improvement or which the Monitor otherwise

concludes merit particular attention.    The Monitor shall provide the report to the

Management Board of the Company and contemporaneously transmit copies to the

Deputy Chief - Securities and Financial Fraud Unit, Fraud Section, Criminal

Division, U.S. Department of Justice, at 1400 New York Avenue N.W., Bond

Building, Washington, D.C. 20005; Chief, White Collar Crime Unit, United States

Attorney's Office, Eastern District of Michigan, 211 W. Fort Street, Suite 2001,

Detroit, Michigan 48226; and Deputy Chief, Environmental Crimes Section, U.S.

Department of Justice, 601 D Street N.W., Washington D.C. 20530.                 After

consultation with the Company, the Monitor may extend the time period for issuance



                                        Exh. 3-7
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 167 of 173


of the initial report for a brief period of time with prior written approval of the

Offices.

       13.    Within one hundred fifty (150) calendar days after receiving the

Monitor's     initial   report,   the   Company     shall   adopt   and   implement   all

recommendations in the report, unless, within sixty (60) calendar days of receiving

the report, the Company notifies in writing the Monitor and the Offices of any

recommendations that the Company considers unduly burdensome, inconsistent

with applicable law or regulation, impractical, excessively expensive, or otherwise

inadvisable. With respect to any such recommendation, the Company need not adopt

that recommendation within the one hundred fifty (150) calendar days of receiving

the report but shall propose in writing to the Monitor and the Offices an alternative

policy, procedure or system designed to achieve the same objective or puipose. As

to any recommendation on which the Company and the Monitor do not agree, such

parties shall attempt in good faith to reach an agreement within forty-five

(45) calendar days after the Company serves the written notice.

       14.    In the event the Company and the Monitor are unable to agree on an

acceptable alternative proposal, the Company shall promptly consult with the

Offices.     The Offices may consider the Monitor's recommendation and the

Company's reasons for not adopting the recommendation in determining whether

the Company has fully complied with its obligations under the Agreement. Pending



                                         Exh. 3-8
        Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 168 of 173


such determination, the Company shall not be required to implement any contested

recommendation(s).

        15.   With respect to any recommendation that the Monitor determines

cannot reasonably be implemented within one hundred fifty (150) calendar days

after   receiving the report,   the Monitor may extend the time period for

implementation with prior written approval of the Offices.

                                Follow-Up Re\>iews

        16.   A follow-up review shall commence no later than one hundred and

eighty (180) calendar days after the issuance of the initial report (unless otherwise

agreed by the Company, the Monitor and the Offices). The Monitor shall issue a

written follow-up report within one hundred twenty (120) calendar days of

commencing the follow-up review, setting forth the Monitor's assessment and, i f

necessary, making recommendations in the same fashion as set forth in Paragraph 12

with respect to the initial review. After consultation with the Company, the Monitor

may extend the time period for issuance of the follow-up report for a brief period of

time with prior written approval of the Offices.

        17.   Within one hundred twenty (120) calendar days after receiving the

Monitor's follow-up report, the Company shall adopt and implement all

recommendations in the report, unless, within thirty (30) calendar days after

receiving the report, the Company notifies in writing the Monitor and the Offices



                                      Exh. 3-9
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 169 of 173


concerning any recommendations that the Company considers unduly burdensome,

inconsistent with applicable law or regulation, impractical, excessively expensive,

or otherwise inadvisable. With respect to any such recommendation, the Company

need not adopt that recommendation within the one hundred twenty (120) calendar

days of receiving the report but shall propose in writing to the Monitor and the

Offices an alternative policy, procedure, or system designed to achieve the same

objective or purpose. As to any recommendation on which the Company and the

Monitor do not agree, such parties shall attempt in good faith to reach an agreement

within thirty (30) calendar days after the Company serves the written notice.

       18.    In the event the Company and the Monitor are unable to agree on an

acceptable alternative proposal, the Company shall promptly consult with the

Offices.     The Offices may consider the Monitor's recommendation and the

Company's reasons for not adopting the recommendation in determining whether

the Company has fully complied with its obligations under the Agreement. Pending

such determination, the Company shall not be required to implement any contested

recommendation(s).     With respect to any recommendation that the Monitor

determines cannot reasonably be implemented within one hundred twenty (120)

calendar days after receiving the report, the Monitor may extend the time period for

implementation with prior written approval of the Offices.




                                     Exh. 3-10
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 170 of 173


          19.      The Monitor shall undertake a second follow-up review not later than

one hundred fifty (150) calendar days after the issuance of the first follow-up report.

The Monitor shall issue a second follow-up report within one hundred and twenty

(120) days of commencing the review, and recommendations shall follow the same

procedures described in Paragraphs 16-18. No later than sixty (60) days before the

end of the Term, the Monitor shall submit to the Offices a final written report

("Certification Report"), setting forth an overview of the Company's remediation

efforts       to   date,   including the   implementation    status   of   the   Monitor's

recommendations, and an assessment of the sustainability of the Company's

remediation efforts. No later than thirty (30) days before the end of the Term, the

Monitor shall certify whether the Company's compliance program, including its

policies and procedures, is reasonably designed and implemented to prevent and

detect violations of the anti-fraud and environmental laws.

                    Monitor's Discovery of Potential or Actual Misconduct

          20.      (a) Except as set forth below in sub-paragraphs (b), (c) and (d), should

the Monitor discover during the course of his or her engagement that:

          •        any defeat device has been designed, installed, or implemented in any

                   vehicle of any kind manufactured by the Company, and is in use after

                   the date of this Agreement, whether such design, installation or

                   implementation has been accomplished by the Company alone or in



                                           Exh. 3-11
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 171 of 173


              concert with any other person or entity contracting with or working with

              the Company; or

      •       the Company has made any materially false statement to any

              governmental entity, department, agency, or component within the

              United States, in connection with the certification, sale, offer for sale,

              importation or introduction of any vehicle or vehicle type

(collectively, "Potential Misconduct"), the Monitor shall immediately report the

Potential Misconduct to the Company's General Counsel, Chief Compliance Officer,

and/or Audit Committee for further action, unless the Potential Misconduct was

already so disclosed. The Monitor also may report Potential Misconduct to the

Offices at any time, and shall report Potential Misconduct to the Offices when they

request the information.

              (b)   In some instances, the Monitor should immediately report

Potential Misconduct directly to the Offices and not to the Company. The presence

of any of the following factors militates in favor of reporting Potential Misconduct

directly to the Offices and not to the Company, namely, where the Potential

Misconduct:     (1) poses a risk to public health or safety or the environment;

(2) involves senior management of the Company; (3) involves obstruction of justice;

or (4) otherwise poses a substantial risk of harm.




                                       Exh. 3-12
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 172 of 173

            (c)    I f the Monitor believes that any Potential Misconduct actually

occurred or may constitute a criminal or regulatory violation of U.S. law ("Actual

Misconduct"), the Monitor shall immediately report the Actual Misconduct to the

Offices. When the Monitor discovers Actual Misconduct, the Monitor shall disclose

the Actual Misconduct solely to the Offices, and, in such cases, disclosure of the

Actual Misconduct to the General Counsel, Chief Compliance Officer, and/or the

Audit Committee of the Company should occur as the Offices and the Monitor deem

appropriate under the circumstances.

             (d)   The Monitor      shall   address   in his   or   her   reports   the

appropriateness of the Company's response to disclosed Potential Misconduct or

Actual Misconduct, whether previously disclosed to the Offices or not. Further, i f

the Company or any entity or person working directly or indirectly for or on behalf

of the Company withholds information necessary for the performance of the

Monitor's responsibilities and the Monitor believes that such withholding is without

just cause, the Monitor shall also immediately disclose that fact to the Offices and

address the Company's failure to disclose the necessary information in his or her

reports.

             (e)   Neither the Company nor anyone acting on its behalf shall take

any action to retaliate against the Monitor for any such disclosures or for any other

reason.



                                       Exh. 3-13
      Case 3:20-cv-06923-SK Document 1 Filed 10/05/20 Page 173 of 173


                    Meetings During Pendency of Monitorship

      21.    The Monitor shall meet with the Offices within thirty (30) calendar

days after providing each report to the Offices to discuss the report, to be followed

by a meeting between the Offices, the Monitor, and the Company.

      22.   At least annually, and more frequently i f appropriate, representatives

from the Company and the Offices will meet together to discuss the Monitorship and

any suggestions, comments, or improvements the Company may wish to discuss

with or propose to the Offices, including with respect to the scope or costs of the

Monitorship.

                Contemplated Confidentiality! of Monitor's Reports

      23.    The reports will likely include proprietary, financial, confidential, and

competitive business information. Moreover, public disclosure of the reports could

discourage cooperation, or impede pending or potential government investigations

and thus undermine the objectives of the Monitorship. For these reasons, among

others, the reports and the contents thereof are intended to remain and shall remain

non-public, except as otherwise agreed to by the parties in writing, or except to the

extent that the Offices determine in their sole discretion that disclosure would be in

furtherance of the Offices' discharge of their duties and responsibilities or is

otherwise required by law.




                                     Exh. 3-14
